 



EXECUTION VERSION



 

FINANCING AGREEMENT

Dated as of December 27, 2017

by and among

RHINO RESOURCE PARTNERS LP,
as Parent,



RHINO ENERGY LLC AND EACH SUBSIDIARY OF RHINO ENERGY LLC
LISTED AS A BORROWER ON THE SIGNATURE PAGES HERETO,
as Borrowers,

PARENT AND EACH SUBSIDIARY OF PARENT LISTED AS A GUARANTOR ON
THE SIGNATURE PAGES HERETO,
as Guarantors,

THE LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders,

CORTLAND CAPITAL MARKET SERVICES LLC,
as Collateral Agent and Administrative Agent,



and

 

CB AGENT SERVICES LLC,
as Origination Agent

 

 

 



 

TABLE OF CONTENTS





 



Page ARTICLE I DEFINITIONS; CERTAIN TERMS 1 Section 1.01 Definitions 1 Section
1.02 Terms Generally 45 Section 1.03 Certain Matters of Construction 46 Section
1.04 Accounting and Other Terms 46 Section 1.05 Time References 47       ARTICLE
II THE LOANS 47 Section 2.01 Commitments 47 Section 2.02 Making the Loans 48
Section 2.03 Repayment of Loans; Evidence of Debt 49 Section 2.04 Interest 50
Section 2.05 Reduction of Commitment; Prepayment of Loans 51 Section 2.06 Fees
54 Section 2.07 LIBOR Option 55 Section 2.08 Funding Losses 57 Section 2.09
Taxes 57 Section 2.10 Increased Costs and Reduced Return 60 Section 2.11 Changes
in Law; Impracticability or Illegality 62       ARTICLE III INTENTIONALLY
OMITTED 63     ARTICLE IV APPLICATION OF PAYMENTS; DEFAULTING LENDERS; JOINT AND
SEVERAL LIABILITY OF BORROWERS 63 Section 4.01 Payments; Computations and
Statements 63 Section 4.02 Sharing of Payments 64 Section 4.03 Apportionment of
Payments 64 Section 4.04 Defaulting Lenders 65 Section 4.05 Administrative
Borrower; Joint and Several Liability of the Borrowers 66     ARTICLE V
CONDITIONS TO LOANS 68 Section 5.01 Conditions Precedent to Effectiveness 68
Section 5.02 Conditions Precedent to Delayed Draw Loans 71       ARTICLE VI
REPRESENTATIONS AND WARRANTIES

73



Section 6.01 Representations and Warranties  73       ARTICLE VII COVENANTS OF
THE LOAN PARTIES 81 Section 7.01 Affirmative Covenants 81 Section 7.02 Negative
Covenants 94 Section 7.03 Financial Covenants 100       ARTICLE VIII CASH
MANAGEMENT ARRANGEMENTS AND OTHER COLLATERAL MATTERS 100 Section 8.01 Cash
Management Arrangements 100

 



  i 

 

 



ARTICLE IX EVENTS OF DEFAULT 101 Section 9.01 Events of Default 101      
ARTICLE X AGENTS 105 Section 10.01 Appointment 105 Section 10.02 Nature of
Duties; Delegation 106 Section 10.03 Rights, Exculpation, Etc 107 Section 10.04
Reliance 108 Section 10.05 Indemnification 108 Section 10.06 Agents Individually
108 Section 10.07 Successor Agent 108 Section 10.08 Collateral Matters 109
Section 10.09 Agency for Perfection 111 Section 10.10 No Reliance on any Agent’s
Customer Identification Program. 111 Section 10.11 No Third Party Beneficiaries
111 Section 10.12 No Fiduciary Relationship 111 Section 10.13 Reports;
Confidentiality; Disclaimers 112 Section 10.14 Collateral Custodian 112 Section
10.15 Collateral Agent May File Proofs of Claim 113 Section 10.16 Origination
Agent as Advisor. 113 Section 10.17 Reserves. 114       ARTICLE XI GUARANTY 114
Section 11.01 Guaranty 114 Section 11.02 Guaranty Absolute 114 Section 11.03
Waiver 115 Section 11.04 Continuing Guaranty; Assignments 116 Section 11.05
Subrogation 116 Section 11.06 Contribution 117       ARTICLE XII MISCELLANEOUS
117 Section 12.01 Notices, Etc 117 Section 12.02 Amendments, Etc 120 Section
12.03 No Waiver; Remedies, Etc 121 Section 12.04 Expenses; Taxes; Attorneys’
Fees 122 Section 12.05 Right of Set-off 123 Section 12.06 Severability

123

Section 12.07 Assignments and Participations 123 Section 12.08 Counterparts 127
Section 12.09 GOVERNING LAW 127 Section 12.10 CONSENT TO JURISDICTION; SERVICE
OF PROCESS AND VENUE 128 Section 12.11 WAIVER OF JURY TRIAL, ETC 129 Section
12.12 Consent by the Agents and Lenders 129 Section 12.13 No Party Deemed
Drafter 129 Section 12.14 Reinstatement; Certain Payments 129 Section 12.15
Indemnification; Limitation of Liability for Certain Damages 130 Section 12.16
Records 131

 



  ii 

 



 





Section 12.17 Binding Effect 131 Section 12.18 Highest Lawful Rate 131 Section
12.19 Confidentiality 132 Section 12.20 Disclosure 133 Section 12.21 Integration
133 Section 12.22 USA PATRIOT Act 133







 





  iii 

 

 

SCHEDULE AND EXHIBITS

 

Schedule 1.01(A) Lenders and Lenders’ Commitments Schedule 1.01(B) Facilities
Schedule 1.01(C) Locations Schedule 1.01(D) Above Ground Equipment Schedule
1.01(E) Below Ground Equipment Schedule 1.01(F) Production Plant Components
Schedule 1.01(G) Securities Schedule 6.01(e) Capitalization; Subsidiaries
Schedule 6.01(f) Litigation Schedule 6.01(i) ERISA Schedule 6.01(l) Nature of
Business Schedule 6.01(o)(1) Real Property Schedule 6.01(o)(2) Material Leases
Schedule 6.01(q) Environmental Matters Schedule 6.01(r) Insurance Schedule
6.01(u) Intellectual Property Schedule 6.01(v) Material Contracts Schedule
7.01(s) Title Opinions Schedule 7.01(v) Post-Closing Mortgages and Required
Lessor Consents Schedule 7.02(a) Existing Liens Schedule 7.02(b) Existing
Indebtedness Schedule 7.02(e) Existing Investments Schedule 7.02(k) Limitations
on Dividends and Other Payment Restrictions Schedule 8.01 Cash Management
Accounts

 

Exhibit A Form of Joinder Agreement Exhibit B Form of Assignment and Acceptance
Exhibit C Form of Notice of Borrowing Exhibit D Form of LIBOR Notice Exhibit E
Form of Collateral Coverage Amount Certificate Exhibit F Form of Note

 

  iv 

 

 

FINANCING AGREEMENT

 

Financing Agreement, dated as of December 27, 2017, by and among Rhino Resource
Partners LP, a Delaware limited partnership (the ”Parent”), Rhino Energy LLC, a
Delaware limited liability company (“Rhino”), each subsidiary of Rhino listed as
a “Borrower” on the signature pages hereto (together with Rhino, each a
“Borrower” and collectively, the “Borrowers”), each subsidiary of the Parent
listed as a “Guarantor” on the signature pages hereto (together with the Parent
and each other Person that executes a joinder agreement and becomes a
“Guarantor” hereunder, each a “Guarantor” and collectively, the “Guarantors”),
the lenders from time to time party hereto (each a “Lender” and collectively,
the ”Lenders”), Cortland Capital Market Services LLC (“Cortland”), as collateral
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, the ”Collateral Agent”), Cortland, as administrative
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, the ”Administrative Agent”) and CB Agent Services LLC,
as origination agent for the Lenders (in such capacity, together with its
successors and permitted assigns in such capacity, the “Origination Agent” and
together with the Collateral Agent and the Administrative Agent, each an “Agent”
and collectively, the “Agents”).

 

RECITALS

 

The Borrowers have asked the Lenders to extend credit to the Borrowers
consisting of a multi-draw term loan in the aggregate principal amount of
$80,000,000. The proceeds of the term loan shall be used to refinance existing
indebtedness of the Borrowers, for general working capital purposes of the
Borrowers and to pay fees and expenses related to this Agreement. The Lenders
are severally, and not jointly, willing to extend such credit to the Borrowers
subject to the terms and conditions hereinafter set forth.

 

In consideration of the premises and the covenants and agreements contained
herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS; CERTAIN TERMS

 

Section 1.01 Definitions. As used in this Agreement, the following terms shall
have the respective meanings indicated below:

 

“Above Ground Equipment” means the equipment set forth on Schedule 1.01(D), as
such schedule is updated from time to time with the written approval of the
Origination Agent after receipt of a Qualified Appraisal.

 

“Account Debtor” means, with respect to any Person, each debtor, customer or
obligor in any way obligated on or in connection with any Account of such
Person.

 

“Acquisition” means the acquisition (whether by means of a merger, consolidation
or otherwise) of all of the Equity Interests of any Person or all or
substantially all of the assets of (or any division or business line of) any
Person.

 

  -1- 

 



 

“Action” has the meaning specified therefor in Section 12.12.

 

“Administrative Agent” has the meaning specified therefor in the preamble
hereto.

 

“Administrative Agent’s Account” means an account at a bank designated by the
Administrative Agent from time to time as the account into which the Loan
Parties shall make all payments to the Administrative Agent for the benefit of
the Agents and the Lenders under this Agreement and the other Loan Documents.

 

“Administrative Borrower” has the meaning specified therefor in Section 4.05.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person. For purposes of this definition,
“control” of a Person means the power, directly or indirectly, either to (a)
vote 10% or more of the Equity Interests having ordinary voting power for the
election of members of the Board of Directors of such Person or (b) direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise. Notwithstanding anything herein to the contrary, in no
event shall any Agent or any Lender be considered an “Affiliate” of any Loan
Party.

 

“Agent” has the meaning specified therefor in the preamble hereto.

 

“Agreement” means this Financing Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to the Agreement as the same may be in effect at the
time such reference becomes operative.

 

“Annual Production Amount” has the meaning specified therefor in Section
7.01(r).

 

“Anti-Corruption Laws” has the meaning specified therefor in Section 6.01(z).

 

“Anti-Money Laundering and Anti-Terrorism Laws” means any Requirement of Law
relating to terrorism, economic sanctions or money laundering, including,
without limitation, (a) the Money Laundering Control Act of 1986 (i.e., 18
U.S.C. §§ 1956 and 1957), (b) the Bank Secrecy Act of 1970 (31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), and the implementing
regulations promulgated thereunder, (c) the USA PATRIOT Act and the implementing
regulations promulgated thereunder, (d) the laws, regulations and Executive
Orders administered by the United States Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”), (e) any law prohibiting or directed against
terrorist activities or the financing or support of terrorist activities (e.g.,
18 U.S.C. §§ 2339A and 2339B), and (f) any similar laws enacted in the United
States or any other jurisdictions in which the parties to this Agreement
operate, as any of the foregoing laws have been, or shall hereafter be, amended,
renewed, extended, or replaced and all other present and future legal
requirements of any Governmental Authority governing, addressing, relating to,
or attempting to eliminate, terrorist acts and acts of war and any regulations
promulgated pursuant thereto.

 

  -2- 

 



 

“Applicable Collateral Coverage Limit” means, at any time, the following
amounts: (i) with respect to clause (a)(i) of the definition of Collateral
Coverage Amount, 50% of the aggregate outstanding principal amount of the Term
Loan, (ii) with respect to clause (a)(ii) of the definition of Collateral
Coverage Amount, 25% of the aggregate outstanding principal amount of the Term
Loan, (iii) with respect to clause (a)(iii) of the definition of Collateral
Coverage Amount, 15% of the aggregate outstanding principal amount of the Term
Loan, (iv) with respect to clause (a)(iv) of the definition of Collateral
Coverage Amount, 5% of the aggregate outstanding principal amount of the Term
Loan, (v) with respect to clause (a)(v) of the definition of Collateral Coverage
Amount, 5% of the aggregate outstanding principal amount of the Term Loan, (vi)
with respect to clause (a)(vi) of the definition of Collateral Coverage Amount,
30% of the aggregate outstanding principal amount of the Term Loan, and (vii)
with respect to clauses (a)(vii) and (a)(viii) of the definition of Collateral
Coverage Amount collectively, 20% of the aggregate outstanding principal amount
of the Term Loan.

 

“Applicable Depreciation Percentage” means, as of any date of determination, (i)
with respect to the first month ended after the date a Qualified Appraisal is
received by the Origination Agent, 0.5%, (ii) with respect to the second month
ended after the date a Qualified Appraisal is received by the Origination Agent,
1.0%, (iii) with respect to the third month ended after the date a Qualified
Appraisal is received by the Origination Agent, 1.5%, (iv) with respect to the
fourth month ended after the date a Qualified Appraisal is received by the
Origination Agent, 2.0%, (v) with respect to the fifth month ended after the
date a Qualified Appraisal is received by the Origination Agent, 2.5%, (vi) with
respect to the sixth month ended after the date a Qualified Appraisal is
received by the Origination Agent, 3.0%, (vii) with respect to the seventh month
ended after the date a Qualified Appraisal is received by the Origination Agent,
3.5%, (viii) with respect to the eighth month ended after the date a Qualified
Appraisal is received by the Origination Agent, 4.0%, (ix) with respect to the
ninth month ended after the date a Qualified Appraisal is received by the
Origination Agent, 4.5%, (x) with respect to the ten month ended after the date
a Qualified Appraisal is received by the Origination Agent, 5.0%, (xi) with
respect to the eleventh month ended after the date a Qualified Appraisal is
received by the Origination Agent, 5.5% and (xii) with respect to the twelfth
month ended after the date a Qualified Appraisal is received by the Origination
Agent, 6.0%.

 

“Applicable Margin” means, as of any date of determination, with respect to the
interest rate of (a) any Reference Rate Loan or any portion thereof, 9.00% per
annum (or 12.00% per annum if the Borrowers have elected the PIK Option), and
(b) any LIBOR Rate Loan or any portion thereof, 10.00% per annum (or 13.00% per
annum if the Borrowers have elected the PIK Option).

 

“Applicable Premium” means, as of the date of the occurrence of an Applicable
Premium Trigger Event:

 

(a) during the period of time from and after the Effective Date up to and
including the date that is the twelve (12) month anniversary of the Effective
Date, an amount equal to the Make-Whole Amount; and

 

(b) thereafter, zero.

 

  -3- 

 



 

“Applicable Premium Trigger Event” means

 

(a) any payment by any Loan Party of all, or any part, of the principal balance
of any Term Loan for any reason (including, without limitation, any optional
prepayment or mandatory prepayment) whether before or after (i) the occurrence
of an Event of Default, or (ii) the commencement of any Insolvency Proceeding,
and notwithstanding any acceleration (for any reason) of the Obligations;

 

(b) the acceleration of the Obligations for any reason, including, without
limitation, acceleration in accordance with Section 9.01, including as a result
of the commencement of an Insolvency Proceeding;

 

(c) the satisfaction, release, payment, restructuring, reorganization,
replacement, reinstatement, defeasance or compromise of any of the Obligations
in any Insolvency Proceeding, foreclosure (whether by power of judicial
proceeding or otherwise) or deed in lieu of foreclosure or the making of a
distribution of any kind in any Insolvency Proceeding to the Administrative
Agent, for the account of the Lenders in full or partial satisfaction of the
Obligations;

 

(d) any reduction of the Total Delayed Draw Term Loan Commitment (other than any
reduction pursuant to Section 2.01(b) or Section 2.05(a)); or

 

(e) the termination of this Agreement for any reason.

 

“Appraised Value” means the fair market value (net of liquidation expenses) of
any Real Property determined by the most recent Qualified Appraisal.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by
an assigning Lender and an assignee, and accepted by the Administrative Agent,
in accordance with Section 12.07 hereof and substantially in the form of Exhibit
B hereto or such other form acceptable to the Administrative Agent.

 

“Authorized Officer” means, with respect to any Person, the chief executive
officer, chief operating officer, chief financial officer, treasurer or other
financial officer performing similar functions, president or vice president of
such Person.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time and any successor statute or any similar federal or state law for the
relief of debtors.

 

“Below Ground Equipment” means the equipment set forth on Schedule 1.01(E), as
such schedule is updated from time to time with the approval of the Origination
Agent after receipt of a Qualified Appraisal.

 

“Blocked Person” means any Person:

 

(a) that (i) is identified on the list of “Specially Designated Nationals and
Blocked Persons” published by OFAC; (ii) resides, is organized or chartered, or
has a place of business in a country or territory that is the subject of an OFAC
Sanctions Program; or (iii) a U.S. Person is prohibited from dealing or engaging
in a transaction with under any of the Anti-Money Laundering and Anti-Terrorism
Laws; and

 

  -4- 

 



 

(b) that is owned or controlled by, or that owns or controls, or that is acting
for or on behalf of, any Person described in clause (a) above.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Board of Directors” means with respect to (a) any corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) a partnership, the board of directors of the general
partner of the partnership, (c) a limited liability company, the managing member
or members or any controlling committee or board of directors of such company or
the sole member or the managing member thereof, and (d) any other Person, the
board or committee of such Person serving a similar function.

 

“Book Value” means, with respect to any Inventory of any Person, the lower of
(a) cost (as reflected in the general ledger of such Person before customary
(but not extraordinary) reserves established by such Person in good faith and in
accordance with GAAP) and (b) market value (as reflected by adjusting benchmark
prices published by Coal Desk or S&P Global Platts in a manner acceptable to the
Origination Agent for relevant quality and locational differences of such
Inventory, or by valuing the Inventory in any other method acceptable to the
Origination Agent), in each case, determined in accordance with GAAP calculated
on a first-in first-out basis.

 

“Borrower” has the meaning specified therefor in the preamble hereto.

 

“Business Day” means (a) for all purposes other than as described in clause (b)
below, any day other than a Saturday, Sunday or other day on which commercial
banks in New York City are authorized or required to close, and (b) with respect
to the borrowing, payment or continuation of, or determination of interest rate
on, LIBOR Rate Loans, any day that is a Business Day described in clause (a)
above and on which dealings in Dollars may be carried on in the interbank
eurodollar markets in New York City and London.

 

“Capital Expenditures” means Capital Expenditures-Expansion and Capital
Expenditures-Maintenance.

 

“Capital Expenditures-Expansion” means, with respect to any Person for any
period, the aggregate of all expenditures by such Person and its Subsidiaries
during such period that in accordance with GAAP are or should be included in
“property, plant and equipment” or in a similar fixed asset account on its
balance sheet, whether such expenditures are paid in cash or financed, including
all Capitalized Lease Obligations, obligations under synthetic leases and
capitalized software costs that are paid or due and payable during such period,
in each case, solely with respect to such expenditures made with respect to a
location that is not being actively mined as of the Effective Date and if such
expenditures are not classified as Capital Expenditures-Maintenance.

 

  -5- 

 



 

“Capital Expenditures-Maintenance” means, with respect to any Person for any
period, the aggregate of all expenditures by such Person and its Subsidiaries
during such period that in accordance with GAAP are or should be included in
“property, plant and equipment” or in a similar fixed asset account on its
balance sheet, whether such expenditures are paid in cash or financed, including
all Capitalized Lease Obligations, obligations under synthetic leases and
capitalized software costs that are paid or due and payable during such period
and if such expenditures are made to maintain, including for a period longer
than the short-term, the operating capacity of the Parent and its Subsidiaries,
in each case, solely with respect to such expenditures made with respect to a
location that is being actively mined as of the Effective Date; provided, that
the term “Capital Expenditures-Maintenance” shall not include any such
expenditures which constitute (i) expenditures by a Loan Party made in
connection with the replacement, substitution or restoration of such Loan
Party’s assets pursuant to Section 2.05(c)(v) from the Net Cash Proceeds of
Dispositions and Extraordinary Receipts consisting of insurance proceeds or
condemnation awards, (ii) expenditures financed with the proceeds received from
the sale or issuance of Equity Interests to a Permitted Holder or any other
Person permitted under this Agreement so long as (A) the Borrowers are not
required to make a prepayment of the Loans with such proceeds pursuant to
Section 2.05(c)(iii) and (B) such proceeds are not commingled with any Loan
Party’s funds and are deposited in an account subject to a Control Agreement and
used exclusively to fund such expenditures, (iii) expenditures that are
accounted for as capital expenditures of such Person and that actually are paid
for by a third party (excluding any Loan Party) and for which no Loan Party has
provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such third party or any other person (whether
before, during or after such period), and (iv) the purchase price of equipment
that is purchased substantially contemporaneously with the trade in of existing
equipment to the extent that the gross amount of such purchase price is reduced
by the credit granted by the seller of such equipment for the equipment being
traded in at such time. For the avoidance of doubt, “Capital
Expenditures-Maintenance” shall include all expenditures made, directly or
indirectly, by such Person or any of its Subsidiaries during such period for
mine development.

 

“Capitalized Lease” means, with respect to any Person, any lease of (or other
arrangement conveying the right to use) real or personal property by such Person
as lessee that is required under GAAP to be capitalized on the balance sheet of
such Person.

 

“Capitalized Lease Obligations” means, with respect to any Person, obligations
of such Person and its Subsidiaries under Capitalized Leases, and, for purposes
hereof, the amount of any such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case, maturing within six months from the date of acquisition thereof; (b)
commercial paper, maturing not more than 270 days after the date of issue rated
P-1 by Moody’s or A-1 by Standard & Poor’s; (c) certificates of deposit maturing
not more than 270 days after the date of issue, issued by commercial banking
institutions and money market or demand deposit accounts maintained at
commercial banking institutions, each of which is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000; (d) repurchase agreements having maturities of not
more than 90 days from the date of acquisition which are entered into with major
money center banks included in the commercial banking institutions described in
clause (c) above and which are secured by readily marketable direct obligations
of the United States Government or any agency thereof; (e) money market accounts
maintained with mutual funds having assets in excess of $2,500,000,000, which
assets are primarily comprised of Cash Equivalents described in another clause
of this definition; and (f) marketable tax exempt securities rated A or higher
by Moody’s or A+ or higher by Standard & Poor’s, in each case, maturing within
270 days from the date of acquisition thereof.

 

  -6- 

 



 

“Cash Management Accounts” means the bank accounts of each Loan Party maintained
at one or more Cash Management Banks listed on Schedule 8.01.

 

“Cash Management Bank” has the meaning specified therefor in Section 8.01(a).

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule,
regulation, judicial ruling, judgment or treaty, (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives concerning capital adequacy promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities shall, in each case, be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

“Change of Control” means each occurrence of any of the following:

 

(a) the Permitted Holder ceases to beneficially and of record own and control,
directly or indirectly, 100% on a fully diluted basis of the aggregate
outstanding voting or economic power of the Equity Interests of the General
Partner;

 

(b) the General Partner ceases to be the sole general partner of the Parent with
the power to manage and control the Parent;

 

(c) the Permitted Holder ceases to beneficially and of record own and control,
directly or indirectly, at least 50.1% on a fully diluted basis of the aggregate
outstanding economic power of the Equity Interests of the Parent;

 

(d) the Parent shall cease to have beneficial ownership (as defined in Rule
13d-3 under the Exchange Act) of 100% of the aggregate voting or economic power
of the Equity Interests of each other Loan Party and each of its Subsidiaries
(other than in connection with any transaction permitted pursuant to Section
7.02(c)(i)), free and clear of all Liens (other than Permitted Specified Liens);

 

  -7- 

 



 

(e) Richard Boone shall cease to be involved in the day to day operations and
management of the business of the Parent other than due to his death or
incapacity, and a successor reasonably acceptable to the Origination Agent and
the Required Lenders is not appointed on terms reasonably acceptable to the
Origination Agent and the Required Lenders within 30 days of such cessation of
involvement; or

 

(f) a “Change of Control” (or any comparable term or provision) under or with
respect to any of the Equity Interests or Indebtedness of the Parent or any of
its Subsidiaries.

 

“Coal Leases” means leases and license agreements providing for the acquisition,
leasing and/or licensing of rights relating to coal reserves and the mining
thereof.

 

“Coal Reserve Base” has the meaning specified therefor in Section 7.01(r).

 

“Coal Reserves” shall mean any and all coal reserves (expressly excluding
inventory) which could be economically and legally extracted or produced at the
time of determination for which: (a) quantity is computed from dimensions
revealed in outcrops, trenches, workings or drill holes; grade and/or quality
are computed from the results of detailed sampling and (b) the sites for
inspection, sampling, and measurement are either: (i) spaced so closely and the
geologic character is so well defined that size, shape, depth, and mineral
content of coal reserves are well-established or (ii) farther apart or are
otherwise less adequately spaced, and a degree of assurance, although lower than
that for proved reserves as described in the preceding clause (i), is high
enough to assume continuity between points of observation, in any case by
available exploration data and which meet minimum industry accepted standards,
and in any case wheresoever located and whether now owned or hereafter acquired
by any Loan Party.

 

“Collateral” means all of the property and assets and all interests therein and
proceeds thereof now owned or hereafter acquired by any Person upon which a Lien
is granted or purported to be granted by such Person as security for all or any
part of the Obligations.

 

“Collateral Agent” has the meaning specified therefor in the preamble hereto.

 

“Collateral Coverage Amount” means, at any time, the difference between (a) the
sum of (i) up to 70% of the value of the Net Amount of Eligible Accounts at such
time minus the Dilution Reserve plus (ii) up to 90% of the Book Value of the
Eligible Inventory at such time plus (iii) up to 100% of the aggregate amount of
Qualified Cash plus (iv) up to 50% of the Market Value of Eligible Securities
plus (v) 50% of the difference between (x) the Appraised Value of the Eligible
Real Property and (y) the Depreciation Amount at such time plus (vi) 75% of the
difference between (x) the Net Orderly Liquidation Value of Eligible Above
Ground Equipment and (y) the Depreciation Amount at such time plus (vii) 65% of
the difference between (x) the Net Orderly Liquidation Value of the Eligible
Below Ground Equipment and (y) the Depreciation Amount at such time plus (viii)
65% of the difference between (x) the Net Orderly Liquidation Value of the
Eligible Production Plant Components and (y) the Depreciation Amount at such
time and (b) such reserves (other than the Dilution Reserve) as the Origination
Agent may deem appropriate in the exercise of its business judgment based upon
the lending practices of the Origination Agent. Notwithstanding the foregoing,
for purposes of calculating the Collateral Coverage Amount, at no time shall the
amounts in clauses (a)(i) through (a)(viii) above exceed the Applicable
Collateral Coverage Limit.

 

  -8- 

 



 

“Collateral Coverage Amount Certificate” means a certificate signed by an
Authorized Officer of the Administrative Borrower and setting forth the
calculation of the Collateral Coverage Amount in compliance with Section
7.01(a)(vi), substantially in the form of Exhibit E.

 

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).

 

“Commitments” means, with respect to each Lender, such Lender’s Term Loan
Commitment.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” has the meaning assigned to such term in Section
7.01(a)(iv).

 

“Consolidated EBITDA” means, with respect to any Person for any period:

 

(a)the Consolidated Net Income of such Person for such period,

 

plus

 

(b)without duplication, the sum of the following amounts for such period to the
extent deducted in the calculation of Consolidated Net Income for such period:

 

(i) any provision for United States federal income taxes or other taxes measured
by net income,

 

(ii) Consolidated Net Interest Expense,

 

(iii) any loss from extraordinary items,

 

(iv) any depreciation and amortization expense,

 

(v) any aggregate net loss on the Disposition of property (other than accounts
and Inventory) outside the ordinary course of business, and

 

(vi) any other non-cash expenditure, charge or loss for such period (other than
any non-cash expenditure, charge or loss relating to write-offs, write-downs or
reserves with respect to accounts and Inventory),

 

  -9- 

 



 

Minus

 

(c) without duplication, the sum of the following amounts for such period to the
extent included in the calculation of such Consolidated Net Income for such
period:

 

(i) any credit for United States federal income taxes or other taxes measured by
net income,

 

(ii) any gain from extraordinary items,

 

(iii) any aggregate net gain from the Disposition of property (other than
accounts and Inventory) outside the ordinary course of business, and

 

(iv) any other non-cash gain, including any reversal of a charge referred to in
clause (b)(vi) above by reason of a decrease in the value of any Equity
Interest;

 

in each case, determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Net Income” means, with respect to any Person, for any period, the
consolidated net income (or loss) of such Person and its Subsidiaries for such
period; provided, however, that the following shall be excluded: (a) the net
income of any other Person in which such Person or one of its Subsidiaries has a
joint interest with a third-party (which interest does not cause the net income
of such other Person to be consolidated into the net income of such Person),
except to the extent of the amount of dividends or distributions paid to such
Person or Subsidiary, (b) the net income of any Subsidiary of such Person that
is, on the last day of such period, subject to any restriction or limitation on
the payment of dividends or the making of other distributions, to the extent of
such restriction or limitation, and (c) the net income of any other Person
arising prior to such other Person becoming a Subsidiary of such Person or
merging or consolidating into such Person or its Subsidiaries.

 

“Consolidated Net Interest Expense” means, with respect to any Person for any
period, (a) gross interest expense of such Person and its Subsidiaries for such
period determined on a consolidated basis and in accordance with GAAP
(including, without limitation, interest expense paid to Affiliates of such
Person), less (b) the sum of (i) interest income for such period and (ii) gains
for such period on Hedging Agreements (to the extent not included in interest
income above and to the extent not deducted in the calculation of gross interest
expense), plus (c) the sum of (i) losses for such period on Hedging Agreements
(to the extent not included in gross interest expense) and (ii) the upfront
costs or fees for such period associated with Hedging Agreements (to the extent
not included in gross interest expense), in each case, determined on a
consolidated basis and in accordance with GAAP.

 

“Contingent Indemnity Obligations” means any Obligation constituting a
contingent, unliquidated indemnification obligation of any Loan Party, in each
case, to the extent (a) such obligation has not accrued and is not yet due and
payable and (b) no claim has been made or is reasonably anticipated to be made
with respect thereto.

 

  -10- 

 



 

“Contingent Obligation” means, with respect to any Person, any obligation of
such Person guaranteeing or intending to guarantee any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person (the
”primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of a primary obligor, (b) the obligation to make take-or-pay or similar
payments, if required, regardless of nonperformance by any other party or
parties to an agreement, (c) any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term “Contingent Obligation” shall not include any
product warranties extended in the ordinary course of business. The amount of
any Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation with respect to which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability with respect thereto
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control Agreement” means, with respect to any deposit account, any securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance satisfactory to the Origination Agent and the
Collateral Agent, among the Collateral Agent, the financial institution or other
Person at which such account is maintained or with which such entitlement or
contract is carried and the Loan Party maintaining such account, effective to
grant “control” (as defined under the applicable UCC) over such account to the
Collateral Agent.

 

“Controlled Investment Affiliate” means, as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

 

“Cortland” has the meaning specified therefor in the preamble hereto.

 

“Current Value” has the meaning specified therefor in Section 7.01(m).

 

“Debtor Relief Law” means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief law of the United States or other applicable jurisdiction from
time to time in effect.

 

  -11- 

 





 

“Debt Service” means, for any period, the sum of (i) Consolidated Net Interest
Expense of the Parent and its Subsidiaries for such period, (ii) all
amortization payments with respect to the Term Loan paid or required to be paid
by the Loan Parties pursuant to Section 2.03(a) of this Agreement for such
period, plus (iii) all fees and expenses paid or required to be paid by the Loan
Parties pursuant to this Agreement for such period, plus (iv) the amount of
Excess Cash Flow of the Parent and its Subsidiaries for such period that is paid
or required to be paid to prepay the Loans pursuant to this Agreement.

 

“Default” means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within 2 Business Days of the date such Loans were required
to be funded hereunder unless such Lender notifies the Administrative Agent and
the Administrative Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within 2 Business Days of the date when due, (b) has
notified the Administrative Borrower, or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within 3 Business Days after written request by the
Administrative Agent or the Administrative Borrower, to confirm in writing to
the Administrative Agent and the Administrative Borrower that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Administrative
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity. Notwithstanding anything to the contrary herein, a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permits such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender upon delivery of written notice of such
determination to the Administrative Borrower and each Lender.

 

  -12- 

 

 

“Delayed Draw Pro Rata Share” means, with respect to a Lender’s obligation to
make the Term Loans after the Effective Date, the percentage obtained by
dividing (i) such Lender’s Delayed Draw Term Loan Commitment, by (ii) the Total
Delayed Draw Term Loan Commitment.

 

“Delayed Draw Term Loan” means, collectively, the loans made by the Lenders to
the Borrowers after the Effective Date pursuant to Section 2.01(a)(ii).

 

“Delayed Draw Term Loan Commitment” means, with respect to each Lender, the
commitment of such Lender to make the Term Loans to the Borrowers after the
Effective Date in the amount set forth in Schedule 1.01(A) hereto under the
heading “Delayed Draw Term Loan Commitment”, as the same may be terminated or
reduced from time to time in accordance with the terms of this Agreement.

 

“Delayed Draw Term Loan Commitment Termination Date” means the earliest to occur
of (i) the date the Delayed Draw Term Loan Commitments are permanently reduced
to zero pursuant to Section 2.01(b), (ii) the date of the termination of the
Delayed Draw Term Loan Commitments pursuant to Section 2.05(a) or Section 9.01
and (iii) the Final Maturity Date.

 

“Delayed Draw Term Loan Lender” means a Lender with a Delayed Draw Term Loan
Commitment or a Delayed Draw Term Loan.

 

“Depreciation Amount” means, as of any date of determination, an amount which is
calculated from the first month commencing after the date on which the
Origination Agent receives the most recent Qualified Appraisal equal to (i) the
Net Orderly Liquidation Value of the Eligible Above Ground Equipment, the
Eligible Below Ground Equipment or the Eligible Production Plant Components or
the Appraised Value of the Eligible Real Property, as applicable, as set forth
in the most recent Qualified Appraisal delivered to the Origination Agent,
multiplied by (ii) the Applicable Depreciation Percentage.

 

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 90 consecutive days, that is the result of
dividing the Dollar amount of (a) set-off, warranty claims, discounts,
advertising allowances, credits, or other similar items that are granted in the
ordinary course of business with respect to the Loan Parties’ accounts during
such period, by (b) the Loan Parties’ billings with respect to accounts during
such period.

 

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of 5.0%.

 

“Disbursement Letter” means a disbursement letter, in form and substance
satisfactory to the Origination Agent and the Administrative Agent, by and among
the Loan Parties, the Agents, the Lenders and the other Persons party thereto,
and the related funds flow memorandum describing the sources and uses of all
cash payments in connection with the transactions contemplated to occur on the
Effective Date.

 

  -13- 

 



 

“Disposition” means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers,
leases, licenses (as licensor) or otherwise disposes of any property or assets
(whether now owned or hereafter acquired) to any other Person, in each case,
whether or not the consideration therefor consists of cash, securities or other
assets owned by the acquiring Person. For purposes of clarification,
“Disposition” shall include (a) the sale or other disposition for value of any
contracts (b) the early termination or modification of any contract resulting in
the receipt by any Loan Party or any of its Subsidiaries of a cash payment or
other consideration in exchange for such event (other than payments in the
ordinary course for accrued and unpaid amounts due through the date of
termination or modification) or (c), any sale of merchant accounts (or any
rights thereto (including, without limitation, any rights to any residual
payment stream with respect thereto)) by any Loan Party.

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise (except as a result of a change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all other Obligations and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof, in whole or
in part, (c) provides for the scheduled payments of dividends or distributions
in cash, or (d) is convertible into or exchangeable for (i) Indebtedness or (ii)
any other Equity Interests that would constitute Disqualified Equity Interests,
in each case of clauses (a) through (d), prior to the date that is six months
after the Final Maturity Date.

 

“Dollar,” “Dollars” and the symbol “$” each means lawful money of the United
States of America.

 

“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia.

 

“Effective Date” has the meaning specified therefor in Section 5.01.

 

“Effective Date Pro Rata Share” means, with respect to a Lender’s obligation to
make the Term Loans on the Effective Date, the percentage obtained by dividing
(i) such Lender’s Effective Date Term Loan Commitment, by (ii) the Total
Effective Date Term Loan Commitment.

 

“Effective Date Term Loan” means the loan made by the Lenders to the Borrowers
on the Effective Date pursuant to Section 2.01(a)(i).

 

“Effective Date Term Loan Commitment” means, with respect to each Lender, the
commitment of such Lender to make the Term Loans to the Borrowers on the
Effective Date in the amount set forth in Schedule 1.01(A) hereto under the
heading “Effective Date Term Loan Commitment”, as the same may be terminated or
reduced from time to time in accordance with the terms of this Agreement.

 

  -14- 

 



 

“Eligible Above Ground Equipment” means the Above Ground Equipment of a Loan
Party which is, and at all times continue to be, acceptable to the Origination
Agent in the exercise of its reasonable business judgment. In general, Above
Ground Equipment may, in the reasonable business judgment of the Origination
Agent, be deemed to be eligible if: (a) such Above Ground Equipment is lawfully
owned by a Loan Party free and clear of any existing Lien other than in favor of
the Collateral Agent for the benefit of the Agents and the Lenders and otherwise
continues to be in full conformity with all representations and warranties made
by a Loan Party to the Agents and the Lenders with respect thereto in the Loan
Documents; (b) such Loan Party has the right to grant Liens on such Above Ground
Equipment; (c) such Above Ground Equipment is located in one of the locations in
the continental United States listed on Schedule 1.01(C) or such other locations
in the continental United States as the Origination Agent may approve in writing
from time to time and if such Above Ground Equipment is located on real property
leased by a Loan Party, (x) such location is subject to a landlord waiver duly
executed by the lessor with respect to such location in form and substance
satisfactory to the Origination Agent and (y) is segregated or otherwise
separately identifiable from goods of others, if any, located on such real
property; (d) such Above Ground Equipment (i) is being used in the operation of
the business of such Loan Party, (ii) is not substantially worn, damaged,
defective or obsolete, and (iii) does not constitute furnishings, fixtures or
parts or otherwise is affixed to real property; (e) such Above Ground Equipment
is subject to a valid and perfected first priority Lien of the Collateral Agent;
(f) such Above Ground Equipment is covered by the property insurance required by
the Agreement which insurance has been duly endorsed to the Collateral Agent;
(g) such Above Ground Equipment is not subject to a lease with any Person; (h)
such Above Ground Equipment is subject to a Qualified Appraisal dated not
earlier than 12 months prior to the date of determination and otherwise
acceptable to the Origination Agent in its sole discretion; and (i) such Above
Ground Equipment is and at all times shall continue to be acceptable to the
Origination Agent. Notwithstanding anything to the contrary contained herein,
the foregoing criteria may be revised from time to time by the Origination Agent
in the Origination Agent’s discretion to address the results of any audit or
appraisal performed by the Origination Agent from time to time after the
Effective Date.

 

  -15- 

 



 

“Eligible Accounts” means the Accounts of a Loan Party resulting from the sale
of goods and performance of services by such Loan Party which are, and at all
times continue to be, acceptable to the Origination Agent in the exercise of its
reasonable business judgment. In general, an Account may, in the reasonable
business judgment of the Origination Agent, be deemed to be eligible if: (a)
delivery of the merchandise or the rendition of the services has been completed
with respect to such Account; (b) no return, rejection, repossession or dispute
has occurred with respect to such Account, the Account Debtor has not asserted
any set-off, defense or counterclaim with respect to such Account, and there has
not occurred any extension of the time for payment with respect to such Account
without the consent of the Origination Agent, provided that, in the case of any
dispute, set-off, defense or counterclaim with respect to an Account, the
portion of such Account not subject to such dispute, set-off, defense or
counterclaim will not be ineligible solely by reason of this clause (b); (c)
such Account is lawfully owned by a Loan Party free and clear of any Lien other
than in favor of the Collateral Agent for the benefit of the Agents and the
Lenders and otherwise continues to be in full conformity with all
representations and warranties made by a Loan Party to the Agents and the
Lenders with respect thereto in the Loan Documents; (d) such Loan Party has the
right to grant Liens on such Account; (e) such Account is unconditionally
payable in Dollars within 90 days from the invoice date and is not evidenced by
a promissory note, chattel paper or any other instrument or other document
unless the original of such document is in the possession of the Collateral
Agent and contains all necessary endorsements in favor of the Collateral Agent;
(f) no more than 60 days have elapsed from the invoice due date and no more than
90 days have elapsed from the invoice date with respect to such Account; (g)
such Account is not due from an Affiliate of a Loan Party; (h) such Account does
not constitute an obligation of the United States or any other Governmental
Authority (unless all steps required by the Origination Agent in connection
therewith, including notice to the United States Government under the Federal
Assignment of Claims Act or any action under any state statute comparable to the
Federal Assignment of Claims Act, have been duly taken in a manner satisfactory
to the Origination Agent); (i) the Account Debtor (or the applicable office of
the Account Debtor) with respect to such Account is located in the continental
United States, unless such Account is supported by a letter of credit or other
similar obligation satisfactory to the Origination Agent; (j) the Account Debtor
with respect to such Account is not also a supplier to or creditor of a Loan
Party, unless such Account Debtor has executed a no-offset letter satisfactory
to the Origination Agent; (k) not more than 50% of the aggregate amount of all
Accounts of the Account Debtor with respect to such Account have remained unpaid
60 days past the invoice due date or 90 days past the invoice date; (l) Accounts
with respect to an Account Debtor whose total obligations owing to the Loan
Parties do not exceed 20% (such percentage, as applied to a particular Account
Debtor, being subject to reduction by the Origination Agent in its reasonable
business judgment if the creditworthiness of such Account Debtor deteriorates)
of all Eligible Accounts, to the extent of the obligations owing by such Account
Debtor not in excess of such percentage; (m) the Account Debtor with respect to
such Account (i) has not filed a petition for bankruptcy or any other relief
under any Debtor Relief Law, (ii) has not failed, suspended business operations,
become insolvent or called a meeting of its creditors for the purpose of
obtaining any financial concession or accommodation, (iii) has not had or
suffered to be appointed a receiver or a trustee for all or a significant
portion of its assets or affairs or (iv) in the case of an Account Debtor who is
an individual, is not an employee of a Loan Party or any of its Affiliates and
has not died or been declared incompetent; (n) Accounts with respect to which
the Account Debtor is not a Blocked Person; (o) Accounts which are owed by an
Account Debtor located in any jurisdiction which requires filing of a “Notice of
Business Activities Report” or other similar report in order to permit any Loan
Party to seek judicial enforcement in such jurisdiction of payment of such
Accounts, unless such Loan Party has filed such report or qualified to do
business in such jurisdiction; (p) the Account Debtor with respect to such
Account has received an invoice from a Loan Party; (q) the Origination Agent is,
and continues to be, satisfied with the credit standing of the Account Debtor in
relation to the amount of credit extended and the Origination Agent believes, in
its discretion, that the prospect of collection of such Account is not impaired
for any reason; and (r) the Account Debtor with respect to such Account is (i)
Javelin Global Commodities (UK) LTD or (ii) another Account Debtor located
outside the continental United States with the Origination’s Agent consent and,
the aggregate total obligations owing to the Loan Parties with respect to such
Accounts described in this clause (r) do not exceed 10% of all Eligible
Accounts, to the extent of the obligations owing by such Account Debtors not in
excess of such percentage.

 

  -16- 

 



 

“Eligible Below Ground Equipment” means the Below Ground Equipment of a Loan
Party which is, and at all times continue to be, acceptable to the Origination
Agent in the exercise of its reasonable business judgment. In general, Below
Ground Equipment may, in the reasonable business judgment of the Origination
Agent, be deemed to be eligible if: (a) such Below Ground Equipment is lawfully
owned by a Loan Party free and clear of any existing Lien other than in favor of
the Collateral Agent for the benefit of the Agents and the Lenders and otherwise
continues to be in full conformity with all representations and warranties made
by a Loan Party to the Agents and the Lenders with respect thereto in the Loan
Documents; (b) such Loan Party has the right to grant Liens on such Below Ground
Equipment; (c) such Below Ground Equipment is located in one of the locations in
the continental United States listed on Schedule 1.01(C) or such other locations
in the continental United States as the Origination Agent may approve in writing
from time to time and if such Below Ground Equipment is located on real property
leased by a Loan Party, (x) such location is subject to a landlord waiver duly
executed by the lessor with respect to such location in form and substance
satisfactory to the Origination Agent and (y) is segregated or otherwise
separately identifiable from goods of others, if any, located on such real
property; (d) such Below Ground Equipment (i) is being used in the operation of
the business of such Loan Party, (ii) is not substantially worn, damaged,
defective or obsolete, and (iii) does not constitute furnishings, fixtures or
parts or otherwise is affixed to real property; (e) such Below Ground Equipment
is subject to a valid and perfected first priority Lien of the Collateral Agent;
(f) such Below Ground Equipment is covered by the property insurance required by
the Agreement which insurance has been duly endorsed to the Collateral Agent;
(g) such Below Ground Equipment is not subject to a lease with any Person; (h)
such Below Ground Equipment is subject to a Qualified Appraisal dated not
earlier than 12 months prior to the date of determination and otherwise
acceptable to the Origination Agent in its sole discretion; and (i) such Below
Ground Equipment is and at all times shall continue to be acceptable to the
Origination Agent. Notwithstanding anything to the contrary contained herein,
the foregoing criteria may be revised from time to time by the Origination Agent
in the Origination Agent’s discretion to address the results of any audit or
appraisal performed by the Origination Agent from time to time after the
Effective Date.

 

“Eligible Inventory” means the Inventory of a Loan Party that is coal which is,
and at all times continue to be, acceptable to the Origination Agent in the
exercise of its reasonable business judgment. In general, Inventory may, in the
reasonable business judgment of the Origination Agent, be deemed to be eligible
if: (a) such Inventory is lawfully owned by a Loan Party free and clear of any
existing Lien other than in favor of the Collateral Agent for the benefit of the
Agents and the Lenders and otherwise continues to be in full conformity with all
representations and warranties made by a Loan Party to the Agents and the
Lenders with respect thereto in the Loan Documents; (b) such Inventory is not
held on consignment and may be lawfully sold; (c) a Loan Party has the right to
grant Liens on such Inventory; (d) such Inventory arose or was acquired in the
ordinary course of the business of a Loan Party and does not represent returned,
damaged, obsolete or unsalable goods; (e) no Account or document of title has
been created or issued with respect to such Inventory; (f) such Inventory is
located in one of the locations in the continental United States listed on
Schedule 1.01(C) or such other locations in the continental United States as the
Origination Agent may approve in writing from time to time; (g) such Inventory
is coal; (h) such Inventory is subject to an independent expert measurement
(including a fly over survey or ground survey) conducted not earlier than 12
months prior to the date of determination and otherwise acceptable to the
Origination Agent in its sole discretion; and (h) such Inventory is and at all
times shall continue to be acceptable to the Origination Agent.

 

  -17- 

 



 

“Eligible Production Plant Components” means the Production Plant Components of
a Loan Party which are, and at all times continue to be, acceptable to the
Origination Agent in the exercise of its reasonable business judgment. In
general, Production Plant Components may, in the reasonable business judgment of
the Origination Agent, be deemed to be eligible if: (a) such Production Plant
Components is lawfully owned by a Loan Party free and clear of any existing Lien
other than in favor of the Collateral Agent for the benefit of the Agents and
the Lenders and otherwise continues to be in full conformity with all
representations and warranties made by a Loan Party to the Agents and the
Lenders with respect thereto in the Loan Documents; (b) such Loan Party has the
right to grant Liens on such Production Plant Components; (c) such Production
Plant Components is located in one of the locations in the continental United
States listed on Schedule 1.01(C) or such other locations in the continental
United States as the Origination Agent may approve in writing from time to time
and if such Production Plant Components is located on real property leased by a
Loan Party, (x) such location is subject to a landlord waiver duly executed by
the lessor with respect to such location in form and substance satisfactory to
the Origination Agent and (y) is segregated or otherwise separately identifiable
from goods of others, if any, located on such real property; (d) such Production
Plant Components (i) is being used in the operation of the business of such Loan
Party, (ii) is not substantially worn, damaged, defective or obsolete, and (iii)
does not constitute furnishings, fixtures or parts or otherwise is affixed to
real property; (e) such Production Plant Components is subject to a valid and
perfected first priority Lien of the Collateral Agent; (f) such Production Plant
Components is covered by the property insurance required by the Agreement which
insurance has been duly endorsed to the Collateral Agent; (g) such Production
Plant Components is not subject to a lease with any Person; (h) such Production
Plant Components is subject to a Qualified Appraisal dated not earlier than 12
months prior to the date of determination and otherwise acceptable to the
Origination Agent in its sole discretion; and (i) such Production Plant
Components is and at all times shall continue to be acceptable to the
Origination Agent. Notwithstanding anything to the contrary contained herein,
the foregoing criteria may be revised from time to time by the Origination Agent
in the Origination Agent’s discretion to address the results of any audit or
appraisal performed by the Origination Agent from time to time after the
Effective Date.

 

“Eligible Real Property” means Real Property of a Loan Party which is, and at
all times continue to be, acceptable to the Origination Agent in the exercise of
its reasonable business judgment. In general, Real Property may, in the
reasonable business judgment of the Origination Agent, be deemed to be eligible
if: (a) such real property is included on Schedule 1.01(B) or otherwise
identified in writing by the Origination Agent (in its sole discretion) as
eligible to be included as an “Eligible Real Property”, (b) such real property
is subject to a first priority Lien (subject to no other Liens other than
Permitted Liens) in favor of the Collateral Agent, for the benefit of the Agents
and the Lenders, pursuant to a duly executed and properly recorded Mortgage, (c)
no environmental condition or other event has occurred and is continuing with
respect to such real property that could reasonably be expected to necessitate
current or future Remedial Action with respect thereto unless otherwise approved
by the Origination Agent in its reasonable business judgment, (d) (A) a flood
hazard determination form has been provided to the Origination Agent, confirming
whether or not the parcel is in a flood hazard area and whether or not floor
insurance must be obtained, and, (B) if improvements located on the Real
Property are located in a flood hazard area, a policy of flood insurance, (e)
the Origination Agent has received a Qualified Appraisal of such Real Property
dated not earlier than 12 months prior to the date of determination and
otherwise acceptable to the Origination Agent in its sole discretion, and (f)
such Real Property is and at all times shall continue to be acceptable to the
Origination Agent.

 

  -18- 

 



 

“Eligible Securities” means a Security of a Loan Party which is, and at all
times continue to be, acceptable to the Origination Agent in the exercise of its
reasonable business judgment. In general, a Security may, in the reasonable
business judgment of the Origination Agent, be deemed to be eligible if: (a) a
Loan Party has granted a valid and continuing perfected (in form satisfactory to
the Origination Agent) first priority Lien on such Security in favor of the
Collateral Agent, and such Security is subject to no other Lien or adverse claim
(as defined in Section 8-102 of the UCC) and no other arrangements or other
obligations of a Loan Party to transfer or redeliver such Securities; (b) such
Security is not an Ineligible Security; and (c) such Security is approved by the
Origination Agent, is set forth on Schedule 1.01(G) and at all times shall
continue to be acceptable to the Origination Agent.

 

“Employee Plan” means an employee benefit plan (other than a Multiemployer Plan)
covered by Title IV of ERISA and maintained (or that was maintained at any time
during the 6 calendar years preceding the date of any borrowing hereunder) for
employees of any Loan Party or any of its ERISA Affiliates.

 

“Environmental Claim” means any complaint, summons, citation, notice, directive,
order, claim, litigation, investigation, judicial or administrative proceeding,
judgment, letter or other communication from any Person or Governmental
Authority involving any alleged or actual (a) violation of or liability under
any Environmental Law; or (b) manufacture, use, handling, generation,
transportation, storage, treatment, Release, threatened Release or disposal or
exposure to any Hazardous Materials.

 

“Environmental Law” means any Requirement of Law relating to or concerning (i)
the protection of the environment, natural resources, human health or safety, or
(ii) the manufacture, use, handling, generation, transportation, storage,
treatment, Release, threatened Release or disposal of or exposure to any
Hazardous Material.

 

“Environmental Liability” means all liabilities (contingent or otherwise, known
or unknown), monetary obligations, losses (including monies paid in settlement),
damages, natural resource damages, costs and expenses (including all reasonable
fees, costs, client charges and expenses of counsel, experts and consultants),
fines, penalties, sanctions and interest arising directly or indirectly as a
result of or based upon (a) any Environmental Claim; (b) any actual, alleged or
threatened non-compliance with Environmental Law or Environmental Permit; (c)
any actual, alleged or threatened Release of or exposure to Hazardous Materials;
(d) any Remedial Action; (f) any environmental condition; or (g) any contract,
agreement, or other arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liability.

 

  -19- 

 



 

“Environmental Permit” means any permit, license, authorization, approval,
registration or entitlement required by or issued pursuant to any Environmental
Law or by any Governmental Authority pursuant to Environmental Law.

 

“Equity Interests” means (a) all shares of capital stock (whether denominated as
common stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting and (b) all
securities convertible into or exchangeable for any of the foregoing and all
warrants, options or other rights to purchase, subscribe for or otherwise
acquire any of the foregoing, whether or not presently convertible, exchangeable
or exercisable.

 

“Equity Issuance” means either (a) the sale or issuance by any Loan Party or any
of its Subsidiaries of any shares of its Equity Interests or (b) the receipt by
the Parent of any cash capital contributions.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, and regulations thereunder, in each
case, as in effect from time to time. References to sections of ERISA shall be
construed also to refer to any successor sections.

 

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a “controlled group” within the
meaning of Sections 414(b), (c), (m) and (o) of the Internal Revenue Code.

 

“Event of Default” has the meaning specified therefor in Section 9.01.

 

“Excess Cash Flow” means, with respect to any Person for any period, (a)
Consolidated EBITDA of such Person and its Subsidiaries for such period, less
(b) the sum of, without duplication, (i) all cash principal payments (excluding
any principal payments made pursuant to Section 2.05(c)) on the Loans made
during such period, and all cash principal payments on Indebtedness (other than
Indebtedness incurred under this Agreement) of such Person or any of its
Subsidiaries during such period to the extent such other Indebtedness is
permitted to be incurred, and such payments are permitted to be made, under this
Agreement (but, in the case of revolving loans, only to the extent that the
revolving credit commitment in respect thereof is permanently reduced by the
amount of such payments), (ii) all Consolidated Net Interest Expense to the
extent paid or payable in cash during such period, (iii) the cash portion of
Capital Expenditures-Maintenance made by such Person and its Subsidiaries during
such period to the extent permitted to be made under this Agreement (excluding
Capital Expenditures-Maintenance to the extent financed through the incurrence
of Indebtedness or through an Equity Issuance), (iv) all scheduled loan
servicing fees and other similar fees in respect of Indebtedness of such Person
or any of its Subsidiaries paid in cash during such period, to the extent such
Indebtedness is permitted to be incurred, and such payments are permitted to be
made, under this Agreement, (v) income taxes paid in cash by such Person and its
Subsidiaries for such period and (vi) the excess, if any, of Working Capital at
the end of such period over Working Capital at the beginning of such period (or
minus the excess, if any, of Working Capital at the beginning of such period
over Working Capital at the end of such period).

 

  -20- 

 



 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Account” means (a) any deposit account specifically and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of any Loan Party’s employees and (b) any Petty Cash
Accounts.

 

“Excluded Equity Issuance” means (a) in the event that the Parent or any of its
Subsidiaries forms any Subsidiary in accordance with this Agreement, the
issuance by such Subsidiary of Equity Interests to the Parent or such
Subsidiary, as applicable, (b) the issuance of Equity Interests by the Parent to
any Person that is an equity holder of the Parent prior to such issuance (an
“Equity Holder”) so long as such Equity Holder did not acquire any Equity
Interests of the Parent so as to become an Equity Holder concurrently with, or
in contemplation of, the issuance of such Equity Interests to such Equity
Holder, (c) the issuance of Equity Interests of the Parent to directors,
officers and employees of the Parent and its Subsidiaries pursuant to employee
stock option plans (or other employee incentive plans or other compensation
arrangements) approved by the Board of Directors of the Parent, and (d) the
issuance of Equity Interests by a Subsidiary of the Parent to its parent or
member in connection with the contribution by such parent or member to such
Subsidiary of the proceeds of an issuance described in clauses (a) – (c) above.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment or (ii) such Lender changes its lending office, except
in each case to the extent that, pursuant to Section 2.09, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.09(d) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

 

“Executive Order No. 13224” means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 

“Existing Agent” means PNC Bank, National Association, as administrative agent
under the Existing Credit Facility for the Existing Lenders.

 

  -21- 

 



 

“Existing Credit Facility” means the Amended and Restated Credit Agreement,
dated as of July 29, 2011, by and among the Loan Parties, the Existing Lenders
and the Existing Agent, as amended, amended and restated, supplemented or
otherwise modified prior to the Effective Date.

 

“Existing Lenders” means the lenders party to the Existing Credit Facility.

 

“Extraordinary Receipts” means any cash received by the Parent or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.05(c)(ii) or (iii) hereof), including, without
limitation, (a) foreign, United States, state or local tax refunds, (b) pension
plan reversions, (c) proceeds of insurance (other than to the extent such
insurance proceeds are (i) immediately payable to a Person that is not the
Parent or any of its Subsidiaries in accordance with applicable Requirements of
Law or with Contractual Obligations entered into in the ordinary course of
business or (ii) received by the Parent or any of its Subsidiaries as
reimbursement for any out-of-pocket costs incurred or made by such Person prior
to the receipt thereof directly related to the event resulting from the payment
of such proceeds), (d) judgments, proceeds of settlements or other consideration
of any kind in connection with any cause of action, (e) condemnation awards (and
payments in lieu thereof), (f) indemnity payments (other than to the extent such
indemnity payments are (i) immediately payable to a Person that is not an
Affiliate of the Parent or any of its Subsidiaries or (ii) received by the
Parent or any of its Subsidiaries as reimbursement for any costs previously
incurred or any payment previously made by such Person), (g) any purchase price
adjustment received in connection with any purchase agreement and (h) coal land
right sale proceeds and/or associated royalties in excess of $250,000 in the
aggregate in any Fiscal Year.

 

“Facility” means the real properties and leases identified on Schedule 1.01(B)
and any New Facility hereafter acquired by the Parent or any of its
Subsidiaries, including, without limitation, the land on which each such
facility is located, all buildings and other improvements thereon, and all
fixtures located thereat or used in connection therewith.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal, tax or regulatory legislation, rules or official practices
adopted pursuant to any intergovernmental agreement entered into in connection
with the implementation of Sections 1471 through 1474 of the Internal Revenue
Code and the Treasury Regulations thereunder.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from national banks of
recognized standing selected by it.

 

  -22- 

 



 

“Fee Letter” means the fee letter, dated as of the date hereof, among the
Borrowers and the Agents, as amended, amended and restated, supplemented or
otherwise modified from time to time.

 

“Final Maturity Date” means December 27, 2020.

 

“Financial Statements” means (a) the audited consolidated balance sheet of the
Parent and its Subsidiaries for the Fiscal Year ended December 31, 2016, and the
related consolidated statement of operations, shareholders’ equity and cash
flows for the Fiscal Year then ended, and (b) the unaudited consolidated balance
sheet of the Parent and its Subsidiaries for the ten (10) months ended October
31, 2016, and the related consolidated statement of operations, shareholder’s
equity and cash flows for the ten (10) months then ended.

 

“Fiscal Year” means the fiscal year of the Parent and its Subsidiaries ending on
December 31st of each year.

 

“Fixed Charge Coverage Ratio” means, with respect to any Person for any period,
the ratio of (a) Consolidated EBITDA of such Person and its Subsidiaries for
such period minus Capital Expenditures-Maintenance made by such Person and its
Subsidiaries during such period, to (b) the sum of (i) all principal of
Indebtedness of such Person and its Subsidiaries scheduled to be paid or prepaid
during such period, plus (ii) Consolidated Net Interest Expense of such Person
and its Subsidiaries for such period, plus (iii) income taxes paid or payable by
such Person and its Subsidiaries during such period plus (iv) cash dividends or
distributions paid, or the purchase, redemption or other acquisition or
retirement for value (including in connection with any merger or consolidation),
by such Person or any of its Subsidiaries, in respect of the Equity Interests of
such Person or any of its Subsidiaries (other than dividends or distributions
paid by a Loan Party to any other Loan Party) during such period, plus (v) all
management, consulting, monitoring, and advisory fees paid by such Person or any
of its Subsidiaries to any of its Affiliates during such period.

 

“Foreign Lender” has the meaning specified therefor in Section 2.09(d).

 

“Foreign Official” has the meaning specified therefor in Section 6.01(z).

 

“Foreign Subsidiary” means any Subsidiary of the Parent that is not a Domestic
Subsidiary.

 

“Free Cash Flow” means, as of any date of determination, for the most recently
ended trailing twelve months, the result of (i) Consolidated EBITDA of the
Parent and its Subsidiaries for such period, minus (ii) Capital Expenditures of
the Parent and its Subsidiaries for such period, minus (iii) Debt Service for
such period.

 

“Funding Losses” has the meaning specified therefor in Section 2.08.

 

  -23- 

 

 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis, provided that for the
purpose of Section 7.03 hereof and the definitions used therein, “GAAP” shall
mean generally accepted accounting principles in effect on the date hereof and
consistent with those used in the preparation of the Financial Statements,
provided, further, that if there occurs after the date of this Agreement any
change in GAAP that affects in any respect the calculation of any covenant
contained in Section 7.03 hereof, the Origination Agent and the Administrative
Borrower shall negotiate in good faith amendments to the provisions of this
Agreement that relate to the calculation of such covenant with the intent of
having the respective positions of the Lenders and the Borrowers after such
change in GAAP conform as nearly as possible to their respective positions as of
the date of this Agreement and, until any such amendments have been agreed upon,
the covenants in Section 7.03 hereof shall be calculated as if no such change in
GAAP has occurred.

 

“General Partner” means Rhino GP LLC, a Delaware limited liability company that
is the general partner of the Parent.

 

“Governing Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization, and the operating agreement; (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture, declaration or other applicable agreement or
documentation evidencing or otherwise relating to its formation or organization,
governance and capitalization; and (d) with respect to any of the entities
described above, any other agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization.

 

“Governmental Authority” means any nation or government, any Federal, state,
city, town, municipality, county, local or other political subdivision thereof
or thereto and any department, commission, board, bureau, instrumentality,
agency or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).

 

“Guaranteed Obligations” has the meaning specified therefor in Section 11.01.

 

“Guarantor” means (a) the Parent and each Subsidiary of the Parent listed as a
“Guarantor” on the signature pages hereto, and (b) each other Person which
guarantees, pursuant to Section 7.01(b) or otherwise, all or any part of the
Obligations.

 

“Guaranty” means (a) the guaranty of each Guarantor party hereto contained in
Article XI hereof and (b) each other guaranty, in form and substance
satisfactory to the Origination Agent, made by any other Guarantor in favor of
the Collateral Agent for the benefit of the Agents and the Lenders guaranteeing
all or part of the Obligations.

 

  -24- 

 



 

“Hazardous Material” means any element, compound or chemical that is defined,
listed or otherwise classified as a contaminant, pollutant, toxic or hazardous
substance, hazardous waste, special waste, or solid waste or words of similar
import under any Environmental Law or that is otherwise regulated under or for
which liability or standards of care are imposed pursuant to any Environmental
Law, including, without limitation, petroleum, polychlorinated biphenyls;
asbestos-containing materials, urea formaldehyde-containing materials
radioactive materials and toxic mold; provided, however, that “Hazardous
Material” shall not include coal, coal by-products or coal refuse.

 

“Hedging Agreement” means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including, without limitation, any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement.

 

“Highest Lawful Rate” means, with respect to any Agent or any Lender, the
maximum non-usurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
Obligations under laws applicable to such Agent or such Lender which are
currently in effect or, to the extent allowed by law, under such applicable laws
which may hereafter be in effect and which allow a higher maximum non-usurious
interest rate than applicable laws now allow.

 

“Holdout Lender” has the meaning specified therefor in Section 12.02(b).

 

“Hydrocarbon Auxiliary Assets and Activities” means (i) equipment or
infrastructure related to Hydrocarbons or Hydrocarbon Interests, (ii) assets and
activities germane to mid-stream businesses involving Hydrocarbons or
Hydrocarbon Interests, (iii) oil and gas services businesses and (iv) the
exploration, mining and development of materials used in the extraction of
Hydrocarbons.

 

“Hydrocarbon Interests” means all rights, titles and interests in and to oil and
gas leases, oil, gas and mineral leases, other Hydrocarbon leases, mineral
interests, mineral servitudes, overriding royalty interests, royalty interests,
net profits interests, production payment interests, and other similar
interests, but excluding coal.

 

“Hydrocarbons” means, collectively, oil, gas, coalbed methane, oil shale, oil
sands, casinghead gas, drip gasoline, natural gasoline, condensate, distillate
and all other liquid or gaseous hydrocarbons and related minerals and all
products therefrom, in each case whether in a natural or a processed state, but
excluding coal.

 

  -25- 

 



 

“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables or other accounts payable incurred in the ordinary course of such
Person’s business and not outstanding for more than 90 days after the date such
payable was created and any earn-out, purchase price adjustment or similar
obligation until such obligation appears in the liabilities section of the
balance sheet of such Person); (c) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments or upon which interest
payments are customarily made; (d) all reimbursement, payment or other
obligations and liabilities of such Person created or arising under any
conditional sales or other title retention agreement with respect to property
used and/or acquired by such Person, even though the rights and remedies of the
lessor, seller and/or lender thereunder may be limited to repossession or sale
of such property; (e) all Capitalized Lease Obligations of such Person; (f) all
obligations and liabilities, contingent or otherwise, of such Person, in respect
of letters of credit, acceptances and similar facilities; (g) all obligations
and liabilities, calculated on a basis satisfactory to the Origination Agent and
in accordance with accepted practice, of such Person under Hedging Agreements;
(h) all monetary obligations under any receivables factoring, receivable sales
or similar transactions and all monetary obligations under any synthetic lease,
tax ownership/operating lease, off-balance sheet financing or similar financing;
(i) all Contingent Obligations; (j) all Disqualified Equity Interests; and (k)
all obligations referred to in clauses (a) through (j) of this definition of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) a Lien upon property
owned by such Person, even though such Person has not assumed or become liable
for the payment of such Indebtedness. The Indebtedness of any Person shall
include the Indebtedness of any partnership of or joint venture in which such
Person is a general partner or a joint venturer.

 

“Indemnified Matters” has the meaning specified therefor in Section 12.15.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitees” has the meaning specified therefor in Section 12.15.

 

“Ineligible Securities” means, at a particular time, any Securities that (i) are
assets in diversified investment funds, (ii) are not traded over the counter on
pink sheets (other than as a result of being listed on NASDAQ or NYSE), (iii)
have a market value of $10 or less per share, (iv) are registered in
survivorship form when one or more of the registered owners is deceased, (v) are
registered under the Uniform Gifts to Minor Acts, (vi) are registered in
“street” form, (vii) are Rule 144 Restricted or Control securities, (viii) are
Securities of a foreign corporation (excluding American Depository Receipts),
(ix) are Small Business Investment Company stock, (x) are safekeeping receipts
from banks in lieu of actual securities, (xi) are held in retirement accounts,
or (xii) are subject to any restrictions, including, without limitation, with
respect to use, disposition or transfer.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of any Debtor Relief Law.

 

“Intellectual Property” has the meaning specified therefor in the Security
Agreement.

 

“Intercompany Subordination Agreement” means an Intercompany Subordination
Agreement made by the Parent and its Subsidiaries in favor of the Collateral
Agent for the benefit of the Agents and the Lenders, in form and substance
reasonably satisfactory to the Origination Agent.

 

  -26- 

 

 

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Reference Rate Loan to
a LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided, however,
that (a) if any Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day, (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (c) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2 or 3 months after the date on which the Interest Period
began, as applicable, and (e) the Borrowers may not elect an Interest Period
which will end after the Final Maturity Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Inventory” means, with respect to any Person, all goods and merchandise of such
Person leased or held for sale or lease by such Person, including, without
limitation, all raw materials, as-extracted minerals, work-in-process and
finished goods, and all packaging, supplies and materials of every nature used
or usable in connection with the shipping, storing, advertising or sale of such
goods and merchandise, whether now owned or hereafter acquired, and all such
other property the sale or other disposition of which would give rise to an
Account or cash.

 

“Investment” means, with respect to any Person, (a) any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances or other extensions of credit (excluding Accounts arising
in the ordinary course of business), capital contributions or acquisitions of
Indebtedness (including, any bonds, notes, debentures or other debt securities),
Equity Interests, or all or substantially all of the assets of such other Person
(or of any division or business line of such other Person), (b) the purchase or
ownership of any futures contract or liability for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract, or (c) any investment in any other items that are or would be
classified as investments on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Joinder Agreement” means a Joinder Agreement, substantially in the form of
Exhibit A, duly executed by a Subsidiary of a Loan Party made a party hereto
pursuant to Section 7.01(b).

 

“Lease” means any lease, sublease or license of, or other agreement granting a
possessory interest in, real property to which any Loan Party or any of its
Subsidiaries is a party as lessor, lessee, sublessor, sublessee, licensor or
licensee.

 

“Lender” has the meaning specified therefor in the preamble hereto.

 

  -27- 

 



 

“LIBOR” means, with respect to any LIBOR Rate Loan for any Interest Period, the
London interbank offered rate administered by the ICE Benchmark Administration
(or any other Person that takes over the administration of such rate) and
obtained through a nationally recognized service such as the Dow Jones Market
Service (Telerate), Reuters or Bloomberg (or on any successor or substitute page
on such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case, the “Screen
Rate”), or a comparable or successor rate that has been approved by the
Administrative Agent, at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period; provided, that, if the
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to Dollars, then the LIBOR Rate shall
be the Interpolated Rate at such time; provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, “LIBOR” shall be the interest rate per annum determined by the
Administrative Agent, in accordance with its customary practices (including by
reference to any applicable published market data), to be the average of the
rates per annum at which deposits in Dollars are offered for such Interest
Period to major banks in the London interbank market in London, England by major
banks at approximately 11:00 a.m. (London time) on the date that is two Business
Days prior to the beginning of such Interest Period. “Interpolated Rate” means,
at any time, the rate per annum determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
Screen Rate for the longest period (for which that Screen Rate is available in
Dollars) that is shorter than the Impacted Interest Period and (b) the Screen
Rate for the shortest period (for which that Screen Rate is available for
Dollars) that exceeds the Impacted Interest Period, in each case, at such time.
Notwithstanding anything herein to the contrary, if “LIBOR” shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“LIBOR Deadline” has the meaning specified therefor in Section 2.07(a).

 

“LIBOR Notice” means a written notice substantially in the form of Exhibit D.

 

“LIBOR Option” has the meaning specified therefor in Section 2.07(a).

 

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the
greater of (a) the rate per annum determined by the Administrative Agent
(rounded upwards if necessary, to the next 1/100%) by dividing (i) LIBOR for
such Interest Period by (ii) 100% minus the Reserve Percentage and (b) 1.00%.
The LIBOR Rate shall be adjusted on and as of the effective day of any change in
the Reserve Percentage.

 

“LIBOR Rate Loan” means each portion of a Loan that bears interest at a rate
determined by reference to the LIBOR Rate.

 

“Lien” means any mortgage, deed of trust, deed to secure debt, pledge, lien
(statutory or otherwise), security interest, charge or other encumbrance or
security or preferential arrangement of any nature, including, without
limitation, any conditional sale or title retention arrangement, any Capitalized
Lease and any assignment, deposit arrangement or financing lease intended as, or
having the effect of, security.

 

  -28- 

 



 

“Loan” means any Term Loan made by an Agent or a Lender to the Borrowers
pursuant to Article II hereof.

 

“Loan Account” means an account maintained hereunder by the Administrative Agent
on its books of account at the Payment Office, and with respect to the
Borrowers, in which the Borrowers will be charged with all Loans made to, and
all other Obligations incurred by, the Borrowers.

 

“Loan Document” means this Agreement, any Control Agreement, the Disbursement
Letter, the Fee Letter, any Guaranty, the Intercompany Subordination Agreement,
any Joinder Agreement, any Mortgage, any Security Agreement, any UCC Filing
Authorization Letter, any landlord waiver, any collateral access agreement, any
Perfection Certificate and any other agreement, instrument, certificate, report
and other document executed and delivered pursuant hereto or thereto or
otherwise evidencing or securing any Loan or any other Obligation.

 

“Loan Party” means any Borrower and any Guarantor.

 

“Make-Whole Amount” means, as of any date of determination, an amount equal to
the aggregate amount of interest (including, without limitation, interest
payable in cash, in kind or deferred) which would have otherwise been payable on
the aggregate principal amount of the Term Loan paid on such date (or in the
case of an Applicable Premium Trigger Event specified in clauses (b), (c), (d)
or (e) of the definition thereof, the principal amount of the Term Loan
outstanding on such date and the aggregate amount of the Unused Line Fee
(assuming for purposes of calculating the Unused Line Fee that the Total Delayed
Draw Term Loan Commitment is equal to the amount of the Total Delayed Draw Term
Loan Commitment immediately prior to the occurrence of the Applicable Premium
Trigger Event) which would have otherwise accrued) from the date of the
occurrence of the Applicable Premium Trigger Event until the twelfth month
anniversary of the Effective Date.

 

“Market Value” means the market value of any Security, determined as follows:
Securities which are listed on a national securities exchange shall be valued at
their last sales prices on the date of determination on the largest national
securities exchange on which such Securities shall have traded on such date, or,
if trading in such Securities on such exchange was reported on the consolidated
tape, the last sales price on the consolidated tape (or, in the event that the
date of determination is not a date upon which a national securities exchange on
which such Securities are listed was open for trading, on the last prior date on
which such a national securities exchange was so open). In all other cases,
Securities shall be assigned such value as the Origination Agent shall
reasonably determine.

 

“Material Adverse Effect” means a material adverse effect on any of (a) the
operations, assets, liabilities, financial condition or prospects of the Loan
Parties taken as a whole, (b) the ability of the Loan Parties taken as a whole
to perform any of their obligations under any Loan Document, (c) the legality,
validity or enforceability of this Agreement or any other Loan Document, (d) the
rights and remedies of any Agent or any Lender under any Loan Document, or (e)
the validity, perfection or priority of a Lien in favor of the Collateral Agent
for the benefit of the Agents and the Lenders on Collateral having a fair market
value in excess of $1,000,000.

 

  -29- 

 



 

“Material Contract” means, with respect to any Person, (a) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of
$1,000,000 or more in any Fiscal Year (other than purchase orders in the
ordinary course of the business of such Person or such Subsidiary and other than
contracts that by their terms may be terminated by such Person or Subsidiary in
the ordinary course of its business upon less than 60 days’ notice without
penalty or premium) and (b) all other contracts or agreements as to which the
breach, nonperformance, cancellation or failure to renew by any party thereto
could reasonably be expected to have a Material Adverse Effect.

 

“Material Lease” has the meaning specified therefor in Section 6.01(o)(ii).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means a mortgage (including, without limitation, a leasehold
mortgage), deed of trust or deed to secure debt, in form and substance
satisfactory to the Origination Agent, made by a Loan Party in favor of the
Collateral Agent for the benefit of the Agents and the Lenders, securing the
Obligations and delivered to the Collateral Agent.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Loan Party or any of its ERISA Affiliates has
contributed, or has been obligated to contribute, to at any time during the
preceding 6 years.

 

“Net Amount of Eligible Accounts” means the aggregate unpaid invoice amount
(including any coal quality premiums due and payable in respect thereof) of
Eligible Accounts less, without duplication, sales, excise or similar taxes,
returns, discounts, chargebacks, claims, advance payments, credits and
allowances of any nature at any time issued, owing, granted, outstanding,
available or claimed with respect to such Eligible Accounts.

 

“Net Cash Proceeds” means, with respect to, any issuance or incurrence of any
Indebtedness, any Equity Issuance, any Disposition or the receipt of any
Extraordinary Receipts by any Person or any of its Subsidiaries, the aggregate
amount of cash received (directly or indirectly) from time to time (whether as
initial consideration or through the payment or disposition of deferred
consideration) by or on behalf of such Person or such Subsidiary, in connection
therewith after deducting therefrom only (a) in the case of any Disposition or
the receipt of any Extraordinary Receipts consisting of insurance proceeds or
condemnation awards, the amount of any Indebtedness secured by any Permitted
Lien on any asset (other than Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection therewith (other
than Indebtedness under this Agreement), (b) reasonable expenses related thereto
incurred by such Person or such Subsidiary in connection therewith, (c) transfer
taxes paid to any taxing authorities by such Person or such Subsidiary in
connection therewith, and (d) net income taxes to be paid in connection
therewith (after taking into account any tax credits or deductions and any tax
sharing arrangements), in each case, to the extent, but only to the extent, that
the amounts so deducted are (i) actually paid to a Person that, except in the
case of reasonable out-of-pocket expenses, is not an Affiliate of such Person or
any of its Subsidiaries and (ii) properly attributable to such transaction or to
the asset that is the subject thereof.

 

  -30- 

 



 

“Net Orderly Liquidation Value” means, with respect to the Loan Parties’ Above
Ground Equipment, Below Ground Equipment or Production Plant Components, as
applicable, the amount that is estimated to be recoverable in an orderly
liquidation of such Above Ground Equipment, Below Ground Equipment or Production
Plant Components, as applicable, net of all associated costs and expenses of
such liquidation, with such amount to be as determined from time to time by
reference to a Qualified Appraisal.

 

“New Facility” has the meaning specified therefor in Section 7.01(m).

 

“Notice of Borrowing” has the meaning specified therefor in Section 2.02(a).

 

“Obligations” means all present and future indebtedness, obligations, and
liabilities (including, without limitation, the Term Loan PIK Amount) of each
Loan Party to the Agents and the Lenders arising under or in connection with
this Agreement or any other Loan Document, whether or not the right of payment
in respect of such claim is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, disputed, undisputed, legal, equitable, secured,
unsecured, and whether or not such claim is discharged, stayed or otherwise
affected by any proceeding referred to in Section 9.01. Without limiting the
generality of the foregoing, the Obligations of each Loan Party under the Loan
Documents include (a) the obligation (irrespective of whether a claim therefor
is allowed in an Insolvency Proceeding) to pay principal, interest (including,
without limitation, the Term Loan PIK Amount), charges, expenses, fees, premiums
(including the Applicable Premium), reasonable attorneys’ fees and
disbursements, indemnities and other amounts payable by such Person under the
Loan Documents, and (b) the obligation of such Person to reimburse any amount in
respect of any of the foregoing that any Agent or any Lender (in its sole
discretion) may elect to pay or advance on behalf of such Person.

 

“OFAC Sanctions Programs” means (a) the Requirements of Law and Executive Orders
administered by OFAC, including, without limitation, Executive Order No. 13224,
and (b) the list of Specially Designated Nationals and Blocked Persons
administered by OFAC, in each case, as renewed, extended, amended, or replaced.

 

“Origination Agent” has the meaning specified therefor in the preamble hereto.

 

“Origination Agent Advances” has the meaning specified therefor in Section
10.08(a).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

 

  -31- 

 



 

“Parent” has the meaning specified therefor in the preamble hereto.

 

“Participant Register” has the meaning specified therefor in Section 12.07(i).

 

“Partnership Agreement shall mean the Fourth Amended and Restated Agreement of
Limited Partnership of the Parent, as in effect on December 30, 2016, as
amended, amended and restated, supplemented or otherwise modified from time to
time in accordance with this Agreement.

 

“Payment Office” means the Administrative Agent’s office located at 225 W.
Washington St., 9th Floor, Chicago, Illinois 60606, or at such other office or
offices of the Administrative Agent as may be designated in writing from time to
time by the Administrative Agent to the Collateral Agent and the Administrative
Borrower.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Perfection Certificate” means a certificate in form and substance satisfactory
to the Origination Agent providing information with respect to the property of
each Loan Party.

 

“Permitted Acquisition” means any Acquisition by a Loan Party or any
wholly-owned Subsidiary of a Loan Party that is approved in writing by the
Origination Agent in its sole discretion.

 

“Permitted Disposition” means:

 

(a) sale of Inventory in the ordinary course of business;

 

(b) licensing, on a non-exclusive basis, Intellectual Property rights in the
ordinary course of business;

 

(c) (i) the lapse of Registered Intellectual Property of the Parent and its
Subsidiaries to the extent not economically desirable in the conduct of their
business or (ii) the abandonment of Intellectual Property rights in the ordinary
course of business so long as (in each case under clauses (i) and (ii)), (A)
with respect to copyrights, such copyrights are not material revenue generating
copyrights, and (B) such lapse is not materially adverse to the interests of the
Secured Parties;

 

(d)any involuntary loss, damage or destruction of property;

 

(e) so long as no Event of Default has occurred and is continuing or would
result therefrom, transfers of assets (i) from the Parent or any of its
Subsidiaries (other than the Borrowers) to a Loan Party (other than the Parent),
and (ii) from any Subsidiary of the Parent that is not a Loan Party to any other
Subsidiary of the Parent;

 

(f) Disposition of obsolete or worn-out equipment in the ordinary course of
business;

 

  -32- 

 



 

(g) Disposition of used, mined-out or surplus real property in the ordinary
course of business; and

 

(h) Disposition of property or assets not otherwise permitted in clauses (a)
through (g) above for cash in an aggregate amount not less than the fair market
value of such property or assets;

 

provided that the Net Cash Proceeds of such Dispositions (including the proposed
Disposition) (1) in the case of clauses (f), (g) and (h) above, do not exceed
$2,000,000 in the aggregate in any Fiscal Year and (2) in all cases, are paid to
the Administrative Agent for the benefit of the Agents and the Lenders pursuant
to the terms of Section 2.05(c)(ii) or applied as provided in Section
2.05(c)(v).

 

“Permitted Holder” means Royal Energy Resources, Inc. or any Controlled
Investment Affiliate thereof.

 

“Permitted Indebtedness” means:

 

(a) any Indebtedness owing to any Agent or any Lender under this Agreement and
the other Loan Documents;

 

(b) any other Indebtedness listed on Schedule 7.02(b), and any Permitted
Refinancing Indebtedness in respect of such Indebtedness;

 

(c) Permitted Purchase Money Indebtedness and any Permitted Refinancing
Indebtedness in respect of such Indebtedness;

 

(d) Permitted Intercompany Investments;

 

(e) Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, and appeal bonds, in each case, (i) with the Loan Parties’
existing bonding company as of the Effective Date, or (ii) as approved by the
Origination Agent in writing;

 

(f) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to the Loan Parties, so long as the amount of such Indebtedness
is not in excess of the amount of the unpaid cost of, and shall be incurred only
to defer the cost of, such insurance for the period in which such Indebtedness
is incurred and such Indebtedness is outstanding only during such period;

 

(g) the incurrence by any Loan Party of Indebtedness under Hedging Agreements
that are incurred for the bona fide purpose of hedging the interest rate,
commodity, or foreign currency risks associated with such Loan Party’s
operations and not for speculative purposes, in each case, as approved by the
Origination Agent in writing;

 

(h) Indebtedness incurred in respect of credit cards, credit card processing
services, debit cards, stored value cards, purchase cards (including so-called
“procurement cards” or “P-cards”) or other similar cash management services, in
each case, incurred in the ordinary course of business;

 

  -33- 

 



 

(i) Indebtedness with respect to letters of credit in an aggregate principal
amount at any time outstanding not to exceed $20,000,000; and

 

(j) unsecured Indebtedness in an aggregate amount not exceeding $1,000,000 at
any time outstanding.

 

“Permitted Intercompany Investments” means Investments made by a Loan Party to
or in another Loan Party (other than the Parent).

 

“Permitted Investments” means:

 

(a) Investments in cash and Cash Equivalents;

 

(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;

 

(c) advances made in connection with purchases of goods or services in the
ordinary course of business;

 

(d) Investments received in settlement of amounts due to any Loan Party or any
of its Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries;

 

(e) Investments existing on the date hereof, as set forth on Schedule 7.02(e)
hereto, but not any increase in the amount thereof as set forth in such Schedule
or any other modification of the terms thereof;

 

(f) Permitted Intercompany Investments;

 

(g) Permitted Acquisitions; and

 

(h) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, (i) any other Investments in an aggregate amount not to
exceed $500,000 at any time outstanding, and (ii) any other Investments approved
by the Origination Agent.

 

“Permitted Liens” means:

 

(a)Liens securing the Obligations;

 

(b) Liens for taxes, assessments and governmental charges the payment of which
is not required under Section 7.01(c)(ii);

 

(c) Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s and other similar Liens arising in the ordinary course of business
and securing obligations (other than Indebtedness for borrowed money) that are
not overdue by more than 30 days or are being contested in good faith and by
appropriate proceedings promptly initiated and diligently conducted, and a
reserve or other appropriate provision, if any, as shall be required by GAAP
shall have been made therefor;

 

  -34- 

 



 

(d) Liens described on Schedule 7.02(a), provided that any such Lien shall only
secure the Indebtedness that it secures on the Effective Date and any Permitted
Refinancing Indebtedness in respect thereof;

 

(e) purchase money Liens on equipment acquired or held by any Loan Party or any
of its Subsidiaries in the ordinary course of its business to secure Permitted
Purchase Money Indebtedness so long as such Lien only (i) attaches to such
property and (ii) secures the Indebtedness that was incurred to acquire such
property or any Permitted Refinancing Indebtedness in respect thereof;

 

(f) deposits and pledges of cash securing (i) obligations incurred in respect of
workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits, (ii) the performance of bids, tenders, leases, contracts
(other than for the payment of money) and statutory obligations or (iii)
obligations on surety or appeal bonds, but only to the extent such deposits or
pledges are made or otherwise arise in the ordinary course of business and
secure obligations not past due;

 

(g) with respect to any Facility, survey exceptions, easements, zoning
restrictions and similar encumbrances on real property and minor irregularities
in the title thereto (in each case, whether recorded or not) that do not (i)
secure obligations for the payment of money or (ii) materially impair the value
of such property or its use by any Loan Party or any of its Subsidiaries in the
normal conduct of such Person’s business;

 

(h) Liens of landlords and mortgagees of landlords (i) arising by statute or
under any Lease or related Contractual Obligation entered into in the ordinary
course of business, (ii) on fixtures and movable tangible property located on
the real property leased or subleased from such landlord, or (iii) for amounts
not yet due or that are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves or other appropriate
provisions are maintained on the books of such Person in accordance with GAAP;

 

(i) the title and interest of a lessor or sublessor in and to personal property
leased or subleased (other than through a Capitalized Lease), in each case
extending only to such personal property;

 

(j) non-exclusive licenses of Intellectual Property rights in the ordinary
course of business;

 

(k) judgment liens (other than for the payment of taxes, assessments or other
governmental charges) securing judgments and other proceedings not constituting
an Event of Default under Section 9.01(j);

 

(l) rights of set-off or bankers’ liens upon deposits of cash in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such deposit accounts in the ordinary course of
business;

 

  -35- 

 



 

(m) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness;

 

(n) Liens on cash collateral solely securing Indebtedness permitted by clause
(i) of the definition of Permitted Indebtedness;

 

(o) inchoate statutory Liens that arise by operation of law and do not secure
any obligations for the payment of money then due and payable;

 

(p) (i) rights and easements of owners of undivided interest in the property
where the Loan Parties or their Subsidiaries own less than 100% of the fee
interest, (ii) rights and easements of owners of interest in the surface where
the Loan Parties or their Subsidiaries do not own or lease the surface, (iii)
rights and easements of owners and lessees, if any, of coal or other minerals,
including oil and gas, where the Loan Parties or their Subsidiaries do not own
such coal or other minerals, and (iv) rights and easements of owners and lessees
of other coal seams and other minerals, including oil and gas, not owned or
leased by the Loan Parties or their Subsidiaries, in each case of clauses (i),
(ii), (iii) and (iv), that do not (A) secure obligations for the payment of
money or (B) materially impair the value of such property or its use by any Loan
Party or any of its Subsidiaries in the normal conduct of such Person’s
business;

 

(q) terms, agreements, conditions, provisions and limitations contained in
applicable Coal Leases as in effect on the Effective Date or otherwise approved
in writing by the Origination Agent;

 

(r) the interest of a lessee under farm, grazing, hunting, recreational and
residential leases in which a Loan Party or any of its Subsidiaries is the
lessor entered into in the ordinary course of business consistent with past
practices;

 

(s) royalty obligations to sellers or transferors of fee coal or lease
properties as in effect on the Effective Date or otherwise approved in writing
by the Origination Agent;

 

(t) rights of Persons to subjacent or lateral support and absence of subsidence
rights;

 

(u) rights of repurchase when mining and reclamation operations of any Loan
Party or any of its Subsidiaries are completed at a Facility;

 

(v) licenses to mine on behalf of any Loan Party or any of its Subsidiaries
granted under contract mining agreements entered into in the ordinary course of
business consistent with past practices or otherwise approved in writing by the
Origination Agent; and

 

(w) other Liens which do not secure Indebtedness for borrowed money or letters
of credit and as to which the aggregate amount of the obligations secured
thereby does not exceed $500,000.

 

  -36- 

 



 

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations) incurred to finance the acquisition of any fixed assets secured by
a Lien permitted under clause (e) of the definition of “Permitted Liens”;
provided that (a) such Indebtedness is incurred within 20 days after such
acquisition, (b) such Indebtedness when incurred shall not exceed the purchase
price of the asset financed and (c) the aggregate principal amount of all such
Indebtedness shall not exceed $1,000,000 at any time outstanding.

 

“Permitted Refinancing Indebtedness” means the extension of maturity,
refinancing or modification of the terms of Indebtedness so long as:

 

(a) after giving effect to such extension, refinancing or modification, the
amount of such Indebtedness is not greater than the amount of Indebtedness
outstanding immediately prior to such extension, refinancing or modification;

 

(b) such extension, refinancing or modification does not result in a shortening
of the average weighted maturity (measured as of the extension, refinancing or
modification) of the Indebtedness so extended, refinanced or modified;

 

(c) such extension, refinancing or modification is pursuant to terms that are
not less favorable to the Loan Parties and the Lenders than the terms of the
Indebtedness (including, without limitation, terms relating to the collateral
(if any) and subordination (if any)) being extended, refinanced or modified; and

 

(d) the Indebtedness that is extended, refinanced or modified is not recourse to
any Loan Party or any of its Subsidiaries that is liable on account of the
obligations other than those Persons which were obligated with respect to the
Indebtedness that was refinanced, renewed, or extended.

 

“Permitted Restricted Payments” means any of the following Restricted Payments
made by:

 

(a) any Loan Party to the Parent in amounts necessary to pay taxes and other
customary expenses as and when due and owing by the Parent in the ordinary
course of its business as a public holding company (including salaries and
related reasonable and customary expenses incurred by employees of the Parent),
so long as no Default or Event of Default shall have occurred and be continuing
or would result from the making of such payment,

 

(b) any Subsidiary or Affiliate of any Borrower to such Borrower,

 

(c) the Parent to pay dividends in the form of common Equity Interests, and

 

(d) the Parent may pay cash dividends and distributions to the equityholders of
the Parent quarterly in accordance with the Partnership Agreement so long as (A)
no Event of Default has occurred and is continuing or would result from such
dividend and/or distribution and (B) an Authorized Officer of the Parent has
delivered a certificate to the Origination Agent certifying that (1) after
giving effect to such dividend and/or distribution, Qualified Cash is at least
$5,000,000, and (2) the amount of Free Cash Flow for the most recently ended
trailing twelve months exceeds the amount of such dividend and/or distribution;
provided, that, notwithstanding the foregoing, the Parent may pay a one time
cash dividend and/or distribution to the Series A Preferred Unitholders (as
defined in the Partnership Agreement) in accordance with the Partnership
Agreement in an amount not to exceed $5,200,000 on or before January 31, 2018 so
long as (A) no Event of Default has occurred and is continuing or would result
from such dividend and/or distribution and (B) an Authorized Officer of the
Parent has delivered a certificate to the Origination Agent certifying that
after giving effect to such dividend and/or distribution, Qualified Cash is at
least $5,000,000.

 

  -37- 

 



 

“Permitted Specified Liens” means Permitted Liens described in clauses (a), (b)
and (c) of the definition of Permitted Liens, and, solely in the case of Section
7.01(b)(i), including clauses (g), (h) and (i) of the definition of Permitted
Liens.

 

“Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.

 

“Petty Cash Accounts” means Cash Management Accounts with deposits at any time
in an aggregate amount not in excess of $50,000 for any one account and $100,000
in the aggregate for all such accounts.

 

“PIK Option” has the meaning specified therefor in Section 2.04(a).

 

“Plan” means any Employee Plan or Multiemployer Plan.

 

“Post-Default Rate” means a rate of interest per annum equal to the rate of
interest otherwise in effect from time to time pursuant to the terms of this
Agreement plus 4.00%, or, if a rate of interest is not otherwise in effect,
interest at the highest rate specified herein for any Loan then outstanding
prior to an Event of Default plus 4.00%.

 

“Pro Rata Share” means, with respect to:

 

(a) with respect to a Lender’s obligation to make the Term Loans on the
Effective Date, the percentage obtained by dividing (i) such Lender’s Effective
Date Term Loan Commitment, by (ii) the Total Effective Date Term Loan
Commitment;

 

(b) with respect to a Lender’s obligation to make the Term Loans after the
Effective Date and its right to receive payments of the Unused Line Fee, the
percentage obtained by dividing (i) such Lender’s Delayed Draw Term Loan
Commitment, by (ii) the Total Delayed Draw Term Loan Commitment;

 

(c) with respect to a Lender’s right to receive payments of interest, fees
(other than the Unused Line Fee), and principal with respect to the Term Loans,
the percentage obtained by dividing (i) the unpaid principal amount of such
Lender’s portion of the Term Loan, by (ii) the aggregate unpaid principal amount
of the Term Loans;

 

(d) with respect to all other matters (including, without limitation, the
indemnification obligations arising under Section 10.05), the percentage
obtained by dividing (i) the sum of such Lender’s undrawn Term Loan Commitment
and the unpaid principal amount of such Lender’s portion of the Term Loans, by
(ii) the sum of the undrawn Total Term Loan Commitment and the aggregate unpaid
principal amount of the Term Loans, provided that if the Total Term Loan
Commitment has been reduced to zero, the numerator shall be the aggregate unpaid
principal amount of such Lender’s portion of the Term Loans and the denominator
shall be the aggregate unpaid principal amount of the Term Loans; and

 

  -38- 

 



 

(e) after payment in full of all Loans, then the percentage obtained by dividing
the aggregate unpaid principal amount of a Lender’s portion of the Term Loan by
the aggregate unpaid principal amount of the Term Loans, in each case,
calculated on the date immediately preceding the date that the Term Loans were
paid in full.

 

“Process Agent” has the meaning specified therefor in Section 12.10(b).

 

“Production Plant Components” means the equipment set forth on Schedule 1.01(F),
as such schedule is updated from time to time with the approval of the
Origination Agent after receipt of a Qualified Appraisal..

 

“Projections” means financial projections of the Parent and its Subsidiaries
delivered pursuant to Section 6.01(g)(ii), as updated from time to time pursuant
to Section 7.01(a)(vii).

 

“Qualified Appraisal” means an appraisal (a) which is or was conducted by a
qualified independent appraiser selected or approved by the Origination Agent;
(b) which will be or was conducted in such a manner and of such a scope as is
acceptable to the Origination Agent; and (c) the results of which are
satisfactory to the Origination Agent.

 

“Qualified Cash” means, as of any date of determination, the aggregate amount of
unrestricted cash on-hand of the Loan Parties maintained in deposit accounts in
the name of a Loan Party in the United States as of such date, which deposit
accounts are subject to Control Agreements.

 

“Qualified Equity Interests” means, with respect to any Person, all Equity
Interests of such Person that are not Disqualified Equity Interests.

 

“Qualified Reserve Report” means, with respect to any Fiscal Year, a measurement
and re-determination of the mineral reserves, as of the end of such Fiscal Year,
consisting of coal in which the Loan Parties have the exclusive work interest
and right to mine and sell (a) which is or was conducted by a qualified
independent engineering firm approved by the Origination Agent; (b) which will
be or was conducted in such a manner (including the use of engineering practices
and the use of basis pricing) and of such a scope as is acceptable to the
Origination Agent; and (c) the results of which are reasonably satisfactory to
the Origination Agent.

 

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Loan Party, including fixtures, and the improvements
thereto.

 

  -39- 

 



 

“Real Property Deliverables” means each of the following agreements, instruments
and other documents in respect of each Facility, each in form and substance
reasonably satisfactory to the Agents and to the extent required by the
Origination Agent:

 

(a) a Mortgage duly executed by the applicable Loan Party,

 

(b) evidence of the recording of each Mortgage in such office or offices as may
be necessary or, in the reasonable opinion of the Origination Agent, desirable
to perfect the Lien purported to be created thereby or to otherwise protect the
rights of the Agents and the Lenders thereunder;

 

(c) in the case of a leasehold interest, if required and requested by the
Origination Agent, a consent between the lessor, the applicable Loan Party with
respect to such leasehold interest and the Collateral Agent;

 

(d) if requested by the Origination Agent, an opinion of counsel, satisfactory
to the Origination Agent, in the state where such Facility is located with
respect to the enforceability of the Mortgage to be recorded and such other
matters as the Origination Agent may reasonably request; and

 

(e) such other agreements, instruments, appraisals and other documents
(including guarantees and opinions of counsel) as any of the Agents may
reasonably require.

 

“Recipient” means any Agent and any Lender, as applicable.

 

“Reclamation Laws” means all laws relating to mining reclamation or reclamation
liabilities, including, without limitation, the Surface Mining Control and
Reclamation Act of 1977, as amended, and all applicable state laws.

 

“Reclamation Order” has the meaning specified therefor in Section 7.01(a)(iii).

 

“Reference Rate” means, for any period, the greatest of (a) 4.25% per annum, (b)
the Federal Funds Rate plus 0.50% per annum, (c) the LIBOR Rate (which rate
shall be calculated based upon an Interest Period of 1 month and shall be
determined on a daily basis) plus 1.00% per annum, and (d) the rate last quoted
by The Wall Street Journal as the “Prime Rate” in the United States or, if The
Wall Street Journal ceases to quote such rate, the highest per annum interest
rate published by the Federal Reserve Board in Federal Reserve Statistical
Release H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate or,
if such rate is no longer quoted therein, any similar rate quoted therein (as
determined by the Administrative Agent) or any similar release by the Federal
Reserve Board (as determined by the Administrative Agent). Each change in the
Reference Rate shall be effective from and including the date such change is
publicly announced as being effective.

 

“Reference Rate Loan” means each portion of a Loan that bears interest at a rate
determined by reference to the Reference Rate.

 

“Register” has the meaning specified therefor in Section 12.07(f).

 

  -40- 

 



 

“Registered Intellectual Property” means Intellectual Property that is issued,
registered, renewed or the subject of a pending application.

 

“Registered Loans” has the meaning specified therefor in Section 12.07(f).

 

“Regulation T”, “Regulation U” and “Regulation X” mean, respectively,
Regulations T, U and X of the Board or any successor, as the same may be amended
or supplemented from time to time.

 

“Related Fund” means, with respect to any Person, an Affiliate of such Person,
or a fund or account managed by such Person or an Affiliate of such Person.

 

“Related Party Register” has the meaning specified therefor in Section 12.07(f).

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment, including, without limitation,
the movement of Hazardous Materials through or in the ambient air, soil, surface
or ground water, or property.

 

“Remedial Action” means any action (a) to correct or address any actual, alleged
or threatened non-compliance with any Environmental Law or Environmental Permit,
or (b) to clean up, remove, remediate, contain, treat, monitor, assess,
evaluate, investigate, prevent, minimize or in any other way address any
environmental condition or the presence, Release or threatened Release of any
Hazardous Material (including the performance of pre-remedial studies and
investigations and post-remedial operation and maintenance activities).

 

“Replacement Lender” has the meaning specified therefor in Section 12.02(b).

 

“Reportable Event” means an event described in Section 4043 of ERISA (other than
an event not subject to the provision for 30-day notice to the PBGC under the
regulations promulgated under such Section).

 

“Required Lenders” means the Origination Agent and Lenders whose Pro Rata Shares
(calculated in accordance with clause (d) of the definition thereof) aggregate
at least 50.1%.

 

“Required Prepayment Date” has the meaning specified therefor in Section
2.05(g).

 

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case that are applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject.

 

  -41- 

 



 

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board (or any successor Governmental Authority) for
determining the reserve requirements (including any basic, supplemental,
marginal, or emergency reserves) that are in effect on such date with respect to
eurocurrency funding (currently referred to as “eurocurrency liabilities”) of
that Lender, but so long as such Lender is not required or directed under
applicable regulations to maintain such reserves, the Reserve Percentage shall
be zero.

 

“Restricted Payment” means (a) the declaration or payment of any dividend or
other distribution, direct or indirect, on account of any Equity Interests of
any Loan Party or any of its Subsidiaries, now or hereafter outstanding, (b) the
making of any repurchase, redemption, retirement, defeasance, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any Equity Interests of any Loan Party or any direct or indirect parent of any
Loan Party, now or hereafter outstanding, (c) the making of any payment to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights for the purchase or acquisition of shares of any class of Equity
Interests of any Loan Party, now or hereafter outstanding, (d) the return of any
Equity Interests to any shareholders or other equity holders of any Loan Party
or any of its Subsidiaries, or make any other distribution of property, assets,
shares of Equity Interests, warrants, rights, options, obligations or securities
thereto as such or (e) the payment of any management, consulting, monitoring or
advisory fees or any other fees or expenses (including the reimbursement thereof
by any Loan Party or any of its Subsidiaries) pursuant to any management,
consulting, monitoring, advisory or other services agreement to any of the
shareholders or other equityholders of any Loan Party or any of its Subsidiaries
or other Affiliates, or to any other Subsidiaries or Affiliates of any Loan
Party.

 

“Rhino” has the meaning specified therefor in the preamble hereto.

 

“Sale and Leaseback Transaction” means, with respect to the Parent or any of its
Subsidiaries, any arrangement, directly or indirectly, with any Person whereby
the Parent or any of its Subsidiaries shall sell or transfer any property used
or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred.

 

“SEC” means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.

 

“Secured Party” means any Agent, and any Lender.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.

 

“Securitization” has the meaning specified therefor in Section 12.07(l).

 

  -42- 

 



 

“Security” and “Securities” means (a) any marketable capital stock, certificates
and subscriptions, warrants, bonds, notes, debentures, whether subordinated,
convertible or otherwise, trust receipts and other securities of whatever kind
or nature of any Person, (b) any rights and options relating to the foregoing,
including put and call options or any combination thereof written by any Person,
(c) any commodities and commodity futures contracts and future contracts (and
options thereon) relating to stock indices and United States Government
securities, (d) any interest in a money market fund, and (e) any other asset
deposited or held from time to time in a securities account.

 

“Security Agreement” means a Pledge and Security Agreement, in form and
substance satisfactory to the Origination Agent and the Collateral Agent, made
by a Loan Party in favor of the Collateral Agent for the benefit of the Secured
Parties securing the Obligations.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is not less than the
total amount of the liabilities of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its existing debts as
they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital.

 

“Specified Fee” means the fee designated as the “Specified Fee” in the Fee
Letter.

 

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.

 

“Subsidiary” means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, estate,
association, joint venture or other business entity (a) the accounts of which
would be consolidated with those of such Person in such Person’s consolidated
financial statements if such financial statements were prepared in accordance
with GAAP or (b) of which more than 50% of (i) the outstanding Equity Interests
having (in the absence of contingencies) ordinary voting power to elect a
majority of the Board of Directors of such Person, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such Person. References to a Subsidiary shall mean a
Subsidiary of the Parent unless the context expressly provides otherwise.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

  -43- 

 



 

“Term Loan” means, collectively, (i) the loans made by the Term Loan Lenders to
the Borrowers on the Effective Date pursuant to Section 2.01(a)(i) and (ii) the
loans made by the Delayed Draw Term Loan Lenders following the Effective Date
pursuant to Section 2.01(a)(ii).

 

“Term Loan Commitment” means, with respect to each Lender, such Lender’s
Effective Date Term Loan Commitment and Delayed Draw Term Loan Commitment.

 

“Term Loan Lender” means a Lender with a Term Loan Commitment or a Term Loan.

 

“Term Loan PIK Amount” means, as of any date of determination, the amount of all
interest accrued with respect to the Term Loan that has been paid in kind by
being added to the balance thereof in accordance with Section 2.04(a).

 

“Termination Event” means (a) a Reportable Event with respect to any Employee
Plan, (b) any event that causes any Loan Party or any of its ERISA Affiliates to
incur liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal Revenue
Code, (c) the filing of a notice of intent to terminate an Employee Plan or the
treatment of an Employee Plan amendment as a termination under Section 4041 of
ERISA, (d) the institution of proceedings by the PBGC to terminate an Employee
Plan, or (e) any other event or condition that could reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Employee Plan.

 

“Total Delayed Draw Term Loan Commitment” means the sum of the amounts of the
Lenders’ Delayed Draw Term Loan Commitments.

 

“Total Effective Date Term Loan Commitment” means the sum of the amounts of the
Lenders’ Effective Date Term Loan Commitments.

 

“Total Term Loan Commitment” means the sum of the amounts of the Lenders’
Effective Date Term Loan Commitments and Delayed Draw Term Loan Commitments.

 

“UCC Filing Authorization Letter” means a letter duly executed by each Loan
Party authorizing the Collateral Agent to file appropriate financing statements
on Form UCC-1 without the signature of such Loan Party in such office or offices
as may be necessary or, in the opinion of the Origination Agent, desirable to
perfect the security interests purported to be created by each Security
Agreement and each Mortgage.

 

“Uniform Commercial Code” or “UCC” has the meaning specified therefor in Section
1.04.

 

“Unused Line Fee” has the meaning specified therefor in Section 2.06(a).

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (PATRIOT) Act of
2001 (Title III of Pub. L. 107-56, Oct. 26, 2001)) as amended by the USA Patriot
Improvement and Reauthorization Act of 2005 (Pub. L. 109-177, March 9, 2006) and
as the same may have been or may be further renewed, extended, amended, or
replaced.

 

  -44- 

 



 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“Waivable Mandatory Prepayment” has the meaning specified therefor in Section
2.05(g).

 

“WARN” has the meaning specified therefor in Section 6.01(p).

 

“Withholding Agent” means any Loan Party, the Administrative Agent and the
Collateral Agent.

 

“Working Capital” means, at any date of determination thereof, (a) the sum, for
any Person and its Subsidiaries, of (i) the unpaid face amount of all Accounts
of such Person and its Subsidiaries as at such date of determination, plus (ii)
the aggregate amount of prepaid expenses and other current assets of such Person
and its Subsidiaries as at such date of determination (other than cash, Cash
Equivalents and any Indebtedness owing to such Person or any of its Subsidiaries
by Affiliates of such Person), minus (b) the sum, for such Person and its
Subsidiaries, of (i) the unpaid amount of all accounts payable of such Person
and its Subsidiaries as at such date of determination, plus (ii) the aggregate
amount of all accrued expenses of such Person and its Subsidiaries as at such
date of determination (other than the current portion of long-term debt and all
accrued interest and taxes).

 

Section 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any right or interest in or to assets and properties of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

 

  -45- 

 

 

Section 1.03 Certain Matters of Construction. References in this Agreement to
“determination” by any Agent include reasonable good faith estimates by such
Agent (in the case of quantitative determinations) and reasonable good faith
beliefs by such Agent (in the case of qualitative determinations). A Default or
Event of Default shall be deemed to exist at all times during the period
commencing on the date that such Default or Event of Default occurs to the date
on which such Default or Event of Default is waived in writing pursuant to this
Agreement or, in the case of a Default, is cured within any period of cure
expressly provided for in this Agreement; and an Event of Default shall
“continue” or be “continuing” until such Event of Default has been waived in
writing by the Required Lenders. Any Lien referred to in this Agreement or any
other Loan Document as having been created in favor of any Agent, any agreement
entered into by any Agent pursuant to this Agreement or any other Loan Document,
any payment made by or to or funds received by any Agent pursuant to or as
contemplated by this Agreement or any other Loan Document, or any act taken or
omitted to be taken by any Agent, shall, unless otherwise expressly provided, be
created, entered into, made or received, or taken or omitted, for the benefit or
account of the Agents and the Lenders. Wherever the phrase “to the knowledge of
any Loan Party” or words of similar import relating to the knowledge or the
awareness of any Loan Party are used in this Agreement or any other Loan
Document, such phrase shall mean and refer to (i) the actual knowledge of a
senior officer of any Loan Party or (ii) the knowledge that a senior officer
would have obtained if such officer had engaged in good faith and diligent
performance of such officer’s duties, including the making of such reasonably
specific inquiries as may be necessary of the employees or agents of such Loan
Party and a good faith attempt to ascertain the existence or accuracy of the
matter to which such phrase relates. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or otherwise within the limitations of, another covenant shall not avoid the
occurrence of a default if such action is taken or condition exists. In
addition, all representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of a breach of a representation or warranty
hereunder.

 

Section 1.04 Accounting and Other Terms

 

(a) Unless otherwise expressly provided herein, each accounting term used herein
shall have the meaning given it under GAAP. For purposes of determining
compliance with any incurrence or expenditure tests set forth in Section 7.01,
Section 7.02 and Section 7.03, any amounts so incurred or expended (to the
extent incurred or expended in a currency other than Dollars) shall be converted
into Dollars on the basis of the exchange rates (as shown on the Bloomberg
currency page for such currency or, if the same does not provide such exchange
rate, by reference to such other publicly available service for displaying
exchange rates as may be reasonably selected by the Agents or, in the event no
such service is selected, on such other basis as is reasonably satisfactory to
the Agents) as in effect on the date of such incurrence or expenditure under any
provision of any such Section that has an aggregate Dollar limitation provided
for therein (and to the extent the respective incurrence or expenditure test
regulates the aggregate amount outstanding at any time and it is expressed in
terms of Dollars, all outstanding amounts originally incurred or spent in
currencies other than Dollars shall be converted into Dollars on the basis of
the exchange rates (as shown on the Bloomberg currency page for such currency
or, if the same does not provide such exchange rate, by reference to such other
publicly available service for displaying exchange rates as may be reasonably
selected by the Agents or, in the event no such service is selected, on such
other basis as is reasonably satisfactory to the Agents) as in effect on the
date of any new incurrence or expenditures made under any provision of any such
Section that regulates the Dollar amount outstanding at any time).
Notwithstanding the foregoing, (i) with respect to the accounting for leases as
either operating leases or capital leases and the impact of such accounting in
accordance with FASB ASC 840 on the definitions and covenants herein, GAAP as in
effect on the Effective Date shall be applied and (ii) for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Parent and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

  -46- 

 

 



(b) All terms used in this Agreement which are defined in Article 8 or Article 9
of the Uniform Commercial Code as in effect from time to time in the State of
New York (the “Uniform Commercial Code” or the “UCC”) and which are not
otherwise defined herein shall have the same meanings herein as set forth
therein, provided that terms used herein which are defined in the Uniform
Commercial Code as in effect in the State of New York on the date hereof shall
continue to have the same meaning notwithstanding any replacement or amendment
of such statute except as any Agent may otherwise determine.

 

Section 1.05 Time References. Unless otherwise indicated herein, all references
to time of day refer to Eastern Standard Time or Eastern daylight saving time,
as in effect in New York City on such day. For purposes of the computation of a
period of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding”; provided, however, that with respect to a computation of fees or
interest payable to any Secured Party, such period shall in any event consist of
at least one full day.

 

ARTICLE II

THE LOANS

 

Section 2.01 Commitments. (a) Subject to the terms and conditions and relying
upon the representations and warranties herein set forth:

 

(i) each Lender with an Effective Date Term Loan Commitment agrees, severally
and not jointly, to make or cause to be made on the Effective Date, a Term Loan
to the Borrowers in an aggregate principal amount not to exceed its Effective
Date Term Loan Commitment and the Term Loans of all Lenders made on the
Effective Date shall be in an aggregate principal amount not to exceed the Total
Effective Date Term Loan Commitment.

 

(ii) each Lender with a Delayed Draw Term Loan Commitment agrees, severally and
not jointly, to make or cause to be made, from time to time after the Effective
Date and prior to the Delayed Draw Term Loan Commitment Termination Date, Term
Loans to the Borrowers in an aggregate principal amount not to exceed the lesser
of (A) its Delayed Draw Pro Rata Share of such Term Loan and (B) its Delayed
Draw Term Loan Commitment; provided, that, such Term Loans shall be subject to
the terms of Section 5.02 of this Agreement.

 

(b) Notwithstanding the foregoing:

 

(i) The aggregate principal amount of all Term Loans made on the Effective Date
pursuant to this Agreement shall not exceed the Total Effective Date Term Loan
Commitment.

 

  -47- 

 

 



(ii) The aggregate principal amount of all Term Loans made after the Effective
Date pursuant to the Delayed Draw Term Loan Commitment pursuant to this
Agreement shall not exceed the Total Delayed Draw Term Loan Commitment.

 

(iii) The Total Effective Date Term Loan Commitment shall be permanently
terminated immediately and without further action upon the funding of the Term
Loan on the Effective Date. The Total Delayed Draw Term Loan Commitment shall be
permanently reduced immediately and without further action upon the funding of
each Term Loan after the Effective Date in an amount equal to such funded Term
Loan; provided, that, for the avoidance of doubt, any interest that is paid by
capitalizing such interest and adding such capitalized interest to the then
outstanding principal amount of the Term Loan pursuant to Section 2.04(a) shall
not reduce the Total Delayed Draw Term Loan Commitment. Each Lender’s Effective
Date Term Loan Commitment shall be permanently terminated immediately and
without further action upon the funding of the Term Loan on the Effective Date.
Each Lender’s Delayed Draw Term Loan Commitment shall be permanently reduced
immediately and without further action upon the funding of each Term Loan after
the Effective Date made pursuant to a Delayed Draw Term Loan Commitment in an
amount equal to such Lender’s Delayed Draw Pro Rata Share of such funded Term
Loan; provided, that, for the avoidance of doubt, any interest that is paid by
capitalizing such interest and adding such capitalized interest to the then
outstanding principal amount of the Term Loan pursuant to Section 2.04(a) shall
not reduce such Lender’s Delayed Draw Term Loan Commitment. Notwithstanding the
foregoing, the undrawn Total Delayed Draw Term Loan Commitment and each Lender’s
Delayed Draw Term Loan Commitment shall terminate immediately and without
further action on the Delayed Draw Term Loan Commitment Termination Date after
giving effect to the funding of any Lender’s Term Loan on such date. Any
principal amount of the Term Loans which is repaid or prepaid may not be
reborrowed.

 

Section 2.02 Making the Loans. (a) The Administrative Borrower shall give the
Administrative Agent written notice in substantially the form of Exhibit C
hereto (a “Notice of Borrowing”)), not later than 12:00 noon (New York City
time) on the date which is 3 Business Days (or, in the case of any Delayed Draw
Term Loan, 10 Business Days) prior to the date of the proposed Loan (or such
shorter period as the Origination Agent and the Administrative Agent are willing
to accommodate from time to time, but in no event later than 12:00 noon (New
York City time) on the borrowing date of the proposed Loan). Such Notice of
Borrowing shall be irrevocable and shall specify (i) the principal amount of the
proposed Loan, (ii) the use of the proceeds of such proposed Loan, (iii) whether
the Loan is requested to be a Reference Rate Loan or a LIBOR Rate Loan and in
the case of a LIBOR Rate Loan, the initial Interest Period with respect thereto,
(iv) the proposed borrowing date, which must be a Business Day, and, with
respect to the Effective Date Term Loan, must be the Effective Date, and (v) the
wire instructions for the account or accounts to which the proposed Loan funds
should be transferred. The Administrative Agent and the Lenders may act without
liability upon the basis of written notice believed by the Administrative Agent
in good faith to be from the Administrative Borrower (or from any Authorized
Officer thereof designated in writing purportedly from the Administrative
Borrower to the Administrative Agent). The Administrative Agent and the Lenders
shall have no duty to verify the authenticity of the signature appearing on any
written Notice of Borrowing. Upon its receipt of a Notice of Borrowing, the
Administrative Agent shall promptly notify each Lender, and thereafter each
Lender shall make the amount of its applicable Term Loan Commitment available to
the Administrative Agent in immediately available funds no later than 1:00 p.m.
(New York City time) on the date of the proposed Loan. Upon receipt of all Loan
funds, the Administrative Agent shall promptly transfer such funds to the
Administrative Borrower by wire transfer in immediately available funds to the
account or accounts designated in the Notice of Borrowing.

 

  -48- 

 

 

(b) Each Notice of Borrowing pursuant to this Section 2.02 shall be irrevocable
and the Borrowers shall be bound to make a borrowing in accordance therewith.
Each Delayed Draw Term Loan shall be made in a minimum amount of $5,000,000 and
shall be in an integral multiple of $500,000.

 

(c) Except as otherwise provided in this Section 2.02(c), all Loans under this
Agreement shall be made by the Lenders simultaneously and proportionately to
their Effective Date Pro Rata Shares of the Total Effective Date Term Loan
Commitment and Delayed Draw Pro Rata Shares of the Total Delayed Draw Term Loan
Commitment, as applicable, it being understood that no Lender shall be
responsible for any default by any other Lender in that other Lender’s
obligations to make a Loan requested hereunder, nor shall the Commitment of any
Lender be increased or decreased as a result of the default by any other Lender
in that other Lender’s obligation to make a Loan requested hereunder, and each
Lender shall be obligated to make the Loans required to be made by it by the
terms of this Agreement regardless of the failure by any other Lender.

 

Section 2.03 Repayment of Loans; Evidence of Debt. (a) The outstanding principal
amount of the Term Loan shall be repayable on the last Business Day of each
calendar quarter in an amount equal to $375,000, commencing on December 31,
2018; provided, however, that the last such installment shall be in the amount
necessary to repay in full the unpaid principal amount of the Term Loan. The
outstanding unpaid principal amount of the Term Loan, and all accrued and unpaid
interest thereon, shall be due and payable on the earliest of (i) the Final
Maturity Date and (ii) the date on which the Term Loan is declared due and
payable pursuant to the terms of this Agreement.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d) The entries made in the accounts maintained pursuant to Section 2.03(b) or
Section 2.03(c) shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that (i) the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement and (ii) in the event of any
conflict between the entries made in the accounts maintained pursuant to Section
2.03(b) and the accounts maintained pursuant to Section 2.03(c), the accounts
maintained pursuant to Section 2.03(c) shall govern and control.

 

  -49- 

 

 



(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) in the form of Exhibit F
hereto. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section
12.07) be represented by one or more promissory notes in such form payable to
the order of the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).

 

Section 2.04 Interest.

 

(a) Term Loan. Subject to the terms of this Agreement, at the option of the
Administrative Borrower, the Term Loan (including, without limitation, the Term
Loan PIK Amount relating thereto) or any portion thereof shall be either a
Reference Rate Loan or a LIBOR Rate Loan. Each portion of the Term Loan that is
a Reference Rate Loan shall bear interest on the principal amount thereof from
time to time outstanding, from the date of the Term Loan until repaid, at a rate
per annum equal to the Reference Rate plus the Applicable Margin, and each
portion of the Term Loan that is a LIBOR Rate Loan shall bear interest on the
principal amount thereof from time to time outstanding, from the date of the
Term Loan until repaid, at a rate per annum equal to the LIBOR Rate for the
Interest Period in effect for the Term Loan (or such portion thereof) plus the
Applicable Margin; provided that so long as no Event of Default has occurred and
is continuing, the Administrative Borrower may elect in a writing delivered to
the Agents no later than the fifth (5th) Business Day prior to the applicable
payment date, to have interest accruing at a rate per annum equal to 6.00% to be
paid by capitalizing such interest and adding such capitalized interest to the
then outstanding principal amount of the Term Loan (the “PIK Option”) (it being
understood and agreed that any portion of such interest that has accrued
pursuant to this Section 2.04 that is not permitted to be capitalized shall be
paid in cash). Any interest to be so capitalized pursuant to this clause (a)
shall be capitalized, in arrears, on the fifth (5th) Business Day of each month
(commencing on the fifth (5th) Business Day of the month following the month on
which such Term Loan PIK Amount is incurred) and added to the then outstanding
principal amount of the Term Loan and, thereafter, shall bear interest as
provided hereunder as if it had originally been part of the outstanding
principal of the Term Loan.

 

(b) Default Interest. To the extent permitted by law and notwithstanding
anything to the contrary in this Section, upon the occurrence and during the
continuance of an Event of Default, the principal (including the Term Loan PIK
Amount) of, and all accrued and unpaid interest on, all Loans, fees, indemnities
or any other Obligations of the Loan Parties under this Agreement and the other
Loan Documents, shall bear interest, from the date such Event of Default
occurred until the date such Event of Default is cured or waived in writing in
accordance herewith, at a rate per annum equal at all times to the Post-Default
Rate.

 

(c) Interest Payment. Interest (other than the Term Loan PIK Amount, which shall
be capitalized in accordance with Section 2.04(a)) on each Loan shall be payable
(i) with respect to any Reference Rate Loans, monthly, in arrears, on the fifth
(5th) Business Day of each month, commencing on the fifth (5th) Business Day of
the month following the month in which such Loan is made, (ii) with respect to
any LIBOR Rate Loans, on the last day of each applicable Interest Period, and
for any Interest Period that longer than one month, on each one-month
anniversary of the first date (or if there is no numerically corresponding date,
the last day of each such month) of such Interest Period, and (iii) at maturity
(whether upon demand, by acceleration or otherwise. Interest at the Post-Default
Rate shall be payable on demand. Each Borrower hereby authorizes the
Administrative Agent to, and the Administrative Agent may, from time to time,
charge the Loan Account pursuant to Section 4.01 with the amount of any interest
payment due hereunder.

 

  -50- 

 

 



(d) General. All interest shall be computed on the basis of a year of 360 days
for the actual number of days elapsed and calculated from and including the date
of such Loan to but excluding the date of repayment thereof.

 

Section 2.05 Reduction of Commitment; Prepayment of Loans.

 

(a) Reduction of Commitments. Each of (i) the Total Effective Date Term Loan
Commitment and the Total Delayed Draw Term Loan Commitment and (ii) the Total
Term Loan Commitment, the Effective Date Term Loan Commitment and the Delayed
Draw Term Loan Commitment of each Lender, shall be terminated or reduced, as
applicable, in accordance with Section 2.01(b).

 

(b) Optional Prepayment.

 

(i) Term Loan. The Borrowers may, at any time and from time to time, upon at
least 5 Business Days’ prior written notice to the Administrative Agent, prepay
the principal of the Term Loan, in whole or in part. Each prepayment made
pursuant to this Section 2.05(b)(i) shall be accompanied by the payment of (A)
accrued interest to the date of such payment on the amount prepaid and (B) the
Applicable Premium, if any, payable in connection with such prepayment of the
Term Loan. Each such prepayment shall be applied against the remaining
installments of principal due on the Term Loan in the inverse order of maturity.

 

(ii) Termination of Agreement. The Borrowers may, upon at least 30 days prior
written notice to the Administrative Agent, terminate this Agreement by paying
to the Administrative Agent, in cash, the Obligations, in full, plus the
Applicable Premium, if any, payable in connection with such termination of this
Agreement. If the Administrative Borrower has sent a notice of termination
pursuant to this Section 2.05(b)(ii), then the Lenders’ obligations to extend
credit hereunder shall terminate and the Borrowers shall be obligated to repay
the Obligations, in full, plus the Applicable Premium, if any, payable in
connection with such termination of this Agreement on the date set forth as the
date of termination of this Agreement in such notice.

 

(c) Mandatory Prepayment. Upon at least 2 Business Days’ prior written notice to
the Administrative Agent, Borrowers shall make the following mandatory
prepayments of the Loans.

 

(i) Contemporaneously with the delivery to the Agents and the Lenders of audited
annual financial statements pursuant to Section 7.01(a)(i), commencing with the
delivery to the Agents and the Lenders of the financial statements for the
Fiscal Year ended December 31, 2019 or, if such financial statements are not
delivered to the Agents and the Lenders on the date such statements are required
to be delivered pursuant to Section 7.01(a)(i), on the date such statements are
required to be delivered to the Agents and the Lenders pursuant to Section
7.01(a)(i), the Borrowers shall prepay the outstanding principal amount of the
Loans in accordance with Section 2.05(d) in an amount equal to 25% of the Excess
Cash Flow of the Parent and its Subsidiaries for such Fiscal Year.

 

  -51- 

 

 



(ii) Within 2 Business Days after any Disposition (excluding Dispositions which
qualify as Permitted Dispositions under clauses (a), (b), (c), (d), or (e) of
the definition of Permitted Disposition) by any Loan Party or its Subsidiaries
resulting in Net Cash Proceeds received by all Loan Parties and their
Subsidiaries for all Dispositions (excluding Dispositions which qualify as
Permitted Dispositions under clauses (a), (b), (c), (d), or (e) of the
definition of Permitted Disposition) in a Fiscal Year, the Borrowers shall
prepay the outstanding principal amount of the Loans in accordance with Section
2.05(d) in an amount equal to (A) 100% of the Net Cash Proceeds received by all
Loan Parties and their Subsidiaries (and not paid to the Administrative Agent as
a prepayment of the Loans) in such Fiscal Year less (B) $2,000,000; provided,
that, notwithstanding the foregoing, the Borrowers shall be required to prepay
the outstanding principal amount of the Loans in accordance with Section 2.05(d)
in an amount equal to 100% of the Net Cash Proceeds received by such Person in
connection with any Disposition of any Eligible Securities and/or Eligible Real
Property. Nothing contained in this Section 2.05(c)(ii) shall permit any Loan
Party or any of its Subsidiaries to make a Disposition of any property other
than in accordance with Section 7.02(c)(ii).

 

(iii) Within 2 Business Days after the issuance or incurrence by any Loan Party
or any of its Subsidiaries of any Indebtedness (other than Permitted
Indebtedness), or upon an Equity Issuance (other than any Excluded Equity
Issuances), the Borrowers shall prepay the outstanding amount of the Loans in
accordance with Section 2.05(d) in an amount equal to 100% of the Net Cash
Proceeds received by such Person in connection therewith. The provisions of this
Section 2.05(c)(iii) shall not be deemed to be implied consent to any such
issuance, incurrence or sale otherwise prohibited by the terms and conditions of
this Agreement.

 

(iv) Within 2 Business Days after the receipt by any Loan Party or any of its
Subsidiaries of any Extraordinary Receipts, the Borrowers shall prepay the
outstanding principal of the Loans in accordance with Section 2.05(d) in an
amount equal to 100% of the Net Cash Proceeds received by such Person in
connection therewith.

 

(v) Notwithstanding the foregoing, with respect to Net Cash Proceeds received by
any Loan Party or any of its Subsidiaries in connection with a Disposition or
the receipt of Extraordinary Receipts consisting of insurance proceeds or
condemnation awards that are required to be used to prepay the Obligations
pursuant to Section 2.05(c)(ii) or Section 2.05(c)(iv), as the case may be, up
to $500,000 in the aggregate during the term of this Agreement of the Net Cash
Proceeds from all such Dispositions and Extraordinary Receipts shall not be
required to be so used to prepay the Obligations to the extent that such Net
Cash Proceeds are used to replace, repair or restore properties or assets (other
than current assets) used in such Person’s business, provided that, (A) no
Default or Event of Default has occurred and is continuing on the date such
Person receives such Net Cash Proceeds, (B) the Administrative Borrower delivers
a certificate to the Administrative Agent within 5 days after such Disposition
or loss, destruction or taking, as the case may be, stating that such Net Cash
Proceeds shall be used to replace, repair or restore properties or assets used
in such Person’s business within a period specified in such certificate not to
exceed 180 days after the date of receipt of such Net Cash Proceeds (which
certificate shall set forth estimates of the Net Cash Proceeds to be so
expended), (C) such Net Cash Proceeds are deposited in an account subject to a
Control Agreement, and (D) upon the earlier of (1) the expiration of the period
specified in the relevant certificate furnished to the Administrative Agent
pursuant to clause (B) above or (2) the occurrence of a Default or an Event of
Default, such Net Cash Proceeds, if not theretofore so used, shall be used to
prepay the Obligations in accordance with Section 2.05(c)(ii) or Section
2.05(c)(iv) as applicable.

 

  -52- 

 

 



(vi) The Borrowers will immediately prepay the Term Loans at any time when the
aggregate principal amount of all Term Loans exceeds the Collateral Coverage
Amount, to the full extent of any such excess. On each day that any Term Loans
are outstanding, the Borrowers shall hereby be deemed to represent and warrant
to the Agents and the Lenders that the Collateral Coverage Amount calculated as
of such day equals or exceeds the aggregate principal amount of all Term Loans
outstanding on such day.

 

(d) Application of Payments. Each prepayment pursuant to Section 2.05(c) shall
be applied, to the Term Loan, until paid in full. Each such prepayment of the
Term Loan shall be applied against the remaining installments of principal of
the Term Loan in the inverse order of maturity. Notwithstanding the foregoing,
after the occurrence and during the continuance of an Event of Default, if the
Administrative Agent has received prior written notice from the Origination
Agent or the Required Lenders, to apply payments in respect of any Obligations
in accordance with Section 4.03(b), prepayments required under Section 2.05(c)
shall be applied in the manner set forth in Section 4.03(b).

 

(e) Interest and Fees. Any prepayment made pursuant to this Section 2.05 shall
be accompanied by (i) accrued interest on the principal amount being prepaid to
the date of prepayment, (ii) any Funding Losses payable pursuant to Section
2.08, and (iii) the Applicable Premium, if any, payable in connection with such
prepayment of the Loans to the extent required under Section 2.06(b).

 

(f) Cumulative Prepayments. Except as otherwise expressly provided in this
Section 2.05, payments with respect to any subsection of this Section 2.05 are
in addition to payments made or required to be made under any other subsection
of this Section 2.05.

 

(g) Waivable Mandatory Prepayment. Anything contained herein to the contrary
notwithstanding, in the event the Borrowers are required to make any mandatory
prepayment (a “Waivable Mandatory Prepayment”) of the Term Loans, at least two
(2) Business Days prior to the date on which the Borrowers are required to make
such Waivable Mandatory Prepayment (the “Required Prepayment Date”), the
Administrative Borrower shall notify the Administrative Agent in writing of the
amount of such prepayment, and the Administrative Agent will promptly thereafter
notify each Lender holding an outstanding Term Loans of the amount of such
Lender’s Pro Rata Share of such Waivable Mandatory Prepayment and such Lender’s
option to refuse all or any portion of such amount. Each such Lender may
exercise such option by giving written notice to the Administrative Borrower and
the Administrative Agent of its election to do so at least one (1) Business Day
prior to the Required Prepayment Date (it being understood that any Lender which
does not so notify the Administrative Borrower and the Administrative Agent of
its election to exercise such option shall be deemed to have elected not to
exercise such option). On the Required Prepayment Date, the Borrowers shall pay
to the Administrative Agent the amount of the Waivable Mandatory Prepayment,
which amount shall be applied (i) in an amount equal to that portion of the
Waivable Mandatory Prepayment payable to those Lenders that have elected not to
exercise such option or that have elected to exercise such option in part (and,
in the case of any Lender that has elected to exercise such option in part, only
that portion of such payment for which such Lender has not made such election),
to prepay the Term Loans of such Lenders, and (ii) to the extent of any excess,
to the Borrowers.

 

  -53- 

 

 



Section 2.06 Fees.

 

(a) Unused Line Fee. From and after the Effective Date and until the Delayed
Draw Term Loan Commitment Termination Date, the Borrowers shall pay to the
Administrative Agent for the account of the Lenders, in accordance with their
Delayed Draw Pro Rata Shares, monthly in arrears on the fifth (5th) Business Day
of each month, commencing on the fifth (5th) Business Day of the month following
the Effective Date, an unused line fee (the “Unused Line Fee”), which shall
accrue at the rate per annum of 1.50% on the undrawn amount, if any, of the
Total Delayed Draw Term Loan Commitment.

 

(b) Applicable Premium.

 

(i) Upon the occurrence of an Applicable Premium Trigger Event, the Borrower
shall pay to the Administrative Agent, for the ratable account of the Lenders in
accordance with a written agreement among the Agents and the Lenders, the
Applicable Premium.

 

(ii) Any Applicable Premium payable in accordance with this Section 2.06(b)
shall be presumed to be equal to the liquidated damages sustained by the Lenders
as the result of the occurrence of the Applicable Premium Trigger Event and the
Loan Parties agree that it is reasonable under the circumstances currently
existing. THE LOAN PARTIES EXPRESSLY WAIVE THE PROVISIONS OF ANY PRESENT OR
FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE
FOREGOING APPLICABLE PREMIUM IN CONNECTION WITH ANY ACCELERATION.

 

(iii) The Loan Parties expressly agree that: (A) the Applicable Premium is
reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel; (B) the Applicable
Premium shall be payable notwithstanding the then prevailing market rates at the
time payment is made; (C) there has been a course of conduct between the Lenders
and the Loan Parties giving specific consideration in this transaction for such
agreement to pay the Applicable Premium; (D) the Loan Parties shall be estopped
hereafter from claiming differently than as agreed to in this paragraph; (E)
their agreement to pay the Applicable Premium is a material inducement to
Lenders to provide the Commitments and make the Loans, and (F) the Applicable
Premium represents a good faith, reasonable estimate and calculation of the lost
profits or damages of the Agents and the Lenders and that it would be
impractical and extremely difficult to ascertain the actual amount of damages to
the Agents and the Lenders or profits lost by the Agents and the Lenders as a
result of such Applicable Premium Trigger Event.

 

  -54- 

 

 



(iv) Nothing contained in this Section 2.06(b) shall permit any prepayment of
the Loans or reduction of the Commitments not otherwise permitted by the terms
of this Agreement or any other Loan Document.

 

(c) Audit and Collateral Monitoring Fees. The Borrowers acknowledge that
pursuant to Section 7.01(f), representatives of the Agents, or their designees,
may visit any or all of the Loan Parties and/or conduct inspections, audits,
physical counts, valuations, appraisals, environmental site assessments and/or
examinations of any or all of the Loan Parties at any time and from time to
time. The Borrowers agree to pay (i) $1,500 per day per examiner plus the
examiner’s out-of-pocket costs and reasonable expenses incurred in connection
with all such visits, inspections, audits, physical counts, valuations,
appraisals, environmental site assessments and/or examinations and (ii) the cost
of all visits, inspections, audits, physical counts, valuations, appraisals,
environmental site assessments and/or examinations conducted by a third party on
behalf of the Agents.

 

(d) Fee Letter. As and when due and payable under the terms of the Fee Letter,
the Borrowers shall pay the fees set forth in the Fee Letter.

 

Section 2.07 LIBOR Option.

 

(a) The Borrowers may, at any time and from time to time, so long as no Default
or Event of Default has occurred and is continuing, elect to have interest on
all or a portion of the Loans be charged at a rate of interest based upon the
LIBOR Rate (the “LIBOR Option”) by notifying the Administrative Agent prior to
11:00 a.m. (New York City time) at least 3 Business Days prior to (i) the
proposed borrowing date of a Loan (as provided in Section 2.02), (ii) in the
case of the conversion of a Reference Rate Loan to a LIBOR Rate Loan, the
commencement of the proposed Interest Period or (iii) in the case of the
continuation of a LIBOR Rate Loan as a LIBOR Rate Loan, the last day of the then
current Interest Period (the “LIBOR Deadline”). Notice of the Borrowers’
election of the LIBOR Option for a permitted portion of the Loans and an
Interest Period pursuant to this Section 2.07(a) shall be made by delivery to
the Administrative Agent of (A) a Notice of Borrowing (in the case of the
initial making of a Loan) in accordance with Section 2.02 or (B) a LIBOR Notice
prior to the LIBOR Deadline. Promptly upon its receipt of each such LIBOR
Notice, the Administrative Agent shall provide notice thereof to each of the
Lenders. Each LIBOR Notice shall be irrevocable and binding on the Borrowers.

 

(b) Interest on LIBOR Rate Loans shall be payable in accordance with Section
2.04(d). On the last day of each applicable Interest Period, unless the
Borrowers properly have exercised the LIBOR Option with respect thereto, the
interest rate applicable to such LIBOR Rate Loans automatically shall convert to
the rate of interest then applicable to Reference Rate Loans of the same type
hereunder. At any time that a Default or an Event of Default has occurred and is
continuing, the Borrowers no longer shall have the option to request that any
portion of the Loans bear interest at the LIBOR Rate and the Administrative
Agent shall have the right, at the direction of the Origination Agent, to
convert the interest rate on all outstanding LIBOR Rate Loans to the rate of
interest then applicable to Reference Rate Loans of the same type hereunder on
the last day of the then current Interest Period.

 

  -55- 

 

 



(c) Notwithstanding anything to the contrary contained in this Agreement, the
Borrowers (i) shall have not more than three (3) LIBOR Rate Loans in effect at
any given time, and (ii) only may exercise the LIBOR Option for LIBOR Rate Loans
of at least $500,000 and integral multiples of $100,000 in excess thereof.

 

(d) The Borrowers may prepay LIBOR Rate Loans at any time; provided, however,
that in the event that LIBOR Rate Loans are prepaid on any date that is not the
last day of the Interest Period applicable thereto, including as a result of any
mandatory prepayment pursuant to Section 2.05(c) or any application of payments
or proceeds of Collateral in accordance with Section 4.03 or Section 4.04 or for
any other reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, the Borrowers shall indemnify, defend, and hold the Agents and the
Lenders and their participants harmless against any and all Funding Losses in
accordance with Section 2.08.

 

(e) Anything to the contrary contained herein notwithstanding, neither any Agent
nor any Lender, nor any of their participants, is required actually to acquire
eurodollar deposits to fund or otherwise match fund any Obligation as to which
interest accrues at the LIBOR Rate. The provisions of this Article II shall
apply as if each Lender or its participants had match funded any Obligation as
to which interest is accruing at the LIBOR Rate by acquiring eurodollar deposits
for each Interest Period in the amount of the LIBOR Rate Loans.

 

(f) If prior to the commencement of any Interest Period for any LIBOR Rate Loan,

 

(i) the Administrative Agent shall have determined that adequate and reasonable
means do not exist for ascertaining LIBOR for such Interest Period, including,
without limitation, because the Administrative Agent determines that either
inadequate or insufficient quotations of the London interbank offered rate exist
or the use of “LIBOR” has been discontinued (any determination of Administrative
Agent to be conclusive and binding absent manifest error), or

 

(ii) the Administrative Agent shall have received notice from the Required
Lenders that LIBOR does not adequately and fairly reflect the cost to such
Lenders of making, funding or maintaining their LIBOR Rate Loans for such
Interest Period,

 

then the Administrative Agent shall give written notice to the Administrative
Borrower and to the Lenders as soon as practicable thereafter. Until the
Administrative Agent shall notify the Administrative Borrower and the Lenders
that the circumstances giving rise to such notice no longer exist, (A) the
obligations of the Lenders to make LIBOR Rate Loans, or to continue or convert
outstanding Loans as or into LIBOR Rate Loans, shall be suspended and (B) all
such affected Loans shall be converted into Reference Rate Loans on the last day
of the then current Interest Period applicable thereto.

 

  -56- 

 

 



Section 2.08 Funding Losses. In connection with each LIBOR Rate Loan, the
Borrowers shall indemnify, defend, and hold the Agents and the Lenders harmless
against any loss, cost, or expense incurred by any Agent or any Lender as a
result of (a) the payment of any principal of any LIBOR Rate Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
a Default or an Event of Default or any mandatory prepayment required pursuant
to Section 2.05(c)), (b) the conversion of any LIBOR Rate Loan other than on the
last day of the Interest Period applicable thereto (including as a result of a
Default or an Event of Default), or (c) the failure to borrow, convert, continue
or prepay any LIBOR Rate Loan on the date specified in any Notice of Borrowing
or LIBOR Notice delivered pursuant hereto (such losses, costs, and expenses,
collectively, “Funding Losses”). Funding Losses shall, with respect to any Agent
or any Lender, be deemed to equal the amount reasonably determined by such Agent
or such Lender to be the excess, if any, of (i) the amount of interest that
would have accrued on the principal amount of such LIBOR Rate Loan had such
event not occurred, at the LIBOR Rate that would have been applicable thereto,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period therefor),
minus (ii) the amount of interest that would accrue on such principal amount for
such period at the interest rate which such Agent or such Lender would be
offered were it to be offered, at the commencement of such period, Dollar
deposits of a comparable amount and period in the London interbank market. A
certificate of an Agent or a Lender delivered to the Administrative Borrower
setting forth any amount or amounts that such Agent or such Lender is entitled
to receive pursuant to this Section 2.08 shall be conclusive absent manifest
error.

 

Section 2.09 Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document shall be made free
and clear of and without deduction or withholding for any and all Taxes, except
as required by applicable law. If any applicable law (as determined in the good
faith discretion of any Withholding Agent) requires the deduction or withholding
of any Taxes from or in respect of any such payment, (i) the applicable
Withholding Agent shall make such deduction or withholding, (ii) the applicable
Withholding Agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law and (iii) if such Tax
is an Indemnified Tax, then the sum payable by the applicable Loan Party shall
be increased by the amount necessary such that after making all required
deductions and withholdings (including deductions and withholdings applicable to
additional sums payable under this Section 2.09) the applicable Recipient
receives the amount equal to the sum it would have received had no such
deduction or withholding been made.

 

(b) In addition, each Loan Party shall pay to the relevant Governmental
Authority in accordance with applicable law any Other Taxes, or at the option of
the Administrative Agent timely reimburse it for the payment of any Other Taxes
by any Secured Party. Each Loan Party shall deliver to each Secured Party
official receipts in respect of any Taxes or Other Taxes payable hereunder
promptly after payment of such Taxes or Other Taxes.

 

(c) The Loan Parties hereby jointly and severally indemnify and agree to hold
each Secured Party harmless from and against Indemnified Taxes and Other Taxes
(including, without limitation, Indemnified Taxes and Other Taxes imposed on any
amounts payable under this Section 2.09) paid or payable by such Secured Party
or required to be withheld or deducted from a payment to such Secured Party and
any expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally asserted. Such
indemnification shall be paid within 10 days from the date on which any such
Person makes written demand therefore specifying in reasonable detail the nature
and amount of such Indemnified Taxes or Other Taxes. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Secured Party
(with a copy to the Administrative Agent) or by the Administrative Agent on its
own behalf or on behalf of another Secured Party shall be conclusive absent
manifest error.

 

  -57- 

 

 



(d) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.09(d)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii) Without limiting the generality of the foregoing,

 

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B) any Lender that is not a U.S. Person (a “Foreign Lender”) shall, to the
extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be reasonably requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:

 

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

  -58- 

 

 



(2) executed copies of IRS Form W-8ECI;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 2.09(d)-1 hereto to the effect
that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or W-8BEN-E; or

 

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit 2.09(d)-2
or Exhibit 2.09(d)-3, IRS Form W-9, or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 2.09(d)-4
on behalf of each such direct and indirect partner;

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be reasonably requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Administrative Agent in writing of
its legal inability to do so.

 

  -59- 

 

 



(e) Each Lender shall indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.07(i) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).

 

(f) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.09 (including by the payment of additional amounts
pursuant to this Section 2.09), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.09 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (f) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (f), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(g) The obligations of the Loan Parties under this Section 2.09 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

 

Section 2.10 Increased Costs and Reduced Return. (a) If any Secured Party shall
have determined that any Change in Law shall (i) subject such Secured Party, or
any Person controlling such Secured Party to any tax, duty or other charge with
respect to this Agreement or any Loan made by such Agent or such Lender, or
change the basis of taxation of payments to such Secured Party or any Person
controlling such Secured Party of any amounts payable hereunder (except for
taxes on the overall net income of such Secured Party or any Person controlling
such Secured Party), (ii) impose, modify or deem applicable any reserve, special
deposit or similar requirement against any Loan or against assets of or held by,
or deposits with or for the account of, or credit extended by, such Secured
Party or any Person controlling such Secured Party or (iii) impose on such
Secured Party or any Person controlling such Secured Party any other condition
regarding this Agreement or any Loan, and the result of any event referred to in
clauses (i), (ii) or (iii) above shall be to increase the cost to such Secured
Party of making any Loan, or agreeing to make any Loan, or to reduce any amount
received or receivable by such Secured Party hereunder, then, upon demand by
such Secured Party, the Borrowers shall pay to such Secured Party such
additional amounts as will compensate such Secured Party for such increased
costs or reductions in amount.

 

  -60- 

 

 

(b) If any Secured Party shall have determined that any Change in Law either (i)
affects or would affect the amount of capital required or expected to be
maintained by such Secured Party or any Person controlling such Secured Party,
and such Secured Party determines that the amount of such capital is increased
as a direct or indirect consequence of any Loans made or maintained, such
Secured Party’s or such other controlling Person’s other obligations hereunder,
or (ii) has or would have the effect of reducing the rate of return on such
Secured Party’s or such other controlling Person’s capital to a level below that
which such Secured Party or such controlling Person could have achieved but for
such circumstances as a consequence of any Loans made or maintained, or any
agreement to make Loans, or such Secured Party’s or such other controlling
Person’s other obligations hereunder (in each case, taking into consideration,
such Secured Party’s or such other controlling Person’s policies with respect to
capital adequacy), then, upon demand by such Secured Party, the Borrowers shall
pay to such Secured Party from time to time such additional amounts as will
compensate such Secured Party for such cost of maintaining such increased
capital or such reduction in the rate of return on such Secured Party’s or such
other controlling Person’s capital.

 

(c) All amounts payable under this Section 2.10 shall bear interest from the
date that is 10 days after the date of demand by any Secured Party until payment
in full to such Secured Party at the Reference Rate. A certificate of such
Secured Party claiming compensation under this Section 2.10, specifying the
event herein above described and the nature of such event shall be submitted by
such Secured Party to the Administrative Borrower, setting forth the additional
amount due and an explanation of the calculation thereof, and such Secured
Party’s reasons for invoking the provisions of this Section 2.10, and shall be
final and conclusive absent manifest error.

 

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to the foregoing provisions of this Section 2.10 shall not constitute a waiver
of such Lender’s right to demand such compensation; provided that the Borrowers
shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section 2.10 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender notifies the
Administrative Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

  -61- 

 

 



(e) The obligations of the Loan Parties under this Section 2.10 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

 

Section 2.11 Changes in Law; Impracticability or Illegality.

 

(a) The LIBOR Rate may be adjusted by the Administrative Agent with respect to
any Lender on a prospective basis to take into account any additional or
increased costs to such Lender of maintaining or obtaining any eurodollar
deposits or increased costs due to changes in applicable law occurring
subsequent to the commencement of the then applicable Interest Period, including
changes in tax laws (except changes of general applicability in corporate income
tax laws) and changes in the reserve requirements imposed by the Board of
Governors of the Federal Reserve System (or any successor), excluding the
Reserve Percentage, which additional or increased costs would increase the cost
of funding loans bearing interest at the LIBOR Rate. In any such event, the
affected Lender shall give the Administrative Borrower and the Administrative
Agent written notice of such a determination and adjustment and the
Administrative Agent promptly shall transmit the notice to each other Lender
and, upon its receipt of the notice from the affected Lender, the Administrative
Borrower may, by notice to such affected Lender (i) require such Lender to
furnish to the Administrative Borrower a statement setting forth the basis for
adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (ii) repay the LIBOR Rate Loans with respect to which such
adjustment is made (together with any amounts due under Section 2.09).

 

(b) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
written notice of such changed circumstances to the Administrative Borrower and
the Administrative Agent, and the Administrative Agent promptly shall transmit
the notice to each other Lender and (i) in the case of any LIBOR Rate Loans of
such Lender that are outstanding, the date specified in such Lender’s notice
shall be deemed to be the last day of the Interest Period of such LIBOR Rate
Loans, and interest upon the LIBOR Rate Loans of such Lender thereafter shall
accrue interest at the rate then applicable to Reference Rate Loans of the same
type hereunder, and (ii) the Borrowers shall not be entitled to elect the LIBOR
Option (including in any borrowing, conversion or continuation then being
requested) until such Lender determines that it would no longer be unlawful or
impractical to do so.

 

(c) The obligations of the Loan Parties under this Section 2.11 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

 

  -62- 

 

 



ARTICLE III

INTENTIONALLY OMITTED

 

ARTICLE IV

APPLICATION OF PAYMENTS; DEFAULTING LENDERS;
JOINT AND SEVERAL LIABILITY OF BORROWERS

 

Section 4.01 Payments; Computations and Statements. (a) The Borrowers will make
each payment under this Agreement not later than 2:00 p.m. (New York City time)
on the day when due, in lawful money of the United States of America by wire
transfer of immediately available funds, to the Administrative Agent’s Account.
All payments received by the Administrative Agent after 2:00 p.m. (New York City
time) on any Business Day will be deemed received on the next succeeding
Business Day unless, in the Origination Agent’s discretion, such payments are
deemed received on the same Business Day of receipt thereof. All payments shall
be made by the Borrowers without set-off, counterclaim, recoupment, deduction or
other defense to the Agents and the Lenders. Except as provided in Section 2.02,
after receipt, the Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal ratably to the
Lenders in accordance with their Pro Rata Shares and like funds relating to the
payment of any other amount payable to any Lender to such Lender, in each case
to be applied in accordance with the terms of this Agreement. The Lenders and
the Borrowers hereby authorize the Administrative Agent to, and the
Administrative Agent will, from time to time at the direction of the Origination
Agent or the Required Lenders, charge the Loan Account of the Borrowers with any
amount due and payable by the Borrowers to the Agents and/or the Lenders under
any Loan Document. Any amount charged to the Loan Account of the Borrowers shall
be deemed Obligations. Whenever any payment to be made under any such Loan
Document shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall in such case be included in the computation of interest or fees, as
the case may be. All computations of fees shall be made by the Administrative
Agent on the basis of a year of 360 days for the actual number of days. Each
determination by the Administrative Agent of an interest rate or fees hereunder
shall be conclusive and binding for all purposes in the absence of manifest
error.

 

(b) The Administrative Agent shall provide the Administrative Borrower, promptly
at or around the end of each calendar month if there is activity during such
month or upon the reasonable written request of the Administrative Borrower, a
summary statement (in the form from time to time used by the Administrative
Agent) of the opening and closing daily balances in the Loan Account of the
Borrowers during such month, the amounts and dates of all Loans made to the
Borrowers during such month, the amounts and dates of all payments on account of
the Loans to the Borrowers during such month and the Loans to which such
payments were applied, the amount of interest accrued on the Loans to the
Borrowers during such month, and the amount and nature of any charges to the
Loan Account made during such month on account of fees, commissions, expenses
and other Obligations. All entries on any such statement shall be presumed to be
correct and, 30 days after the same is sent, shall be final and conclusive
absent manifest error.

 

  -63- 

 

 



Section 4.02 Sharing of Payments. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of any Obligation in excess of its ratable share of
payments on account of similar obligations obtained by all the Lenders, such
Lender shall forthwith purchase from the other Lenders such participations in
such similar obligations held by them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that (a) if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and each Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid by the purchasing Lender
in respect of the total amount so recovered and (b) the provisions of this
Section shall not be construed to apply to (i) any payment made by the Borrowers
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender and any payment of an amendment, consent or waiver fee to consenting
Lenders pursuant to an effective amendment, consent or waiver with respect to
this Agreement), or (ii) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans, other than to
any Loan Party or any Subsidiary thereof (as to which the provisions of this
Section shall apply). The Borrowers agree that any Lender so purchasing a
participation from another Lender pursuant to this Section may, to the fullest
extent permitted by law, exercise all of its rights (including the Lender’s
right of set-off) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrowers in the amount of such participation.

 

Section 4.03 Apportionment of Payments. Subject to Section 2.02 hereof and to
any written agreement among the Agents and/or the Lenders:

 

(a) All payments of principal and interest in respect of outstanding Loans, all
payments of fees (other than the fees set forth in Section 2.06 hereof) and all
other payments in respect of any other Obligations, shall be allocated by the
Administrative Agent among such of the Lenders as are entitled thereto, in
proportion to their respective Pro Rata Shares or otherwise as provided herein
or, in respect of payments not made on account of Loans, as designated by the
Person making payment when the payment is made.

 

(b) After the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall, upon the direction of the Origination Agent or the
Required Lenders, apply all payments in respect of any Obligations, including
without limitation, all proceeds of the Collateral, subject to the provisions of
this Agreement, (i) first, ratably to pay the Obligations in respect of any fees
(other than the Specified Fee), expense reimbursements, indemnities and other
amounts then due and payable to the Agents until paid in full; (ii) second, to
pay interest then due and payable in respect of the Origination Agent Advances
until paid in full; (iii) third, to pay principal of the Origination Agent
Advances until paid in full; (iv) fourth, ratably to pay the Obligations in
respect of any fees (other than any Applicable Premium), expense reimbursements,
indemnities and other amounts then due and payable to the Lenders until paid in
full; (v) fifth, ratably to pay interest then due and payable in respect of the
Loans until paid in full; (vi) sixth, ratably to pay principal of the Loans]
until paid in full; (vii) seventh, ratably to pay the Obligations in respect of
any Applicable Premium then due and payable to the Lenders until paid in full;
(viii) eighth, to the ratable payment of all other Obligations (other than the
Specified Fee) then due and payable until paid in full; and (ix) ninth, to the
ratable payment of the Specified Fee then due and payable

 

  -64- 

 

 



(c) For purposes of Section 4.03(b) “paid in full” means payment in cash of all
amounts owing under the Loan Documents according to the terms thereof, including
the Applicable Premium, loan fees, service fees, professional fees, interest
(and specifically including interest accrued after the commencement of any
Insolvency Proceeding), default interest, interest on interest, and expense
reimbursements, whether or not the same would be or is allowed or disallowed in
whole or in part in any Insolvency Proceeding.

 

(d) In the event of a direct conflict between the priority provisions of this
Section 4.03 and other provisions contained in any other Loan Document, it is
the intention of the parties hereto that both such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 4.03 shall control and govern.

 

Section 4.04 Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

(a) Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 12.02.

 

(b) The Administrative Agent shall not be obligated to transfer to such
Defaulting Lender any payments made by any Borrower to the Administrative Agent
for such Defaulting Lender’s benefit, and, in the absence of such transfer to
such Defaulting Lender, the Administrative Agent shall transfer any such
payments to each other non-Defaulting Lender ratably in accordance with their
Pro Rata Shares (without giving effect to the Pro Rata Shares of such Defaulting
Lender) (but only to the extent that such Defaulting Lender’s Loans were funded
by the other Lenders) or, if so directed by the Administrative Borrower and if
no Default or Event of Default has occurred and is continuing (and to the extent
such Defaulting Lender’s Loans were not funded by the other Lenders), retain the
same to be re-advanced to the Borrowers as if such Defaulting Lender had made
such Loans to the Borrowers. Subject to the foregoing, the Administrative Agent
may hold and, in its discretion, re-lend to the Borrowers for the account of
such Defaulting Lender the amount of all such payments received and retained by
the Administrative Agent for the account of such Defaulting Lender.

 

(c) Any such failure to fund by any Defaulting Lender shall constitute a
material breach by such Defaulting Lender of this Agreement and shall entitle
the Borrowers to replace the Defaulting Lender with one or more substitute
Lenders, and the Defaulting Lender shall have no right to refuse to be replaced
hereunder. Such notice to replace the Defaulting Lender shall specify an
effective date for such replacement, which date shall not be later than 15
Business Days after the date such notice is given. Prior to the effective date
of such replacement, the Defaulting Lender shall execute and deliver an
Assignment and Acceptance, subject only to the Defaulting Lender being repaid
its share of the outstanding Obligations without any premium or penalty of any
kind whatsoever. If the Defaulting Lender shall refuse or fail to execute and
deliver any such Assignment and Acceptance prior to the effective date of such
replacement, the Defaulting Lender shall be deemed to have executed and
delivered such Assignment and Acceptance. The replacement of any Defaulting
Lender shall be made in accordance with the terms of Section 12.07.

 

  -65- 

 

 



(d) The operation of this Section shall not be construed to increase or
otherwise affect the Commitments of any Lender, to relieve or excuse the
performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by any Borrower
of its duties and obligations hereunder to the Administrative Agent or to the
Lenders other than such Defaulting Lender.

 

(e) This Section shall remain effective with respect to such Lender until either
(i) the Obligations under this Agreement shall have been declared or shall have
become immediately due and payable or (ii) the non-Defaulting Lenders, the
Agents, and the Borrowers shall have waived such Defaulting Lender’s default in
writing, and the Defaulting Lender makes its Pro Rata Share of the applicable
defaulted Loans and pays to the Agents all amounts owing by such Defaulting
Lender in respect thereof; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while such Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

 

Section 4.05 Administrative Borrower; Joint and Several Liability of the
Borrowers.

 

(a) Each Borrower hereby irrevocably appoints Rhino as the borrowing agent and
attorney-in-fact for the Borrowers (the “Administrative Borrower”) which
appointment shall remain in full force and effect unless and until the Agents
shall have received prior written notice signed by all of the Borrowers that
such appointment has been revoked and that another Borrower has been appointed
Administrative Borrower. Each Borrower hereby irrevocably appoints and
authorizes the Administrative Borrower (i) to provide to the Agents and receive
from the Agents all notices with respect to Loans obtained for the benefit of
any Borrower and all other notices and instructions under this Agreement and
(ii) to take such action as the Administrative Borrower deems appropriate on its
behalf to obtain Loans and to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement. It is understood
that the handling of the Loan Account and Collateral of the Borrowers in a
combined fashion, as more fully set forth herein, is done solely as an
accommodation to the Borrowers in order to utilize the collective borrowing
powers of the Borrowers in the most efficient and economical manner and at their
request, and that neither the Agents nor the Lenders shall incur liability to
the Borrowers as a result hereof. Each Borrower expects to derive benefit,
directly or indirectly, from the handling of the Loan Account and the Collateral
in a combined fashion since the successful operation of each Borrower is
dependent on the continued successful performance of the integrated group.

 

  -66- 

 

 



(b) Each Borrower hereby accepts joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by the Agents and the Lenders under this Agreement and the other Loan
Documents, for the mutual benefit, directly and indirectly, of each of the
Borrowers and in consideration of the undertakings of the other Borrowers to
accept joint and several liability for the Obligations. Each of the Borrowers,
jointly and severally, hereby irrevocably and unconditionally accepts, not
merely as a surety but also as a co-debtor, joint and several liability with the
other Borrowers, with respect to the payment and performance of all of the
Obligations (including, without limitation, any Obligations arising under this
Section 4.05), it being the intention of the parties hereto that all of the
Obligations shall be the joint and several obligations of each of the Borrowers
without preferences or distinction among them. If and to the extent that any of
the Borrowers shall fail to make any payment with respect to any of the
Obligations as and when due or to perform any of the Obligations in accordance
with the terms thereof, then in each such event, the other Borrowers will make
such payment with respect to, or perform, such Obligation. Subject to the terms
and conditions hereof, the Obligations of each of the Borrowers under the
provisions of this Section 4.05 constitute the absolute and unconditional, full
recourse Obligations of each of the Borrowers, enforceable against each such
Person to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement, the other Loan
Documents or any other circumstances whatsoever.

 

(c) The provisions of this Section 4.05 are made for the benefit of the Agents,
the Lenders and their successors and assigns, and may be enforced by them from
time to time against any or all of the Borrowers as often as occasion therefor
may arise and without requirement on the part of the Agents, the Lenders or such
successors or assigns first to marshal any of its or their claims or to exercise
any of its or their rights against any of the other Borrowers or to exhaust any
remedies available to it or them against any of the other Borrowers or to resort
to any other source or means of obtaining payment of any of the Obligations
hereunder or to elect any other remedy. The provisions of this Section 4.05
shall remain in effect until all of the Obligations shall have been paid in full
or otherwise fully satisfied.

 

(d) Each of the Borrowers hereby agrees that it will not enforce any of its
rights of contribution or subrogation against the other Borrowers with respect
to any liability incurred by it hereunder or under any of the other Loan
Documents, any payments made by it to the Agents or the Lenders with respect to
any of the Obligations or any Collateral, until such time as all of the
Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to the Agents or
the Lenders hereunder or under any other Loan Documents are hereby expressly
made subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations.

 

  -67- 

 

 



ARTICLE V

CONDITIONS TO LOANS

 

Section 5.01 Conditions Precedent to Effectiveness. This Agreement shall become
effective as of the Business Day (the “Effective Date”) when each of the
following conditions precedent shall have been satisfied in a manner
satisfactory to the Agents:

 

(a) Payment of Fees, Etc. The Borrowers shall have paid on or before the
Effective Date all fees, costs, expenses and taxes then payable pursuant to
Section 2.06 and Section 12.04.

 

(b) Representations and Warranties; No Event of Default. The following
statements shall be true and correct: (i) the representations and warranties
contained in Article VI and in each other Loan Document, certificate or other
writing delivered to any Secured Party pursuant hereto or thereto on or prior to
the Effective Date are true and correct on and as of the Effective Date as
though made on and as of such date, except to the extent that any such
representation or warranty expressly relates solely to an earlier date (in which
case such representation or warranty shall be true and correct on and as of such
earlier date) and (ii) no Default or Event of Default shall have occurred and be
continuing on the Effective Date or would result from this Agreement or the
other Loan Documents becoming effective in accordance with its or their
respective terms.

 

(c) Legality. The making of the initial Loans shall not contravene any law, rule
or regulation applicable to any Secured Party.

 

(d) Delivery of Documents. The Agents shall have received on or before the
Effective Date the following, each in form and substance satisfactory to the
Agents and, unless indicated otherwise, dated the Effective Date and, if
applicable, duly executed by the Persons party thereto:

 

(i) this Agreement;

 

(ii) a Security Agreement, together with the original stock certificates
representing all of the Equity Interests constituting certificated Collateral
and all promissory notes required to be pledged thereunder, accompanied by
undated stock powers executed in blank and other proper instruments of transfer;

 

(iii) a UCC Filing Authorization Letter, together with evidence satisfactory to
the Origination Agent of the filing of appropriate financing statements on Form
UCC-1 in such office or offices as may be necessary or, in the opinion of the
Origination Agent, desirable to perfect the security interests purported to be
created by each Security Agreement and each Mortgage;

 

(iv) the results of searches for any effective UCC financing statements, tax
Liens or judgment Liens filed against any Loan Party or its property, which
results shall not show any such Liens (other than Permitted Liens acceptable to
the Origination Agent);

 

(v) a Perfection Certificate;

 

  -68- 

 

 



(vi) the Disbursement Letter;

 

(vii) the Fee Letter;

 

(viii) the Intercompany Subordination Agreement;

 

(ix) a certificate of an Authorized Officer of each Loan Party, certifying (A)
as to copies of the Governing Documents of such Loan Party, together with all
amendments thereto (including, without limitation, a true and complete copy of
the charter, certificate of formation, certificate of limited partnership or
other publicly filed organizational document of each Loan Party certified as of
a recent date not more than 30 days prior to the Effective Date by an
appropriate official of the jurisdiction of organization of such Loan Party
which shall set forth the same complete name of such Loan Party as is set forth
herein and the organizational number of such Loan Party, if an organizational
number is issued in such jurisdiction), (B) as to a copy of the resolutions or
written consents of such Loan Party authorizing (1) the borrowings hereunder and
the transactions contemplated by the Loan Documents to which such Loan Party is
or will be a party, and (2) the execution, delivery and performance by such Loan
Party of each Loan Document to which such Loan Party is or will be a party and
the execution and delivery of the other documents to be delivered by such Person
in connection herewith and therewith, (C) the names and true signatures of the
representatives of such Loan Party authorized to sign each Loan Document (in the
case of a Borrower, including, without limitation, Notices of Borrowing, LIBOR
Notice and all other notices under this Agreement and the other Loan Documents)
to which such Loan Party is or will be a party and the other documents to be
executed and delivered by such Loan Party in connection herewith and therewith,
together with evidence of the incumbency of such authorized officers and (D) as
to the matters set forth in Section 5.01(b);

 

(x) a certificate of the chief financial officer of the Parent (A) attaching a
copy of the Financial Statements and the Projections described in Section
6.01(g)(ii) hereof and certifying as to the compliance with the representations
and warranties set forth in Section 6.01(g)(i) and Section 6.01(aa)(ii) and (B)
certifying that after giving effect to all Loans and payments to be made on the
Effective Date, (1) Qualified Cash of the Loan Parties is not less than
$12,000,000 and (2) all liabilities of the Loan Parties are current;

 

(xi) a certificate of the chief financial officer of the Parent, certifying as
to the solvency of the Parent and its Subsidiaries, taken as a whole (after
giving effect to the Loans made on the Effective Date);

 

(xii) a certificate of an Authorized Officer of the Administrative Borrower
certifying that (A) the attached schedule of the Material Contracts as in effect
on the Effective Date is a true, complete and correct schedule of the Material
Contracts that were delivered to the Origination Agent prior to the Effective
Date and (B) such Material Contracts set forth on such schedule remain in full
force and effect and that none of the Loan Parties has breached or defaulted in
any of its obligations under such agreements;

 

(xiii) a certificate of the appropriate official(s) of the jurisdiction of
organization and, except to the extent such failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect, each jurisdiction of
foreign qualification of each Loan Party certifying as of a recent date not more
than 30 days prior to the Effective Date as to the subsistence in good standing
of, and the payment of taxes by, such Loan Party in such jurisdictions;

 

  -69- 

 

 



(xiv) an opinion of Frost Brown Todd LLC, counsel to the Loan Parties, as to
such matters as the Origination Agent may reasonably request;

 

(xv) evidence of the insurance coverage required by Section 7.01 and the terms
of each Security Agreement and each Mortgage and such other insurance coverage
with respect to the business and operations of the Loan Parties as the
Origination Agent may reasonably request, in each case, where requested by the
Origination Agent, with such endorsements as to the named insureds or loss
payees thereunder as the Origination Agent may request and providing that such
policy may be terminated or canceled (by the insurer or the insured thereunder)
only upon 30 days’ prior written notice to the Origination Agent and each such
named insured or loss payee, together with evidence of the payment of all
premiums due in respect thereof for such period as the Origination Agent may
request;

 

(xvi) evidence of the payment in full of all Indebtedness under the Existing
Credit Facility, together with (A) a termination and release agreement with
respect to the Existing Credit Facility and all related documents, duly executed
by the Loan Parties and the Existing Lenders, (B) a satisfaction of mortgage for
each mortgage filed by the Existing Lender on each Facility, (C) a termination
of security interest in Intellectual Property for each assignment for security
recorded by the Existing Lenders at the United States Patent and Trademark
Office or the United States Copyright Office and covering any intellectual
property of the Loan Parties, and (D) UCC-3 termination statements for all UCC-1
financing statements filed by the Existing Lenders and covering any portion of
the Collateral;

 

(xvii) all Control Agreements that, in the reasonable judgment of the Agents,
are required for the Loan Parties to comply with the Loan Documents as of the
Effective Date, each duly executed by, in addition to the applicable Loan Party,
the applicable financial institution;

 

(xviii) evidence satisfactory to the Agents that a Process Agent has been
properly appointed by each Loan Party in accordance with Section 12.10(b); and

 

(xix) such other agreements, instruments, approvals, opinions and other
documents, each satisfactory to the Agents in form and substance, as any Agent
may reasonably request (including, without limitation, IRS Form W-9s or such
other tax form as may be applicable, tax identification numbers and addresses).

 

(e) Material Adverse Effect. The Origination Agent shall have determined, in its
sole judgment, that no event or development shall have occurred since December
31, 2016 which could reasonably be expected to have a Material Adverse Effect.

 

(f) Approvals. All consents, authorizations and approvals of, and filings and
registrations with, and all other actions in respect of, any Governmental
Authority or other Person required in connection with the making of the Loans or
the conduct of the Loan Parties’ business shall have been obtained and shall be
in full force and effect.

 

  -70- 

 

 



(g) Proceedings; Receipt of Documents. All proceedings in connection with the
making of the initial Loans and the other transactions contemplated by this
Agreement and the other Loan Documents, and all documents incidental hereto and
thereto, shall be satisfactory to the Origination Agent and its counsel, and the
Origination Agent and such counsel shall have received all such information and
such counterpart originals or certified or other copies of such documents as the
Origination Agent or such counsel may reasonably request.

 

(h) Management Reference Checks. The Origination Agent shall have received
satisfactory reference checks for, and shall have had an opportunity to meet
with, key management of each Loan Party.

 

(i) Litigation. Except as set forth on Schedule 6.01(f), there shall exist no
claim, action, suit, investigation, litigation or proceeding (including, without
limitation, shareholder or derivative litigation) pending or threatened in any
court or before any arbitrator or governmental authority which relates to the
Loan or which, in the reasonable opinion of the Origination Agent, is reasonably
likely to be adversely determined, and that, if adversely determined, would
reasonably be expected to have a Material Adverse Effect.

 

(j) Notices. (i) The Administrative Agent shall have received a Notice of
Borrowing pursuant to Section 2.02 hereof and (ii) the Origination Agent shall
have received a Collateral Coverage Amount Certificate.

 

Section 5.02 Conditions Precedent to Delayed Draw Loans. The obligation of any
Agent or any Lender to make any Loan pursuant to a Delayed Draw Term Loan
Commitment after the Effective Date is subject to the fulfillment, in a manner
satisfactory to the Origination Agent, of each of the following conditions
precedent:

 

(a) Payment of Fees, Etc. The Borrowers shall have paid all fees, costs,
expenses and taxes then payable by the Borrowers pursuant to this Agreement and
the other Loan Documents, including, without limitation, Section 2.06 and
Section 12.04 hereof.

 

(b) Representations and Warranties; No Event of Default. The following
statements shall be true and correct, and the submission by the Administrative
Borrower to the Administrative Agent of a Notice of Borrowing with respect to
each such Loan, and the Borrowers’ acceptance of the proceeds of such Loan that:
(i) the representations and warranties contained in Article VI and in each other
Loan Document, certificate or other writing delivered to any Secured Party
pursuant hereto or thereto on or prior to the date of such Loan are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations or warranties that already are
qualified or modified as to materiality or “Material Adverse Effect” in the text
thereof, which representations and warranties shall be true and correct in all
respects subject to such qualification) on and as of such date as though made on
and as of such date, except to the extent that any such representation or
warranty expressly relates solely to an earlier date (in which case such
representation or warranty shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
materiality or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of such earlier date), (ii) at the time of and
after giving effect to the making of such Loan and the application of the
proceeds thereof, no Default or Event of Default has occurred and is continuing
or would result from the making of the Loan to be made, on such date and (iii)
the conditions set forth in this Section 5.02 have been satisfied as of the date
of such request.

 

  -71- 

 

 



(c) Legality. The making of such Loan shall not contravene any law, rule or
regulation applicable to any Secured Party.

 

(d) Notices. (i) The Administrative Agent shall have received a Notice of
Borrowing pursuant to Section 2.02 hereof, (ii) the Origination Agent shall have
received a Collateral Coverage Amount Certificate and (iii) the Agents shall
have received a certificate of an Authorized Officer of each Loan Party
certifying as to the matters set forth in Section 5.02(b).

 

(e) Proceedings; Receipt of Documents. All proceedings in connection with the
making of such Loan and the other transactions contemplated by this Agreement
and the other Loan Documents, and all documents incidental hereto and thereto,
shall be satisfactory to the Agents and their counsel, and the Agents and such
counsel shall have received such other agreements, instruments, approvals,
opinions and other documents, each in form and substance satisfactory to the
Agents, as any Agent may reasonably request.

 

(f) Collateral Coverage Amount. After giving effect to the proposed Term Loan,
the Collateral Coverage Amount shall not be less than the aggregate outstanding
principal amount of the Terms Loans.

 

(g) Delivery of Documents. The Agents shall have received such other ancillary
and related agreements to the Loan Documents and opinions, each in form and
substance satisfactory to the Origination Agent, as the Origination Agent may
reasonably request.

 

(h) Origination Agent Consent. After the first anniversary of the Effective
Date, the Origination Agent shall have provided its prior written consent to the
making of any such Term Loan.

 

(i) Series A Consent. From and after the date an aggregate amount of $50,000,000
of Indebtedness has been incurred pursuant to this Agreement, the Origination
Agent shall have received evidence, in form and substance satisfactory to the
Origination Agent, that a majority of the Outstanding Series A Preferred Units
(as defined in the Partnership Agreement) have consented to the incurrence of
Indebtedness by the Loan Parties pursuant to this Agreement in excess of
$50,000,000.

 

(j) Additional Conditions for Term Loans after the Effective Date. With respect
to a request for a Term Loan pursuant to a Delayed Draw Term Loan Commitment
after the Effective Date, (x) the proceeds of such Term Loan may only be used to
fund all or a portion of the cash consideration for a Permitted Acquisition and
the related transaction costs and the fees and expenses due and payable in
connection with the making of such Term Loan and (y) the Origination Agent shall
have received all of the acquisition documents related to such Permitted
Acquisition and provided its prior written consent to the consummation of such
Acquisition.

 

  -72- 

 

 



ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

Section 6.01 Representations and Warranties. Each Loan Party hereby represents
and warrants to the Secured Parties as follows:

 

(a) Organization, Good Standing, Etc. Each Loan Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the state or jurisdiction of its
organization, (ii) has all requisite power and authority to conduct its business
as now conducted and as presently contemplated and, in the case of the
Borrowers, to make the borrowings hereunder, and to execute and deliver each
Loan Document to which it is a party, and to consummate the transactions
contemplated thereby, and (iii) is duly qualified to do business and is in good
standing in each jurisdiction in which the character of the properties owned or
leased by it or in which the transaction of its business makes such
qualification necessary, except (solely for the purposes of this subclause
(iii)) where the failure to be so qualified and in good standing could
reasonably be expected to have a Material Adverse Effect.

 

(b) Authorization, Etc. The execution, delivery and performance by each Loan
Party of each Loan Document to which it is or will be a party, (i) have been
duly authorized by all necessary action, (ii) do not and will not contravene (A)
any of its Governing Documents, (B) any applicable material Requirement of Law
or (C) any material Contractual Obligation binding on or otherwise affecting it
or any of its properties, (iii) do not and will not result in or require the
creation of any Lien (other than pursuant to any Loan Document) upon or with
respect to any of its properties, and (iv) do not and will not result in any
default, noncompliance, suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable to its
operations or any of its properties, except, in the case of clause (iv), to the
extent where such contravention, default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal could not reasonably be expected to have a
Material Adverse Effect.

 

(c) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Loan Party of
any Loan Document to which it is or will be a party other than filings and
recordings with respect to Collateral to be made, or otherwise delivered to the
Collateral Agent for filing or recordation, on the Effective Date.

 

(d) Enforceability of Loan Documents. This Agreement is, and each other Loan
Document to which any Loan Party is or will be a party, when delivered
hereunder, will be, a legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

 

  -73- 

 

 

(e) Capitalization. On the Effective Date, after giving effect to the
transactions contemplated hereby to occur on the Effective Date, the authorized
Equity Interests of the Parent and each of its Subsidiaries and the issued and
outstanding Equity Interests of the Parent and each of its Subsidiaries are as
set forth on Schedule 6.01(e). All of the issued and outstanding shares of
Equity Interests of the Parent and each of its Subsidiaries have been validly
issued and are fully paid and nonassessable, and the holders thereof are not
entitled to any preemptive, first refusal or other similar rights. All Equity
Interests of such Subsidiaries of the Parent are owned by the Parent free and
clear of all Liens (other than Permitted Specified Liens). Except as described
on Schedule 6.01(e), there are no outstanding debt or equity securities of the
Parent or any of its Subsidiaries and no outstanding obligations of the Parent
or any of its Subsidiaries convertible into or exchangeable for, or warrants,
options or other rights for the purchase or acquisition from the Parent or any
of its Subsidiaries, or other obligations of the Parent or any of its
Subsidiaries to issue, directly or indirectly, any shares of Equity Interests of
the Parent or any of its Subsidiaries.

 

(f) Litigation. Except as set forth in Schedule 6.01(f), there is no pending or,
to the best knowledge of any Loan Party, threatened action, suit or proceeding
affecting any Loan Party or any of its properties before any court or other
Governmental Authority or any arbitrator that (i) if adversely determined, could
reasonably be expected to have a Material Adverse Effect or (ii) relates to this
Agreement or any other Loan Document or any transaction contemplated hereby or
thereby.

 

(g) Financial Statements.

 

(i) The Financial Statements, copies of which have been delivered to each Agent
and each Lender, fairly present the consolidated financial condition of the
Parent and its Subsidiaries as at the respective dates thereof and the
consolidated results of operations of the Parent and its Subsidiaries for the
fiscal periods ended on such respective dates, all in accordance with GAAP. All
material indebtedness and other liabilities (including, without limitation,
Indebtedness, liabilities for taxes, long-term leases and other unusual forward
or long-term commitments), direct or contingent, of the Parent and its
Subsidiaries are set forth in the Financial Statements. Since December 31, 2016
no event or development has occurred that has had or could reasonably be
expected to have a Material Adverse Effect.

 

(ii) The Parent has heretofore furnished to each Agent and each Lender (A)
projected monthly balance sheets, income statements and statements of cash flows
of the Parent and its Subsidiaries for the period from January 1, 2018, through
December 31, 2018, and (B) projected annual balance sheets, income statements
and statements of cash flows of the Parent and its Subsidiaries for the Fiscal
Years ending in 2018 through 2020, which projected financial statements shall be
updated from time to time pursuant to Section 7.01(a)(vii).

 

(h) Compliance with Law, Etc. No Loan Party or any of its Subsidiaries is in
violation of (i) any of its Governing Documents, (ii) any material Requirement
of Law, or (iii) any material term of any material Contractual Obligation
(including, without limitation, any Material Contract) binding on or otherwise
affecting it or any of its properties, and no default or event of default has
occurred and is continuing thereunder.

 

  -74- 

 

 

(i) ERISA. Except as set forth on Schedule 6.01(i), (i) each Employee Plan is in
substantial compliance with ERISA and the Internal Revenue Code, (ii) no
Termination Event has occurred nor is reasonably expected to occur with respect
to any Employee Plan, (iii) the most recent annual report (Form 5500 Series)
with respect to each Employee Plan, including any required Schedule B (Actuarial
Information) thereto, copies of which have been filed with the Internal Revenue
Service and delivered to the Agents, is complete and correct and fairly presents
the funding status of such Employee Plan, and since the date of such report
there has been no material adverse change in such funding status, (iv) copies of
each agreement entered into with the PBGC, the U.S. Department of Labor or the
Internal Revenue Service with respect to any Employee Plan have been delivered
to the Agents, (v) no Employee Plan had an accumulated or waived funding
deficiency or permitted decrease which would create a deficiency in its funding
standard account or has applied for an extension of any amortization period
within the meaning of Section 412 of the Internal Revenue Code at any time
during the previous 60 months, and (vi) no Lien imposed under the Internal
Revenue Code or ERISA exists or is likely to arise on account of any Employee
Plan within the meaning of Section 412 of the Internal Revenue Code. Except as
set forth on Schedule 6.01(i), no Loan Party or any of its ERISA Affiliates has
incurred any withdrawal liability under ERISA with respect to any Multiemployer
Plan, or is aware of any facts indicating that it or any of its ERISA Affiliates
may in the future incur any such withdrawal liability. No Loan Party or any of
its ERISA Affiliates nor any fiduciary of any Employee Plan has (i) engaged in a
nonexempt prohibited transaction described in Sections 406 of ERISA or 4975 of
the Internal Revenue Code, (ii) failed to pay any required installment or other
payment required under Section 412 of the Internal Revenue Code on or before the
due date for such required installment or payment, (iii) engaged in a
transaction within the meaning of Section 4069 of ERISA or (iv) incurred any
liability to the PBGC which remains outstanding other than the payment of
premiums, and there are no premium payments which have become due which are
unpaid. There are no pending or, to the best knowledge of any Loan Party,
threatened claims, actions, proceedings or lawsuits (other than claims for
benefits in the normal course) asserted or instituted against (i) any Employee
Plan or its assets, (ii) any fiduciary with respect to any Employee Plan, or
(iii) any Loan Party or any of its ERISA Affiliates with respect to any Employee
Plan. Except as required by Section 4980B of the Internal Revenue Code, no Loan
Party or any of its ERISA Affiliates maintains an employee welfare benefit plan
(as defined in Section 3(1) of ERISA) which provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of any Loan Party or any of its ERISA Affiliates or coverage after a
participant’s termination of employment.

 

(j) Taxes, Etc. (i) All Tax returns and other reports required by applicable
Requirements of Law to be filed by any Loan Party have been timely filed and
(ii) all Taxes imposed upon any Loan Party or any property of any Loan Party
which have become due and payable on or prior to the date hereof have been paid,
except (A) unpaid Taxes in an aggregate amount at any one time not in excess of
$250,000, and (B) Taxes contested in good faith by proper proceedings which stay
the imposition of any Lien resulting from the non-payment thereof and with
respect to which adequate reserves have been set aside for the payment thereof
on the Financial Statements in accordance with GAAP.

 

(k) Regulations T, U and X. No Loan Party is or will be engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation T, U or X), and no proceeds of any Loan will
be used to purchase or carry any margin stock or to extend credit to others for
the purpose of purchasing or carrying any margin stock or for any purpose that
violates, or is inconsistent with, the provisions of Regulation T, U and X.

 

  -75- 

 

 

(l) Nature of Business.

 

(i) No Loan Party is engaged in any business other than as set forth on Schedule
6.01(l).

 

(ii) The Parent does not have any material liabilities (other than liabilities
arising under the Loan Documents), own any material assets (other than the
Equity Interests of its Subsidiaries) or engage in any operations or business
(other than the ownership of its Subsidiaries).

 

(m) Adverse Agreements, Etc. No Loan Party or any of its Subsidiaries is a party
to any Contractual Obligation or subject to any restriction or limitation in any
Governing Document or any judgment, order, regulation, ruling or other
requirement of a court or other Governmental Authority, which (either
individually or in the aggregate) has, or in the future could reasonably be
expected (either individually or in the aggregate) to have, a Material Adverse
Effect.

 

(n) Permits, Etc. Each Loan Party has, and is in compliance with, all permits,
licenses, authorizations, approvals, entitlements and accreditations required
for such Person lawfully to own, lease, manage or operate, or to acquire, each
business and Facility currently owned, leased, managed or operated, or to be
acquired, by such Person, except to the extent the failure to have or be in
compliance therewith could not reasonably be expected to have a Material Adverse
Effect. No condition exists or event has occurred which, in itself or with the
giving of notice or lapse of time or both, would result in the suspension,
revocation, impairment, forfeiture or non-renewal of any such permit, license,
authorization, approval, entitlement or accreditation, and there is no claim
that any thereof is not in full force and effect.

 

(o) Properties.

 

(i) Each Loan Party has good and marketable title to, valid leasehold interests
in, or valid licenses to use, all property and assets material to its business,
including, without limitation, coal and any other compound or mineral, free and
clear of all Liens, except Permitted Liens. All of the machinery, equipment,
vehicles and other tangible personal property owned or leased by the Loan
Parties that is necessary to conduct their business as it is now conducted have
been maintained in accordance with normal mining industry practice and are in
good working order, in each case, ordinary wear and tear excepted consistent
with the mining industry.

 

(ii) Schedule 6.01(o)(1) sets forth a complete and accurate list, with such
information and in a form acceptable to the Origination Agent, of all of the
Real Property owned or leased by the Loan Parties as of the Effective Date. As
of the Effective Date, each Loan Party has valid leasehold interests in the
Leases described on Schedule 6.01(o) to which it is a party. True, complete and
correct copies of each such Lease have been made available to the Origination
Agent prior to the Effective Date. Each Lease set forth on Schedule 6.01(o)(2)
(each, a “Material Lease”) is valid and enforceable in accordance with its terms
in all material respects and is in full force and effect. No consent or approval
of any landlord or other third party in connection with any such Material Lease
is necessary for any Loan Party to enter into and execute the Loan Documents to
which it is a party, except as set forth on Schedule 6.01(o)(2). Except as set
forth on Schedule 6.01(o)(2), to the best knowledge of any Loan Party, no other
party to any such Material Lease is in default of its obligations thereunder,
and no Loan Party (or any other party to any such Material Lease) has at any
time delivered or received any notice of default which remains uncured under any
such Material Lease and, as of the Effective Date, no event has occurred which,
with the giving of notice or the passage of time or both, would constitute a
default under any such Material Lease. No Person has made, and no Person is
entitled to make, any adverse claims against any properties or assets material
to any Loan Party’s business, including (without limitation) the Material Leases
and any Loan Party’s rights thereunder. Each Loan Party has made all payments
required to be made under each Material Lease to which it is a party or under
applicable law, including (without limitation) all advance royalty payments
material to any Loan Party’s business.

 

  -76- 

 

 



(p) Employee and Labor Matters. There is (i) no unfair labor practice complaint
pending or, to the best knowledge of any Loan Party, threatened against any Loan
Party before any Governmental Authority and no grievance or arbitration
proceeding pending or threatened against any Loan Party which arises out of or
under any collective bargaining agreement, (ii) no strike, labor dispute,
slowdown, stoppage or similar action or grievance pending or threatened against
any Loan Party or (iii) to the best knowledge of each Loan Party, no union
representation question existing with respect to the employees of any Loan Party
and no union organizing activity taking place with respect to any of the
employees of any Loan Party. No Loan Party or any of its ERISA Affiliates has
incurred any liability or obligation under the Worker Adjustment and Retraining
Notification Act (“WARN”) or similar state law, which remains unpaid or
unsatisfied. The hours worked and payments made to employees of any Loan Party
have not been in violation of the Fair Labor Standards Act or any other
applicable legal requirements. All material payments due from any Loan Party on
account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the books of such Loan Party.

 

(q) Environmental Matters. Except as set forth on Schedule 6.01(q), (i) no Loan
Party or any of its Subsidiaries is in violation of any Environmental Law, (ii)
each Loan Party and its Subsidiaries has, and is in compliance with, all
Environmental Permits for its respective operations and businesses, except to
the extent any failure to have or be in compliance therewith could not
reasonably be expected to result in a material Environmental Claim or
Environmental Liability); (iii) there has been no Release of Hazardous Materials
at any properties currently or formerly owned, leased or operated by any Loan
Party, its Subsidiaries or a respective predecessor in interest or at any
disposal or treatment facility which received Hazardous Materials generated by
any Loan Party, its Subsidiaries or any respective predecessor in interest,
which in any case of the foregoing could reasonably be expected to result in a
material Environmental Claim or Environmental Liability); (iv) there are no
pending or threatened Environmental Claims against, or Environmental Liability
of, any Loan Party, its Subsidiaries or any respective predecessor in interest
that could reasonably be expected to result in any adverse consequence to any
Loan Party (other than immaterial consequences) or any Secured Party); (v)
neither any Loan Party nor any of its Subsidiaries is performing or responsible
for any Remedial Action that could reasonably be expected to result in any
material Environmental Liability); (vi) the Loan Parties have made available to
the Collateral Agent and Lenders true and complete copies of all material
environmental reports, audits, and investigations in the possession or control
of any Loan Party or any of its Subsidiaries with respect to the operations and
business of the Loan Parties and its Subsidiaries; (vii) there are no
underground or aboveground storage tanks, surface impoundments, landfills,
septic tanks, pits, sumps or lagoons located on, at or under any Facility or any
property currently or formerly owned, leased or operated by a Loan Party, its
Subsidiaries or any respective predecessor which could reasonably be expected to
result in a material Environmental Claim against or Environmental Liability of a
Loan Party or its Subsidiaries; (viii) none of the Facilities nor any other
property currently or formerly owned, leased or operated by any Loan Party, its
Subsidiaries or any respective predecessor in interest, is, or to the knowledge
of any Loan Party or its Subsidiaries is proposed to be, listed on the National
Priorities List (NPL) or on the Comprehensive Environmental Response,
Compensation, and Liability Information System (CERCLIS), or any analogous
foreign, state or local list; (ix) to the knowledge of any Loan Party or its
Subsidiaries, neither the Facilities nor any property currently or formerly
owned, leased or operated by a Loan Party, its Subsidiaries or any respective
predecessor in interest has been used as a treatment, storage or disposal site
for any Hazardous Material; (x) no Capital Expenditures-Maintenance are required
to be made in respect as a condition of continued compliance with any
Environmental Laws or Environmental Permit; and (xi) no Environmental Lien has
attached to, or to the knowledge of any Loan Party or its Subsidiaries, is
threatened against any of the Collateral.

 

  -77- 

 

 



(r) Insurance. Each Loan Party maintains all insurance required by Section
7.01(h). Schedule 6.01(r) sets forth a list of all such insurance maintained by
or for the benefit of each Loan Party on the Effective Date.

 

(s) Use of Proceeds. The proceeds of the Loans shall be used to (a) refinance
the Existing Credit Facility, (b) pay fees and expenses in connection with the
transactions contemplated hereby and (c) fund working capital of the Borrowers.
The proceeds of any Term Loan made after the Effective Date may only be used to
fund a Permitted Acquisition and related transaction costs and the fees and
expenses due and payable in connection with the making of such Term Loan.

 

(t) Solvency. After giving effect to the transactions contemplated by this
Agreement and before and after giving effect to each Loan, each Loan Party is,
and the Loan Parties on a consolidated basis are, Solvent. No transfer of
property is being made by any Loan Party and no obligation is being incurred by
any Loan Party in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of such Loan Party.

 

(u) Intellectual Property. Except as set forth on Schedule 6.01(u), each Loan
Party owns or licenses or otherwise has the right to use all Intellectual
Property rights that are necessary for the operation of its business, without
infringement upon or conflict with the rights of any other Person with respect
thereto, except for such infringements and conflicts which, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect. Set forth on Schedule 6.01(u) is a complete and accurate list as of the
Effective Date of (i) each item of Registered Intellectual Property owned by
each Loan Party; and (ii) each material work of authorship owned by each Loan
party and which is not Registered Intellectual Property. No trademark or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by any Loan Party infringes
upon or conflicts with any rights owned by any other Person, and no claim or
litigation regarding any of the foregoing is pending or threatened, except for
such infringements and conflicts which could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. To the knowledge of
each Loan Party, no patent, invention, device, application, principle or any
statute, law, rule, regulation, standard or code pertaining to Intellectual
Property is pending or proposed, which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

  -78- 

 

 

(v) Material Contracts. Set forth on Schedule 6.01(v) is a complete and accurate
list as of the Effective Date of all Material Contracts of each Loan Party,
showing the parties and subject matter thereof and material amendments and
modifications thereto. Each such Material Contract (i) is in full force and
effect and is binding upon and enforceable against each Loan Party that is a
party thereto and, to the best knowledge of such Loan Party, all other parties
thereto in accordance with its terms, (ii) has not been otherwise amended or
modified in any material respect, and (iii) is not in default due to the action
of any Loan Party or, to the best knowledge of any Loan Party, any other party
thereto.

 

(w) Investment Company Act. None of the Loan Parties is (i) an “investment
company” or an “affiliated person” or “promoter” of, or “principal underwriter”
of or for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940, as amended, or (ii) subject to regulation under any
Requirement of Law that limits in any respect its ability to incur Indebtedness
or which may otherwise render all or a portion of the Obligations unenforceable.

 

(x) Customers and Suppliers. Except for discussions and negotiations in the
ordinary course of business, there exists no actual or threatened termination,
cancellation or limitation of, or modification to or change in, the business
relationship between (i) any Loan Party, on the one hand, and any customer or
any group thereof, on the other hand, whose agreements with any Loan Party are
individually or in the aggregate material to the business or operations of such
Loan Party, or (ii) any Loan Party, on the one hand, and any supplier or any
group thereof, on the other hand, whose agreements with any Loan Party are
individually or in the aggregate material to the business or operations of such
Loan Party; and there exists no present state of facts or circumstances that
could give rise to or result in any such termination, cancellation, limitation,
modification or change.

 

(y) Anti-Money Laundering and Anti-Terrorism Laws.

 

(i) None of the Loan Parties, nor any Affiliate of any of the Loan Parties, has
violated or is in violation of any of the Anti-Money Laundering and
Anti-Terrorism Laws or has engaged in or conspired to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the Anti-Money Laundering and Anti-Terrorism Laws.

 

  -79- 

 

 



(ii) None of the Loan Parties, nor any Affiliate of any of the Loan Parties, nor
any officer, director or principal shareholder or owner of any of the Loan
Parties, nor any of the Loan Parties’ respective agents acting or benefiting in
any capacity in connection with the Loans or other transactions hereunder, is a
Blocked Person.

 

(iii) None of the Loan Parties, nor any of their agents acting in any capacity
in connection with the Loans or other transactions hereunder, (A) conducts any
business with or for the benefit of any Blocked Person or engages in making or
receiving any contribution of funds, goods or services to, from or for the
benefit of any Blocked Person, or (B) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked or
subject to blocking pursuant to any OFAC Sanctions Programs.

 

(z) Anti-Bribery and Anti-Corruption Laws.

 

(i) The Loan Parties are in compliance with the U.S. Foreign Corrupt Practices
Act of 1977, as amended and the anti-bribery and anti-corruption laws of those
jurisdictions in which they do business (collectively, the “Anti-Corruption
Laws”).

 

(ii) None of the Loan Parties has at any time:

 

(A) offered, promised, paid, given, or authorized the payment or giving of any
money, gift or other thing of value, directly or indirectly, to or for the
benefit of any employee, official, representative, or other person acting on
behalf of any foreign (i.e., non-U.S.) Governmental Authority thereof, or of any
public international organization, or any foreign political party or official
thereof, or candidate for foreign political office (collectively, “Foreign
Official”), for the purpose of: (1) influencing any act or decision of such
Foreign Official in his, her, or its official capacity; or (2) inducing such
Foreign Official to do, or omit to do, an act in violation of the lawful duty of
such Foreign Official, or (3) securing any improper advantage, in order to
obtain or retain business for, or with, or to direct business to, any Person; or

 

(B) acted or attempted to act in any manner which would subject any of the Loan
Parties to liability under any Anti-Corruption Law.

 

(iii) There are, and have been, no allegations, investigations or inquiries with
regard to a potential violation of any Anti-Corruption Law by any of the Loan
Parties or any of their respective current or former directors, officers,
employees, stockholders or agents, or other persons acting or purporting to act
on their behalf.

 

(iv) The Loan Parties have adopted, implemented and maintain anti-bribery and
anti-corruption policies and procedures that are reasonably designed to ensure
compliance with the Anti-Corruption Laws.

 

(aa) Full Disclosure.

 

(i) Each Loan Party has disclosed to the Agents all agreements, instruments and
corporate or other restrictions to which it is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports, financial
statements, certificates or other information furnished by or on behalf of any
Loan Party to the Agents (other than forward-looking information and projections
and information of a general economic nature and general information about
Borrowers’ industry) in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which it was made, not misleading.

 

  -80- 

 



 

(ii) Projections, have been prepared on a reasonable basis and in good faith
based on assumptions, estimates, methods and tests that are believed by the Loan
Parties to be reasonable at the time such Projections were prepared and
information believed by the Loan Parties to have been accurate based upon the
information available to the Loan Parties at the time such Projections were
furnished to the Lenders, and Parent is not be aware of any facts or information
that would lead it to believe that such Projections are incorrect or misleading
in any material respect; it being understood that (A) Projections are by their
nature subject to significant uncertainties and contingencies, many of which are
beyond the Loan Parties’ control, (B) actual results may differ materially from
the Projections and such variations may be material and (C) the Projections are
not a guarantee of performance.

 

(bb) Lung Disease Claims. The Parent and its Subsidiaries maintain adequate
reserves for future costs associated with any lung disease claim alleging
pneumoconiosis or silicosis or arising out of exposure or alleged exposure to
coal dust or the coal mining environment, and such reserves are not less than
those required by GAAP.

 

(cc) Bonding Capacity. Each of the Loan Parties has a sufficient mine bonding
capacity to conduct its operations as projected in accordance with the
Projections provided to the Origination Agent.

 

(dd) Permit Blockage. No Loan Party has been barred for a period in excess of
fourteen (14) consecutive days from receiving surface mining or underground
mining permits pursuant to the permit block provisions of the Surface Mining
Control and Reclamation Act, 30 U.S.C. §§ 1201 et seq., and the regulations
promulgated thereto, or any corresponding state laws or regulations.

 

ARTICLE VII

COVENANTS OF THE LOAN PARTIES

 

Section 7.01 Affirmative Covenants. So long as any principal of or interest on
any Loan or any other Obligation (whether or not due) shall remain unpaid (other
than Contingent Indemnity Obligations) or any Lender shall have any Commitment
hereunder, each Loan Party will, unless the Required Lenders shall otherwise
consent in writing:

 

(a) Reporting Requirements. Furnish- to each Agent and each Lender:

 

(i) as soon as available, and in any event within 30 days after the end of each
fiscal month of the Parent and its Subsidiaries commencing with the first fiscal
month of the Parent and its Subsidiaries ending after the Effective Date, (A)
internally prepared consolidated and consolidating balance sheets, statements of
operations and retained earnings and statements of cash flows as at the end of
such fiscal month, and for the period commencing at the end of the immediately
preceding Fiscal Year and ending with the end of such fiscal month, all in
reasonable detail and certified by an Authorized Officer of the Parent as fairly
presenting, in all material respects, the financial position of the Parent and
its Subsidiaries as at the end of such fiscal month and the results of
operations, retained earnings and cash flows of the Parent and its Subsidiaries
for such fiscal month and for such year-to-date period, in accordance with GAAP
applied in a manner consistent with that of the most recent audited financial
statements furnished to the Agents and the Lenders, subject to the absence of
footnotes and normal year-end adjustments, and (B) setting forth in comparative
form the figures for the corresponding date or period set forth in (1) the
financial statements for the immediately preceding Fiscal Year and (2) the
Projections;

 

  -81- 

 

 

(ii) as soon as available and in any event within 45 days after the end of each
fiscal quarter of the Parent and its Subsidiaries commencing with the first
fiscal quarter of the Parent and its Subsidiaries ending after the Effective
Date, (A) consolidated and consolidating balance sheets, statements of
operations and retained earnings and statements of cash flows of the Parent and
its Subsidiaries as at the end of such quarter, and for the period commencing at
the end of the immediately preceding Fiscal Year and ending with the end of such
quarter, all in reasonable detail and certified by an Authorized Officer of the
Parent as fairly presenting, in all material respects, the financial position of
the Parent and its Subsidiaries as of the end of such quarter and the results of
operations and cash flows of the Parent and its Subsidiaries for such quarter
and for such year-to-date period, in accordance with GAAP applied in a manner
consistent with that of the most recent audited financial statements of the
Parent and its Subsidiaries furnished to the Agents and the Lenders, subject to
the absence of footnotes and normal year-end adjustments, and (B) setting forth
in comparative form the figures for the corresponding date or period set forth
in (1) the financial statements for the immediately preceding Fiscal Year and
(2) the Projections;

 

(iii) as soon as available, and in any event within 90 days after the end of
each Fiscal Year of the Parent and its Subsidiaries, (A) consolidated and
consolidating balance sheets, statements of operations and retained earnings and
statements of cash flows of the Parent and its Subsidiaries as at the end of
such Fiscal Year, all in reasonable detail and prepared in accordance with GAAP,
and accompanied by a report and an opinion, prepared in accordance with
generally accepted auditing standards, of independent certified public
accountants of recognized standing selected by the Parent and satisfactory to
the Origination Agent (which opinion shall be without (1) a “going concern” or
like qualification or exception, (2) any qualification or exception as to the
scope of such audit, or (3) any qualification which relates to the treatment or
classification of any item and which, as a condition to the removal of such
qualification, would require an adjustment to such item, the effect of which
would be to cause any noncompliance with the provisions of Section 7.03),
together with a written statement of such accountants (x) to the effect that, in
making the examination necessary for their certification of such financial
statements, they have not obtained any knowledge of the existence of an Event of
Default or a Default under Section 7.03 and (y) if such accountants shall have
obtained any knowledge of the existence of an Event of Default or Default under
Section 7.03, describing the nature thereof, and (B) setting forth in
comparative form the figures for the corresponding date or period set forth in
(1) the financial statements for the immediately preceding Fiscal Year, and (2)
the Projections;

 

  -82- 

 

 

(iv) simultaneously with the delivery of the financial statements of the Parent
and its Subsidiaries required by clauses (i), (ii) and (i) of this Section
7.01(a), a certificate of an Authorized Officer of the Parent (a “Compliance
Certificate”):

 

(A) stating that such Authorized Officer has reviewed the provisions of this
Agreement and the other Loan Documents and has made or caused to be made under
his or her supervision a review of the condition and operations of the Parent
and its Subsidiaries during the period covered by such financial statements with
a view to determining whether the Parent and its Subsidiaries were in compliance
with all of the provisions of this Agreement and such Loan Documents at the
times such compliance is required hereby and thereby, and that such review has
not disclosed, and such Authorized Officer has no knowledge of, the occurrence
and continuance during such period of an Event of Default or Default or, if an
Event of Default or Default had occurred and continued or is continuing,
describing the nature and period of existence thereof and the action which the
Parent and its Subsidiaries propose to take or have taken with respect thereto,

 

(B) in the case of the delivery of the financial statements of the Parent and
its Subsidiaries required by clauses (ii) and (i) of this Section 7.01(a), (1)
attaching a schedule showing the calculation of the financial covenants
specified in Section 7.03 and (2) including a discussion and analysis of the
financial condition and results of operations of the Parent and its Subsidiaries
for the portion of the Fiscal Year then elapsed and discussing the reasons for
any significant variations from the Projections for such period and the figures
for the corresponding period in the previous Fiscal Year, and

 

(C) in the case of the delivery of the financial statements of the Parent and
its Subsidiaries required by clause (i) of this Section 7.01(a), attaching (1) a
summary of all material insurance coverage maintained as of the date thereof by
any Loan Party or any of its Subsidiaries and evidence that such insurance
coverage meets the requirements set forth in Section 7.01, each Security
Agreement and each Mortgage, together with such other related documents and
information as the Origination Agent may reasonably require, (2) the calculation
of the Excess Cash Flow in accordance with the terms of Section 2.05(c)(i) and
(3) confirmation that there have been no changes to the information contained in
each of the Perfection Certificates delivered on the Effective Date or the date
of the most recently updated Perfection Certificate delivered pursuant to this
clause (iv) and/or attaching an updated Perfection Certificate identifying any
such changes to the information contained therein;

 

(v) as soon as available and in any event within 10 Business Days after the end
of each fiscal month of the Parent and its Subsidiaries commencing with the
first fiscal month of the Parent and its Subsidiaries ending after the Effective
Date, reports in form and detail satisfactory to the Origination Agent and
certified by an Authorized Officer of the Administrative Borrower as being
accurate and complete (A) listing all Accounts of the Loan Parties as of such
day, which shall include the amount and age of each such Account, showing
separately those which are more than 30, 60, 90 and 120 days old and a
description of all Liens, set-offs, defenses and counterclaims with respect
thereto, together with a reconciliation of such schedule with the schedule
delivered to the Agents pursuant to this clause (v)(A) for the immediately
preceding fiscal month, and such other information as any Agent may request, (B)
listing all accounts payable of the Loan Parties as of each such day which shall
include the amount and age of each such account payable, (C) listing all
Inventory of the Loan Parties as of each such day, and containing a breakdown of
such Inventory by type and amount, the cost and the current market value thereof
(by location), the warehouse and production facility location and such other
information as any Agent may request, all in detail and in form satisfactory to
the Origination Agent, (D) listing all coal land right sale proceeds and/or
associated royalties received by the Parent and its Subsidiaries in the
immediately preceding fiscal month, in detail and in form satisfactory to the
Origination Agent, (E) listing of all coal sales and coal production reports of
the Parent and its Subsidiaries for the immediately preceding fiscal month, in
detail and in form satisfactory to the Origination Agent and (F) listing of all
outstanding mining and surety bonds and the amount of cash collateral posted
with respect to such bonds;

 

  -83- 

 

 

(vi) as soon as available and in any event within 3 Business Days after the end
of every other week commencing with the first week ending after the Effective
Date, a Collateral Coverage Amount Certificate, current as of the close of
business on the Friday of the immediately preceding week, supported by schedules
showing the derivation thereof and containing such detail and other information
as the Origination Agent may request from time to time, provided that (A) the
Collateral Coverage Amount set forth in the Collateral Coverage Amount
Certificate shall be effective from and including the date such Collateral
Coverage Amount Certificate is duly received by the Origination Agent but not
including the date on which a subsequent Collateral Coverage Amount Certificate
is received by the Origination Agent, unless the Origination Agent disputes the
eligibility of any property included in the calculation of the Collateral
Coverage Amount or the valuation thereof by notice of such dispute to the
Administrative Borrower and (B) in the event of any dispute about the
eligibility of any property included in the calculation of the Collateral
Coverage Amount or the valuation thereof, the Origination Agent’s good faith
judgment shall control;

 

(vii) as soon as available and in any event not later than 30 days prior to the
end of each fiscal quarter, a certificate of an Authorized Officer of the Parent
(A) attaching Projections for the Parent and its Subsidiaries, supplementing and
superseding the Projections previously required to be delivered pursuant to this
Agreement, prepared on a monthly basis and otherwise in form and substance
satisfactory to the Origination Agent, for the immediately succeeding fiscal
quarter for the Parent and its Subsidiaries and (B) certifying that the
representations and warranties set forth in Section 6.01(aa)(ii) are true and
correct with respect to the Projections;

 

(viii) as soon as available and in any event not later than 30 days prior to the
end of each Fiscal Year, a certificate of an Authorized Officer of the Parent
(A) attaching Projections for the Parent and its Subsidiaries, supplementing and
superseding the Projections previously required to be delivered pursuant to this
Agreement, prepared on a monthly basis and otherwise in form and substance
satisfactory to the Origination Agent, for the immediately succeeding Fiscal
Year for the Parent and its Subsidiaries and (B) certifying that the
representations and warranties set forth in Section 6.01(aa)(ii) are true and
correct with respect to the Projections;

 

(ix) as soon as available and in any event within 45 days after the end of each
Fiscal Year of the Parent and its Subsidiaries commencing with the first Fiscal
Year of the Parent and its Subsidiaries ending after the Effective Date, a
Qualified Reserve Report;

 

  -84- 

 

 

(x) as soon as available and in any event within 30 days after the end of each
fiscal quarter of the Parent and its Subsidiaries commencing with the fiscal
quarter ending December 31, 2017, a roll-forward, in a format satisfactory to
the Origination Agent, of the Qualified Reserve Report most recently delivered
tied to the beginning and ending of such fiscal quarter;

 

(xi) as soon as available and in any event within 30 days after the end of each
fiscal quarter of the Parent and its Subsidiaries commencing with the fiscal
quarter ending December 31, 2017, copies of written notices received during such
fiscal quarter alleging a Loan Party is not in compliance with its permitting
requirements under its National Pollutant Discharge Elimination System and that
may result in a closure order;

 

(xii) as soon as available and in any event within 30 days after the end of each
Fiscal Year of the Parent and its Subsidiaries commencing with the Fiscal Year
ending December 31, 2017, a mine inspection report, in form, substance and
detail satisfactory to the Origination Agent, from a mine inspection firm
satisfactory to the Origination Agent, setting forth a statement of the costs
and expenses of conducting the reclamation activities, if any, at each permit
area required by all applicable Reclamation Laws, together with the face amount
of the surety, reclamation or similar bonds securing the obligations of the Loan
Parties and their Subsidiaries with respect to each such permit area;

 

(xiii) promptly after submission to any Governmental Authority, all documents
and information furnished to such Governmental Authority in connection with any
investigation of any Loan Party other than routine inquiries by such
Governmental Authority;

 

(xiv) as soon as possible, and in any event within 3 days after the occurrence
of an Event of Default or Default or the occurrence of any event or development
that could reasonably be expected to have a Material Adverse Effect, the written
statement of an Authorized Officer of the Administrative Borrower setting forth
the details of such Event of Default or Default or other event or development
having a Material Adverse Effect and the action which the affected Loan Party
proposes to take with respect thereto;

 

(xv) (A) as soon as possible and in any event within 10 days after any Loan
Party or any ERISA Affiliate thereof knows or has reason to know that (1) any
Reportable Event with respect to any Employee Plan has occurred, (2) any other
Termination Event with respect to any Employee Plan has occurred, or (3) an
accumulated funding deficiency has been incurred or an application has been made
to the Secretary of the Treasury for a waiver or modification of the minimum
funding standard (including installment payments) or an extension of any
amortization period under Section 412 of the Internal Revenue Code with respect
to an Employee Plan, a statement of an Authorized Officer of the Administrative
Borrower setting forth the details of such occurrence and the action, if any,
which such Loan Party or such ERISA Affiliate proposes to take with respect
thereto, (B) promptly and in any event within 3 days after receipt thereof by
any Loan Party or any ERISA Affiliate thereof from the PBGC, copies of each
notice received by any Loan Party or any ERISA Affiliate thereof of the PBGC’s
intention to terminate any Plan or to have a trustee appointed to administer any
Plan, (C) promptly and in any event within 10 days after the filing thereof with
the Internal Revenue Service if requested by any Agent, copies of each Schedule
B (Actuarial Information) to the annual report (Form 5500 Series) with respect
to each Employee Plan and Multiemployer Plan, (D) promptly and in any event
within 10 days after any Loan Party or any ERISA Affiliate thereof knows or has
reason to know that a required installment within the meaning of Section 412 of
the Internal Revenue Code has not been made when due with respect to an Employee
Plan, (E) promptly and in any event within 3 days after receipt thereof by any
Loan Party or any ERISA Affiliate thereof from a sponsor of a Multiemployer Plan
or from the PBGC, a copy of each notice received by any Loan Party or any ERISA
Affiliate thereof concerning the imposition or amount of withdrawal liability
under Section 4202 of ERISA or indicating that such Multiemployer Plan may enter
reorganization status under Section 4241 of ERISA, and (F) promptly and in any
event within 10 days after any Loan Party or any ERISA Affiliate thereof sends
notice of a plant closing or mass layoff (as defined in WARN) to employees,
copies of each such notice sent by such Loan Party or such ERISA Affiliate
thereof;

 

  -85- 

 

 

(xvi) promptly after the commencement thereof but in any event not later than 5
days after service of process with respect thereto on, or the obtaining of
knowledge thereof by, any Loan Party, notice of each action, suit or proceeding
before any court or other Governmental Authority or other regulatory body or any
arbitrator which, if adversely determined, could reasonably be expected to have
a Material Adverse Effect;

 

(xvii) as soon as possible and in any event within 5 days after execution,
receipt or delivery thereof, copies of any material notices that any Loan Party
executes or receives in connection with any Material Contract;

 

(xviii) as soon as possible and in any event within 5 days after execution,
receipt or delivery thereof, copies of any material notices that any Loan Party
executes or receives in connection with the sale or other Disposition of the
Equity Interests of, or all or substantially all of the assets of, any Loan
Party;

 

(xix) as soon as possible and in any event within 5 days after the delivery
thereof to the Parent’s or the Borrowers’ Board of Directors, copies of all
reports or other information so delivered;

 

(xx) promptly after (A) the sending or filing thereof, copies of all statements,
reports and other information any Loan Party sends to any holders of its
Indebtedness or its securities or files with the SEC or any national (domestic
or foreign) securities exchange and (B) the receipt thereof, a copy of any
material notice received from any holder of its Indebtedness;

 

(xxi) promptly after the occurrence thereof, notice of any material change other
than in the ordinary course of business to any material coal sales agreement or
material contract, material contract mining agreement or material coal purchase
agreement to which the Parent or any of its Subsidiaries is a party;

 

(xxii) promptly upon receipt thereof, copies of all financial reports
(including, without limitation, management letters), if any, submitted to any
Loan Party by its auditors in connection with any annual or interim audit of the
books thereof;

 

  -86- 

 

 

(xxiii) access to view the current balances of all of the checking, savings and
other accounts of the Loan Parties online;

 

(xxiv) promptly upon request, any certification or other evidence requested from
time to time by any Lender in its sole discretion, confirming the Borrowers’
compliance with Section 7.02(r);

 

(xxv) simultaneously with the delivery of the financial statements of the Parent
and its Subsidiaries required by clauses (i), (ii) and (iii) of this Section
7.01(a), if, as a result of any change in accounting principles and policies
from those used in the preparation of the Financial Statements that is permitted
by Section 7.02(q), the consolidated financial statements of the Parent and its
Subsidiaries delivered pursuant to clauses (i), (ii) and (iii) of this Section
7.01(a) will differ from the consolidated financial statements that would have
been delivered pursuant to such subdivisions had no such change in accounting
principles and policies been made, then, together with the first delivery of
such financial statements after such change, one or more statements of
reconciliation for all such prior financial statements in form and substance
satisfactory to the Origination Agent; and

 

(xxvi) promptly upon request, such other information concerning the condition or
operations, financial or otherwise, of any Loan Party as any Agent may from time
to time may reasonably request.

 

(b) Additional Guarantors and Collateral Security. Cause:

 

(i) each Subsidiary of any Loan Party not in existence on the Effective Date, to
execute and deliver to the Collateral Agent promptly and in any event within 3
days after the formation, acquisition or change in status thereof, (A) a Joinder
Agreement, pursuant to which such Subsidiary shall be made a party to this
Agreement as a Guarantor, (B) a supplement to the Security Agreement, together
with (1) certificates evidencing all of the Equity Interests of any Person owned
by such Subsidiary required to be pledged under the terms of the Security
Agreement, (2) undated stock powers for such Equity Interests executed in blank
with signature guaranteed, and (3) such opinions of counsel as the Origination
Agent may reasonably request, (C) to the extent required under the terms of this
Agreement, one or more Mortgages creating on the real property of such
Subsidiary a perfected, first priority Lien (in terms of priority, subject only
to Permitted Specified Liens) on such real property and such other Real Property
Deliverables as may be required by the Collateral Agent with respect to each
such real property, and (D) such other agreements, instruments, approvals or
other documents reasonably requested by the Origination Agent in order to
create, perfect, establish the first priority of or otherwise protect any Lien
purported to be covered by any such Security Agreement or Mortgage or otherwise
to effect the intent that such Subsidiary shall become bound by all of the
terms, covenants and agreements contained in the Loan Documents and that all
property and assets of such Subsidiary shall become Collateral for the
Obligations; and

 

(ii) each owner of the Equity Interests of any such Subsidiary to execute and
deliver promptly and in any event within 3 days after the formation or
acquisition of such Subsidiary a Pledge Amendment (as defined in the Security
Agreement), together with (A) certificates evidencing all of the Equity
Interests of such Subsidiary required to be pledged under the terms of the
Security Agreement, (B) undated stock powers or other appropriate instruments of
assignment for such Equity Interests executed in blank with signature
guaranteed, (C) such opinions of counsel as the Origination Agent may reasonably
request and (D) such other agreements, instruments, approvals or other documents
requested by the Origination Agent.

 

  -87- 

 

 

Notwithstanding the foregoing, no Foreign Subsidiary shall be required to become
a Guarantor hereunder (and, as such, shall not be required to deliver the
documents required by clause (i) above; provided, however, that if the Equity
Interests of a Foreign Subsidiary are owned by a Loan Party, such Loan Party
shall deliver all such documents, instruments, agreements (including, without
limitation, at the reasonable request of the Collateral Agent, a pledge
agreement governed by the laws of the jurisdiction of the organization of such
Foreign Subsidiary) and certificates described in clause (ii) above to the
Collateral Agent, and take all commercially reasonable actions reasonably
requested by the Collateral Agent or otherwise necessary to grant and to perfect
a first-priority Lien (subject to Permitted Specified Liens) in favor of the
Collateral Agent, for the benefit of the Agents and the Lenders, in 65% of the
voting Equity Interests of such Foreign Subsidiary and 100% of all other Equity
Interests of such Foreign Subsidiary owned by such Loan Party.

 

(c) Compliance with Laws; Payment of Taxes.

 

(i) Comply, and cause each of its Subsidiaries to comply, in all material
respects, with all Requirements of Law, judgments and awards (including any
settlement of any claim that, if breached, could give rise to any of the
foregoing).

 

(ii) Pay, and cause each of its Subsidiaries to pay, in full before delinquency
or before the expiration of any extension period, all Taxes imposed upon any
Loan Party or any of its Subsidiaries or any property of any Loan Party or any
of its Subsidiaries, except (i) unpaid Taxes in an aggregate amount at any one
time not in excess of $250,000, and (ii) Taxes contested in good faith by proper
proceedings which stay the imposition of any Lien resulting from the non-payment
thereof and with respect to which adequate reserves have been set aside for the
payment thereof in accordance with GAAP.

 

(d) Preservation of Existence, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, its existence, rights and privileges, and
become or remain, and cause each of its Subsidiaries to become or remain, duly
qualified and in good standing in each jurisdiction in which the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, except to the extent that the failure to be
so qualified could not reasonably be expected to have a Material Adverse Effect.

 

(e) Keeping of Records and Books of Account. Keep, and cause each of its
Subsidiaries to keep, adequate records and books of account, with complete
entries made to permit the preparation of financial statements in accordance
with GAAP.

 

  -88- 

 

 

(f) Inspection Rights. Permit, and cause each of its Subsidiaries to permit, the
agents and representatives of any Agent at any time and from time to time during
normal business hours, at the expense of the Borrowers, to examine and make
copies of and abstracts from its records and books of account, to visit and
inspect its properties, to verify materials, leases, notes, accounts receivable,
deposit accounts and its other assets, to conduct audits, physical counts,
valuations, appraisals or examinations and to discuss its affairs, finances and
accounts with any of its directors, officers, managerial employees, independent
accountants or any of its other representatives. In furtherance of the
foregoing, each Loan Party hereby authorizes its independent accountants, and
the independent accountants of each of its Subsidiaries, to discuss the affairs,
finances and accounts of such Person (independently or together with
representatives of such Person) with the agents and representatives of any Agent
in accordance with this Section 7.01(f).

 

(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties which are necessary
or useful in the proper conduct of its business in good working order and
condition, ordinary wear and tear and casualty excepted, and comply, and cause
each of its Subsidiaries to comply, at all times with the provisions of all
leases to which it is a party as lessee or under which it occupies property, so
as to prevent any loss or forfeiture thereof or thereunder, except to the extent
the failure to so maintain and preserve or so comply could not reasonably be
expected to have a Material Adverse Effect.

 

(h) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations (including, without limitation, comprehensive general liability,
hazard, flood, rent, worker’s compensation and business interruption insurance)
with respect to the Collateral and its other properties (including all real
property leased or owned by it) and business, in such amounts and covering such
risks as is (i) carried generally in accordance with sound business practice by
companies in similar businesses similarly situated, (ii) required by any
Requirement of Law, (iii) required by any Material Contract and (iv) in any
event in amount, adequacy and scope reasonably satisfactory to the Collateral
Agent. All policies covering the Collateral are to be made payable to the
Collateral Agent for the benefit of the Agents and the Lenders, as their
interests may appear, in case of loss, under a standard non-contributory
“lender” or “secured party” clause and are to contain such other provisions as
the Collateral Agent may require to fully protect the Lenders’ interest in the
Collateral and to any payments to be made under such policies. All certificates
of insurance are to be delivered to the Collateral Agent and the policies are to
be premium prepaid, with the loss payable and additional insured endorsement in
favor of the Collateral Agent for the benefit of the Agents and the Lenders, as
their respective interests may appear, and such other Persons as the Collateral
Agent may designate from time to time, and shall provide for not less than 30
days’ (10 days’ in the case of non-payment) prior written notice to the
Collateral Agent of the exercise of any right of cancellation. If any Loan Party
or any of its Subsidiaries fails to maintain such insurance, the Collateral
Agent may arrange for such insurance, but at the Borrowers’ expense and without
any responsibility on the Collateral Agent’s part for obtaining the insurance,
the solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims. Upon the occurrence and during the continuance of an Event
of Default, the Collateral Agent shall have the sole right, in the name of the
Lenders, any Loan Party and its Subsidiaries, to file claims under any insurance
policies, to receive, receipt and give acquittance for any payments that may be
payable thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.

 

  -89- 

 

 

(i) Obtaining of Permits, Etc. Obtain, maintain and preserve, and cause each of
its Subsidiaries to obtain, maintain and preserve, and take all necessary action
to timely renew, all permits, licenses, authorizations, approvals, entitlements
and accreditations that are necessary or useful in the proper conduct of its
business, in each case, except to the extent the failure to obtain, maintain,
preserve or take such action could not reasonably be expected to have a Material
Adverse Effect.

 

(j) Environmental.

 

(i) Keep the Collateral free of any Environmental Lien;

 

(ii) Obtain, maintain and preserve, and cause each of its Subsidiaries to
obtain, maintain and preserve, and take all necessary action to timely renew,
all Environmental Permits that are necessary or useful in the proper conduct of
its business, and comply, and cause each of its Subsidiaries to comply, with all
Environmental Laws and Environmental Permits in all material respects;

 

(iii) Take all commercially reasonable steps to prevent any Release of Hazardous
Materials in violation of any Environmental Law or Environmental Permit at, on,
under or from any property owned, leased or operated by any Loan Party or its
Subsidiaries that could reasonably be expected to result in material
Environmental Liabilities;

 

(iv) Provide the Origination Agent with written notice within ten (10) days of
any of the following: (A) discovery of any Release of a Hazardous Material or
environmental condition at, on, under or from any property currently or formerly
owned, leased or operated by any Loan Party, Subsidiary or predecessor in
interest or any violation of Environmental Law or Environmental Permit that in
any case could reasonably be expected to result in any material Environmental
Claim or Environmental Liability; (B) notice that an Environmental Lien has been
filed against any Collateral; or (C) a material Environmental Claim or
Environmental Liabilities; and provide such reports, documents and information
as the Origination Agent may reasonably request from time to time with respect
to any of the foregoing; and

 

(v) Undertake, or cause to be undertaken, all Remedial Actions in response to
any Environmental Claim, the presence, Release or threatened Release of a
Hazardous Material, any environmental condition or a violation of Environmental
Law with respect to any Facility. Upon the request of the Collateral Agent,
provide copies of all data, information and reports generated in connection with
the foregoing to the Collateral Agent.

 

(k) Fiscal Year. Cause the Fiscal Year of the Parent and its Subsidiaries to end
on December 31st of each calendar year unless the Agents consent to a change in
such Fiscal Year (and appropriate related changes to this Agreement).

 

(l) Reserved.

 

  -90- 

 

 

(m) After Acquired Real Property. Upon the acquisition by it or any of its
Subsidiaries after the date hereof of any interest (whether fee or leasehold) in
any real property or mineral interests (wherever located) (each such interest
being a “New Facility”) (i) with a Current Value (as defined below) in excess of
$250,000 in the case of a fee interest, or (ii) requiring the payment of annual
rent or royalties exceeding in the aggregate of $100,000 in the case of
leasehold interest, immediately so notify the Origination Agent, setting forth
with specificity a description of the interest acquired, the location of the
real property, any structures or improvements thereon and such Loan Party’s
good-faith estimate of the current value of such real property (for purposes of
this Section, the “Current Value”). The Origination Agent shall notify such Loan
Party whether it intends to require a Mortgage (and any other Real Property
Deliverables) with respect to such New Facility. Upon receipt of such notice
requesting a Mortgage (and any other Real Property Deliverables), the Person
that has acquired such New Facility shall promptly furnish the same to the
Collateral Agent. The Borrowers shall pay all fees and expenses, including,
without limitation, reasonable attorneys’ fees and expenses, and all title
insurance charges and premiums, in connection with each Loan Party’s obligations
under this Section 7.01(m).

 

(n) Anti-Bribery and Anti-Corruption Laws. Maintain, and cause each of its
Subsidiaries to maintain, anti-bribery and anti-corruption policies and
procedures that are reasonably designed to ensure compliance with the
Anti-Corruption Laws.

 

(o) Lender Meetings. Promptly after the end of each fiscal quarter, participate
in a meeting (which may, at the option of the Origination Agent, be held
telephonically) with the Agents and the Lenders at the Borrowers’ corporate
offices (or at such other location as may be agreed to by the Administrative
Borrower and the Origination Agent) at such time as may be agreed to by the
Administrative Borrower and the Origination Agent.

 

(p) Further Assurances. Take such action and execute, acknowledge and deliver,
and cause each of its Subsidiaries to take such action and execute, acknowledge
and deliver, at its sole cost and expense, such agreements, instruments or other
documents as any Agent may require from time to time in order (i) to carry out
more effectively the purposes of this Agreement and the other Loan Documents,
(ii) to subject to valid and perfected first priority Liens any of the
Collateral or any other property of any Loan Party and its Subsidiaries, (iii)
to establish and maintain the validity and effectiveness of any of the Loan
Documents and the validity, perfection and priority of the Liens intended to be
created thereby, and (iv) to better assure, convey, grant, assign, transfer and
confirm unto each Secured Party the rights now or hereafter intended to be
granted to it under this Agreement or any other Loan Document. In furtherance of
the foregoing, to the maximum extent permitted by applicable law, each Loan
Party (i) authorizes each Agent to execute any such agreements, instruments or
other documents in such Loan Party’s name and to file such agreements,
instruments or other documents in any appropriate filing office, (ii) authorizes
each Agent to file any financing statement required hereunder or under any other
Loan Document, and any continuation statement or amendment with respect thereto,
in any appropriate filing office without the signature of such Loan Party, and
(iii) ratifies the filing of any financing statement, and any continuation
statement or amendment with respect thereto, filed without the signature of such
Loan Party prior to the date hereof.

 

  -91- 

 

 

(q) Compliance with Reclamation Laws.

 

(i) Conduct all reclamation activities at each permit area owned, leased or used
by any Loan Party or any Subsidiary of a Loan Party in accordance with all
applicable Reclamation Laws, except to the extent that the failure to conduct
any such reclamation activities at such permit area in accordance with all
applicable Reclamation Laws could not be reasonably expected to have either
individually or in the aggregate a Material Adverse Effect;

 

(ii) Have in effect any surety, reclamation or similar bonds or acceptable form
of financial assurance securing the obligations of such Loan Party or such
Subsidiary with respect to reclamation activities in the amount and form
required by applicable Reclamation Laws;

 

(iii) Within five (5) Business Days of the receipt thereof, the Administrative
Borrower shall give notice to the Origination Agent of the receipt by any Loan
Party or any Subsidiary of a Loan Party of any cessation order (or similar
notice from a Governmental Authority) (each, a “Reclamation Order”) under any
applicable Reclamation Laws with respect to any failure, after any applicable
cure period, to fully and properly initiate, perform or complete reclamation
contemporaneous with mining or any failure to provide or maintain required
reclamation bond, performance security or other acceptable form of financial
assurance, or any failure to obtain or denial of any requested release of any
reclamation bond, performance security or other similar financial assurance, at
any permit area owned, leased or used by the Loan Parties or any of their
Subsidiaries;

 

(iv) Upon receipt by any Loan Party or any Subsidiary of any Loan Party of any
Reclamation Order, the Origination Agent and its officers, employees and agents
shall have the right to, and the Loan Parties and their Subsidiaries shall
permit any such Person to, subject to applicable safety rules and regulations,
(A) visit and inspect each permit area owned, leased or used by any Loan Party
or any Subsidiary of any Loan Party to which such Reclamation Order applies, and
(B) prepare or caused to be prepared an environmental report, in form, substance
and detail satisfactory to the Origination Agent in their sole discretion, with
respect to each such permit area, which report shall set forth, inter alia, the
costs and expenses of conducting any reclamation activities on such permit area
in accordance with applicable Reclamation Laws, together with the face amount of
the surety, reclamation or similar bonds or acceptable financial assurance
securing the obligations of the Loan Parties and their Subsidiaries with respect
to each such permit area, and upon receipt by the Origination Agent of such
environmental report, the Origination Agent shall provide a copy to the
Administrative Borrower; and

 

(v) In the event that the environmental report referred to in Section
7.01(q)(iv) indicates that the costs and expenses of conducting any reclamation
activities on any permit area owned, leased or used by any Loan Party or any
Subsidiary of any Loan Party in accordance with applicable Reclamation Laws
exceeds the face amount of the surety, reclamation or similar bonds or
acceptable financial assurance securing the obligations of such Loan Party or
such Subsidiary with respect to each such permit area, then (A) within thirty
(30) days after the Administrative Borrower’s receipt thereof, the
Administrative Borrower shall provide to the Origination Agent a plan, in form,
substance and detail satisfactory to the Origination Agent in its reasonable
discretion, setting forth the actions that the Loan Parties and their
Subsidiaries shall take to address the issues set forth in such environmental
report and which gave rise to the applicable Reclamation Order, and (B) the Loan
Parties and their Subsidiaries shall take all such actions as set forth in such
plan.

 

  -92- 

 

 

(r) Maintenance of Coal Reserve Base. Maintain an aggregate tonnage of coal
reserves controlled by the Parent and its Subsidiaries (the “Coal Reserve Base”)
that, as of the end of each Fiscal Year, is equal to or greater than five (5)
times the aggregate tons of coal produced by the Parent and its Subsidiaries
during such Fiscal Year (the “Annual Production Amount”); provided that any such
coal reserves leased or subleased to third parties by the Parent or any of its
Subsidiaries shall be excluded from the Coal Reserve Base and coal produced from
such leased or subleased coal reserves shall be excluded from the Annual
Production Amount.

 

(s) Title Opinions. Within ninety (90) days after the Effective Date (as such
date may be extended in the Origination Agent’s discretion), the Loan Parties
shall deliver to the Origination Agent title opinions, in form and substance
reasonably satisfactory to the Origination Agent, with respect to the Material
Leases and Real Property of the Loan Parties described on Schedule 7.01(s),
together with title reports and other title information, in form and substance
reasonably satisfactory to the Origination Agent, that confirms the Loan
Parties’ record title to all of its real property interests whether held in fee,
leasehold, or acquired through easement or operating agreement with respect to
the Material Leases and Real Property of the Loan Parties described on Schedule
7.01(s).

 

(t) Landlord Waiver. Use commercially reasonable efforts to deliver to the
Agents no later than 30 days after the Effective Date (as such date may be
extended by the Origination Agent in its discretion) a landlord waiver, in form
and substance reasonably satisfactory to the Origination Agent, executed by the
applicable Loan Party and the landlord with respect to the Loan Parties’
headquarters location.

 

(u) Aircraft Security. Within thirty (30) days after the Effective Date (as such
date may be extended in the Origination Agent’s discretion), the Loan Parties
shall deliver to the Collateral Agent an aircraft security agreement, in form
and substance reasonably satisfactory to the Agents, with respect to the Loan
Parties’ 1982 King Air B200, Serial #BB-949, tail number N949RE airplane,
together with all other deliverables necessary for the Collateral Agent’s lien
in such airplane to be a perfected security interest.

 

(v) Mortgages and Lessor Consents. Within thirty (30) days after the Effective
Date (as such date may be extended in the Origination Agent’s discretion), the
Loan Parties shall deliver to the Origination Agent (i) with respect to each
Facility, each of the Real Property Deliverables (other than lessor consents)
and (ii) consents allowing for, among other things, a Lien to be obtained upon
the Loan Parties’ leases, from the lessors under the Material Leases set forth
on Schedule 7.01(v), which such consents shall be in form and substance
reasonably acceptable to the Origination Agent.

 

(w) Mammoth Energy Securities, Inc. On or prior to March 31, 2018, sell up to
half of the shares of Mammoth Energy Securities, Inc. that the Loan Parties own
in exchange for the receipt by the Loan Parties of Net Cash Proceeds of at least
$5,000,000, which Net Cash Proceeds shall be applied to prepay the Loans in
accordance with Section 2.05(c)(ii).

 

  -93- 

 

 

Section 7.02 Negative Covenants. So long as any principal of or interest on any
Loan or any other Obligation (whether or not due) shall remain unpaid (other
than Contingent Indemnity Obligations) or any Lender shall have any Commitment
hereunder, each Loan Party shall not, unless the Required Lenders shall
otherwise consent in writing:

 

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien upon or with
respect to any of its properties, whether now owned or hereafter acquired; file
or suffer to exist under the Uniform Commercial Code or any Requirement of Law
of any jurisdiction, a financing statement (or the equivalent thereof) that
names it or any of its Subsidiaries as debtor; sign or suffer to exist any
security agreement authorizing any secured party thereunder to file such
financing statement (or the equivalent thereof) other than, as to all of the
above, Permitted Liens; provided, that, no Liens shall be permitted on any
assets included in the Collateral Coverage Amount other than the Liens of the
Collateral Agent for the benefit of the Agents and the Lenders.

 

(b) Indebtedness. Create, incur, assume, guarantee or suffer to exist, or
otherwise become or remain liable with respect to, or permit any of its
Subsidiaries to create, incur, assume, guarantee or suffer to exist or otherwise
become or remain liable with respect to, any Indebtedness other than Permitted
Indebtedness.

 

(c) Fundamental Changes; Dispositions.

 

(i) Wind-up, liquidate or dissolve, or merge, consolidate or amalgamate with any
Person, or permit any of its Subsidiaries to do (or agree to do) any of the
foregoing; provided, however, that any wholly-owned Subsidiary of any Loan Party
(other than a Borrower) may be merged into such Loan Party or another
wholly-owned Subsidiary of such Loan Party, or may consolidate or amalgamate
with another wholly-owned Subsidiary of such Loan Party, so long as (A) no other
provision of this Agreement would be violated thereby, (B) such Loan Party gives
the Agents at least 30 days’ prior written notice of such merger, consolidation
or amalgamation accompanied by true, correct and complete copies of all material
agreements, documents and instruments relating to such merger, consolidation or
amalgamation, including, without limitation, the certificate or certificates of
merger or amalgamation to be filed with each appropriate Secretary of State
(with a copy as filed promptly after such filing), (C) no Default or Event of
Default shall have occurred and be continuing either before or after giving
effect to such transaction, (D) the Lenders’ rights in any Collateral,
including, without limitation, the existence, perfection and priority of any
Lien thereon, are not adversely affected by such merger, consolidation or
amalgamation and (E) the surviving Subsidiary, if any, if not already a Loan
Party, is joined as a Loan Party hereunder pursuant to a Joinder Agreement and
is a party to a Security Agreement and the Equity Interests of such Subsidiary
is the subject of a Security Agreement, in each case, which is in full force and
effect on the date of and immediately after giving effect to such merger,
consolidation or amalgamation; and

 

(ii) Make any Disposition, whether in one transaction or a series of related
transactions, of all or any part of its business, property or assets, whether
now owned or hereafter acquired (or agree to do any of the foregoing), or permit
any of its Subsidiaries to do any of the foregoing; provided, however, that any
Loan Party and its Subsidiaries may make Permitted Dispositions.

 

  -94- 

 

 

(d) Change in Nature of Business.

 

(i) Make, or permit any of its Subsidiaries to make, any change in the nature of
its business as described in Section 6.01(l); provided, however, that the Loan
Parties and/or any of their Subsidiaries may engage in any business related to
Hydrocarbons, Hydrocarbon Interests or Hydrocarbon Auxiliary Assets and
Activities that are supplemental and ancillary to the business substantially as
conducted and operated or as proposed to be conducted and operated by such Loan
Party or Subsidiary on the Effective Date.

 

(ii) Permit the Parent to have any material liabilities (other than liabilities
arising under the Loan Documents), own any material assets (other than the
Equity Interests of its Subsidiaries) or engage in any operations or business
(other than the ownership of its Subsidiaries).

 

(e) Loans, Advances, Investments, Etc. Make or commit or agree to make, or
permit any of its Subsidiaries make or commit or agree to make, any Investment
in any other Person except for Permitted Investments.

 

(f) Sale and Leaseback Transactions. Enter into, or permit any of its
Subsidiaries to enter into, any Sale and Leaseback Transaction.

 

(g) Capital Expenditures. (i) Make or commit or agree to make, or permit any of
its Subsidiaries to make or commit or agree to make, any Capital Expenditure (by
purchase or Capitalized Lease) that would cause the aggregate amount of all
Capital Expenditures made by the Loan Parties and their Subsidiaries in any
trailing twelve month period of the Parent and its Subsidiaries ending at the
end of a fiscal quarter to exceed an amount equal to the product of (x) $5.00
times (y) the aggregate tonnage of coal extracted by the Parent and its
Subsidiaries in such period.

 

(ii) Fail to make Capital Expenditures-Maintenance in any trailing twelve month
period of the Parent and its Subsidiaries ending at the end of a fiscal quarter
of at least an amount equal to the product of (x) $3.50 times (y) the aggregate
tonnage of coal extracted by the Parent and its Subsidiaries in such period.

 

(h) Restricted Payments. Make or permit any of its Subsidiaries to make any
Restricted Payment other than Permitted Restricted Payments.

 

(i) Federal Reserve Regulations. Permit any Loan or the proceeds of any Loan
under this Agreement to be used for any purpose that would cause such Loan to be
a margin loan under the provisions of Regulation T, U or X of the Board.

 

  -95- 

 

 

(j) Transactions with Affiliates. Enter into, renew, extend or be a party to, or
permit any of its Subsidiaries to enter into, renew, extend or be a party to,
any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except (i) transactions consummated in the ordinary course of business in a
manner and to an extent consistent with past practice and necessary or desirable
for the prudent operation of its business, for fair consideration and on terms
no less favorable to it or its Subsidiaries than would be obtainable in a
comparable arm’s length transaction with a Person that is not an Affiliate
thereof, and that are fully disclosed to the Agents prior to the consummation
thereof, if they involve one or more payments by the Parent or any of its
Subsidiaries in excess of $100,000 for any single transaction or series of
related transactions, (ii) transactions with another Loan Party, (iii)
transactions permitted by Section 7.02(e) and Section 7.02(h), (iv) sales of
Qualified Equity Interests of the Parent to Affiliates of the Parent not
otherwise prohibited by the Loan Documents and the granting of registration and
other customary rights in connection therewith, (v) reasonable and customary
director and officer compensation (including bonuses and stock option programs),
benefits and indemnification arrangements, in each case approved by the Board of
Directors (or a committee thereof) of such Loan Party or such Subsidiary and
(vi) transactions contemplated by that (x) certain Guaranty Fee Agreement with
Royal Energy Resources, Inc. as in effect on the Effective Date, and (y) certain
Coal Sales Agency Agreement with Royal Energy Resources, Inc. as in effect on
the Effective Date, in this case of clause (vi), not in excess of $1,000,000 in
the aggregate in any Fiscal Year.

 

(k) Limitations on Dividends and Other Payment Restrictions Affecting
Subsidiaries. Create or otherwise cause, incur, assume, suffer or permit to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary of any Loan Party (i) to pay dividends or to
make any other distribution on any shares of Equity Interests of such Subsidiary
owned by any Loan Party or any of its Subsidiaries, (ii) to pay or prepay or to
subordinate any Indebtedness owed to any Loan Party or any of its Subsidiaries,
(iii) to make loans or advances to any Loan Party or any of its Subsidiaries or
(iv) to transfer any of its property or assets to any Loan Party or any of its
Subsidiaries, or permit any of its Subsidiaries to do any of the foregoing;
provided, however, that nothing in any of clauses (i) through (iv) of this
Section 7.02(k) shall prohibit or restrict compliance with:

 

(A) this Agreement and the other Loan Documents;

 

(B) any agreement in effect on the date of this Agreement and described on
Schedule 7.02(k), or any extension, replacement or continuation of any such
agreement; provided, that, any such encumbrance or restriction contained in such
extended, replaced or continued agreement is no less favorable to the Agents and
the Lenders than the encumbrance or restriction under or pursuant to the
agreement so extended, replaced or continued;

 

(C) any applicable law, rule or regulation (including, without limitation,
applicable currency control laws and applicable state corporate statutes
restricting the payment of dividends in certain circumstances);

 

(D) in the case of clause (iv), (1) customary restrictions on the subletting,
assignment or transfer of any specified property or asset set forth in a lease,
license, asset sale agreement or similar contract for the conveyance of such
property or asset and (2) instrument or other document evidencing a Permitted
Lien (or the Indebtedness secured thereby) from restricting on customary terms
the transfer of any property or assets subject thereto;

 

(E) customary restrictions on dispositions of real property interests used for
mining purposes, such as reversionary interests, repurchase rights and easement
agreements;

 

  -96- 

 

 

(F) customary restrictions in agreements for the sale of assets on the transfer
or encumbrance of such assets during an interim period prior to the closing of
the sale of such assets; or

 

(G) customary restrictions in contracts that prohibit the assignment of such
contract.

 

(l) Limitations on Negative Pledges. Enter into, incur or permit to exist, or
permit any Subsidiary to enter into, incur or permit to exist, directly or
indirectly, any agreement, instrument, deed, lease or other arrangement that
prohibits, restricts or imposes any condition upon the ability of any Loan Party
or any Subsidiary of any Loan Party to create, incur or permit to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired,
or that requires the grant of any security for an obligation if security is
granted for another obligation, except the following: (i) this Agreement and the
other Loan Documents, (ii) restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by Section 7.02(b) of this Agreement
if such restrictions or conditions apply only to the property or assets securing
such Indebtedness, (iii) any customary restrictions and conditions contained in
agreements relating to the sale or other disposition of assets or of a
Subsidiary pending such sale or other disposition; provided that such
restrictions and conditions apply only to the assets or Subsidiary to be sold or
disposed of and such sale or disposition is permitted hereunder, and (iv)
customary provisions in leases restricting the encumbrance, assignment or sublet
thereof.

 

(m) Modifications of Indebtedness, Organizational Documents and Certain Other
Agreements; Etc.

 

(i) Amend, modify or otherwise change (or permit the amendment, modification or
other change in any manner of) any of the provisions of any of its or its
Subsidiaries’ Indebtedness or of any instrument or agreement (including, without
limitation, any purchase agreement, indenture, loan agreement or security
agreement) relating to any such Indebtedness if such amendment, modification or
change would shorten the final maturity or average life to maturity of, or
require any payment to be made earlier than the date originally scheduled on,
such Indebtedness, would increase the interest rate applicable to such
Indebtedness, would add any covenant or event of default, would change the
subordination provision, if any, of such Indebtedness, or would otherwise be
adverse to the Lenders or the issuer of such Indebtedness in any respect;

 

(ii) except for the Obligations, (A) make any voluntary or optional payment
(including, without limitation, any payment of interest in cash that, at the
option of the issuer, may be paid in cash or in kind), prepayment, redemption,
defeasance, sinking fund payment or other acquisition for value of any of its or
its Subsidiaries’ Indebtedness (including, without limitation, by way of
depositing money or securities with the trustee therefor before the date
required for the purpose of paying any portion of such Indebtedness when due),
(B) refund, refinance, replace or exchange any other Indebtedness for any such
Indebtedness (other than with respect to Permitted Refinancing Indebtedness),
(C) make any payment, prepayment, redemption, defeasance, sinking fund payment
or repurchase of any subordinated Indebtedness in violation of the subordination
provisions thereof or any subordination agreement with respect thereto, or (D)
make any payment, prepayment, redemption, defeasance, sinking fund payment or
repurchase of any Indebtedness as a result of any asset sale, change of control,
issuance and sale of debt or equity securities or similar event, or give any
notice with respect to any of the foregoing;

 

  -97- 

 

 

(iii) amend, modify or otherwise change the Partnership Agreement (including,
without limitation, by the filing or modification of any certificate of
designation, or any agreement or arrangement entered into by it), or any
shareholder agreement related thereto or enter into any new agreement with
respect to the Parent’s Equity Interests, except any such amendments,
modifications or changes or any such new agreements or arrangements pursuant to
this clause (iii) that are (A) not materially adverse to the Agents and the
Lenders (in their capacities as Agents and Lenders) or (B) approved by the
Origination Agent;

 

(iv) subject to Section 7.02(m)(iii), amend, modify or otherwise change any of
its Governing Documents (including, without limitation, by the filing or
modification of any certificate of designation, or any agreement or arrangement
entered into by it) with respect to any of its Equity Interests (including any
shareholders’ agreement), or enter into any new agreement with respect to any of
its Equity Interests, except any such amendments, modifications or changes or
any such new agreements or arrangements pursuant to this clause (iv) that either
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect; or

 

(v) agree to any amendment, modification or other change to or waiver of any of
its rights under any Material Contract if such amendment, modification, change
or waiver would be materially adverse to any Loan Party or any of its
Subsidiaries or the Agents and the Lenders.

 

(n) Investment Company Act of 1940. Engage in any business, enter into any
transaction, use any securities or take any other action or permit any of its
Subsidiaries to do any of the foregoing, that would cause it or any of its
Subsidiaries to become subject to the registration requirements of the
Investment Company Act of 1940, as amended, by virtue of being an “investment
company” or a company “controlled” by an “investment company” not entitled to an
exemption within the meaning of such Act.

 

(o) ERISA. (i) Engage, or permit any ERISA Affiliate to engage, in any
transaction described in Section 4069 of ERISA; (ii) engage, or permit any ERISA
Affiliate to engage, in any prohibited transaction described in Section 406 of
ERISA or 4975 of the Internal Revenue Code for which a statutory or class
exemption is not available or a private exemption has not previously been
obtained from the U.S. Department of Labor; (iii) adopt or permit any ERISA
Affiliate to adopt any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA which provides benefits to employees after termination of
employment other than as required by Section 601 of ERISA or applicable law;
(iv) fail to make any contribution or payment to any Multiemployer Plan which it
or any ERISA Affiliate may be required to make under any agreement relating to
such Multiemployer Plan, or any law pertaining thereto; or (v) fail, or permit
any ERISA Affiliate to fail, to pay any required installment or any other
payment required under Section 412 of the Internal Revenue Code on or before the
due date for such installment or other payment.

 

  -98- 

 

 

(p) Environmental. Permit the use, handling, generation, storage, treatment,
Release or disposal of Hazardous Materials at any property owned, leased or
operated by it or any of its Subsidiaries, except in compliance in all material
respects with Environmental Laws.

 

(q) Accounting Methods. Modify or change, or permit any of its Subsidiaries to
modify or change, its method of accounting or accounting principles from those
utilized in the preparation of the Financial Statements (other than as may be
required to conform to GAAP).

 

(r) Anti-Money Laundering and Anti-Terrorism Laws.

 

(i) None of the Loan Parties, nor any of their Affiliates or agents, shall:

 

(A) conduct any business or engage in any transaction or dealing with or for the
benefit of any Blocked Person, including the making or receiving of any
contribution of funds, goods or services to, from or for the benefit of any
Blocked Person;

 

(B) deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked or subject to blocking pursuant to the OFAC
Sanctions Programs;

 

(C) use any of the proceeds of the transactions contemplated by this Agreement
to finance, promote or otherwise support in any manner any illegal activity,
including, without limitation, any violation of the Anti-Money Laundering and
Anti-Terrorism Laws or any specified unlawful activity as that term is defined
in the Money Laundering Control Act of 1986, 18 U.S.C. §§ 1956 and 1957; or

 

(D) violate, attempt to violate, or engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding,
any of the Anti-Money Laundering and Anti-Terrorism Laws.

 

(ii) None of the Loan Parties, nor any Affiliate of any of the Loan Parties, nor
any officer, director or principal shareholder or owner of any of the Loan
Parties, nor any of the Loan Parties’ respective agents acting or benefiting in
any capacity in connection with the Loans or other transactions hereunder, shall
be or shall become a Blocked Person.

 

(s) Anti-Bribery and Anti-Corruption Laws. None of the Loan Parties shall:

 

(i) offer, promise, pay, give, or authorize the payment or giving of any money,
gift or other thing of value, directly or indirectly, to or for the benefit of
any Foreign Official for the purpose of: (1) influencing any act or decision of
such Foreign Official in his, her, or its official capacity; or (2) inducing
such Foreign Official to do, or omit to do, an act in violation of the lawful
duty of such Foreign Official, or (3) securing any improper advantage, in order
to obtain or retain business for, or with, or to direct business to, any Person;
or

 

(ii) act or attempt to act in any manner which would subject any of the Loan
Parties to liability under any Anti-Corruption Law.

 

  -99- 

 

 

(t) Bonding. None of the Loan Parties nor any of their Subsidiaries shall enter
into any bonding arrangement with a new bonding company with respect to the Loan
Parties’ mining operations after the Effective Date without the prior written
consent of the Origination Agent.

 

Section 7.03 Financial Covenants. So long as any principal of or interest on any
Loan or any other Obligation (whether or not due) shall remain unpaid (other
than Contingent Indemnity Obligations) or any Lender shall have any Commitment
hereunder, each Loan Party shall not, unless the Required Lenders shall
otherwise consent in writing:

 

(a) Collateral Coverage Amount. Permit the Collateral Coverage Amount to be less
than, at any time, the aggregate outstanding principal amount of Term Loans.

 

(b) Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio of the
Parent and its Subsidiaries for any trailing six month period of the Parent and
its Subsidiaries ending at the end of each fiscal quarter, commencing with the
period ending June 30, 2018, to be less than 1.20 to 1.00.

 

ARTICLE VIII

CASH MANAGEMENT ARRANGEMENTS
AND OTHER COLLATERAL MATTERS

 

Section 8.01 Cash Management Arrangements. (a) The Loan Parties shall (i)
establish and maintain cash management services of a type and on terms
reasonably satisfactory to the Agents at one or more of the banks set forth on
Schedule 8.01 (each a “Cash Management Bank”) and (ii) except as otherwise
provided under Section 8.01(b), deposit or cause to be deposited promptly, and
in any event no later than the next Business Day after the date of receipt
thereof, all proceeds in respect of any Collateral, all Collections (of a nature
susceptible to a deposit in a bank account) and all other amounts received by
any Loan Party (including payments made by Account Debtors directly to any Loan
Party) into a Cash Management Account.

 

(b) On or prior to the Effective Date, the Loan Parties shall, with respect to
each Cash Management Account (other than Excluded Accounts), deliver to the
Collateral Agent a Control Agreement with respect to such Cash Management
Account. The Loan Parties shall not maintain, and shall not permit any of their
Subsidiaries to maintain, cash, Cash Equivalents or other amounts in any deposit
account or securities account, unless the Collateral Agent shall have received a
Control Agreement in respect of each such Cash Management Account (other than
Excluded Accounts).

 

(c) Upon the terms and subject to the conditions set forth in a Control
Agreement with respect to a Cash Management Account, all amounts received in
such Cash Management Account shall at the Administrative Agent’s direction be
wired each Business Day into the Administrative Agent’s Account, except that, so
long as no Event of Default has occurred and is continuing, the Administrative
Agent will not direct the Cash Management Bank to transfer funds in such Cash
Management Account to the Administrative Agent’s Account.

 

  -100- 

 

 

(d) So long as no Default or Event of Default has occurred and is continuing,
the Borrowers may amend Schedule 8.01 to add or replace a Cash Management Bank
or Cash Management Account; provided, however, that (i) such prospective Cash
Management Bank shall be reasonably satisfactory to the Origination Agent and
the Collateral Agent shall have consented in writing in advance to the opening
of such Cash Management Account with the prospective Cash Management Bank, and
(ii) prior to the time of the opening of such Cash Management Account, each Loan
Party and such prospective Cash Management Bank shall have executed and
delivered to the Collateral Agent a Control Agreement. Each Loan Party shall
close any of its Cash Management Accounts (and establish replacement cash
management accounts in accordance with the foregoing sentence) promptly and in
any event within 30 days of notice from the Collateral Agent that the
creditworthiness of any Cash Management Bank is no longer acceptable in the
Collateral Agent’s reasonable judgment, or that the operating performance, funds
transfer, or availability procedures or performance of such Cash Management Bank
with respect to Cash Management Accounts or the Collateral Agent’s liability
under any Control Agreement with such Cash Management Bank is no longer
acceptable in the Collateral Agent’s reasonable judgment.

 

ARTICLE IX

EVENTS OF DEFAULT

 

Section 9.01 Events of Default. Each of the following events shall constitute an
event of default (each, an “Event of Default”):

 

(a) any Borrower shall fail to pay, when due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), (i) any interest on any
Loan, any Origination Agent Advance, or any fee, indemnity or other amount
payable under this Agreement (other than any portion thereof constituting
principal of the Loans) or any other Loan Document, and such failure continues
for a period of three (3) Business Days or (ii) all or any portion of the
principal of the Loans;

 

(b) any representation or warranty made or deemed made by or on behalf of any
Loan Party or by any officer of the foregoing under or in connection with any
Loan Document or under or in connection with any certificate or other writing
delivered to any Secured Party pursuant to any Loan Document shall have been
incorrect in any material respect (or in any respect if such representation or
warranty is qualified or modified as to materiality or “Material Adverse Effect”
in the text thereof) when made or deemed made;

 

(c) any Loan Party shall fail to perform or comply with any covenant or
agreement contained in Section 7.01(a), Section 7.01(c), Section 7.01(d),
Section 7.01(f), Section 7.01(h), Section 7.01(k), Section 7.01(m), Section
7.01(o), Section 7.01(s), Section 7.01(t), 7.01(u), 7.01(v), 7.01(w), Section
7.02 or Section 7.03 or Article VIII, or any Loan Party shall fail to perform or
comply with any covenant or agreement contained in any Security Agreement to
which it is a party or any Mortgage to which it is a party;

 

(d) any Loan Party shall fail to perform or comply with any other term, covenant
or agreement contained in any Loan Document to be performed or observed by it
and, except as set forth in subsections (a), (b) and (c) of this Section 9.01,
such failure, if capable of being remedied, shall remain unremedied for 15 days
after the earlier of the date a senior officer of any Loan Party has knowledge
of such failure and the date written notice of such default shall have been
given by any Agent to such Loan Party;

 

  -101- 

 

 

(e) the Parent or any of its any Subsidiaries shall fail to pay when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) any principal, interest or other amount payable in respect of
Indebtedness (excluding Indebtedness evidenced by this Agreement) having an
aggregate amount outstanding in excess of $500,000, and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Indebtedness, or any other default under any
agreement or instrument relating to any such Indebtedness, or any other event,
shall occur and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such default or
event is to accelerate, or to permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased or an offer to prepay, redeem,
purchase or defease such Indebtedness shall be required to be made, in each
case, prior to the stated maturity thereof;

 

(f) the Parent or any of its Subsidiaries (i) shall institute any proceeding or
voluntary case seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for any such Person or for any substantial
part of its property, (ii) shall be generally not paying its debts as such debts
become due or shall admit in writing its inability to pay its debts generally,
(iii) shall make a general assignment for the benefit of creditors, or (iv)
shall take any action to authorize or effect any of the actions set forth above
in this subsection (f);

 

(g) any proceeding shall be instituted against the Parent or any of its
Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief of debtors, or seeking the entry of an order for relief or
the appointment of a receiver, trustee, custodian or other similar official for
any such Person or for any substantial part of its property, and either such
proceeding shall remain undismissed or unstayed for a period of 30 days or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against any such Person or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property) shall occur;

 

(h) any material provision of any Loan Document shall at any time for any reason
(other than pursuant to the express terms thereof) cease to be valid and binding
on or enforceable against any Loan Party intended to be a party thereto, or the
validity or enforceability thereof shall be contested by any party thereto, or a
proceeding shall be commenced by any Loan Party or any Governmental Authority
having jurisdiction over any of them, seeking to establish the invalidity or
unenforceability thereof, or any Loan Party shall deny in writing that it has
any liability or obligation purported to be created under any Loan Document;

 

  -102- 

 

 

(i) any Security Agreement, any Mortgage or any other security document, after
delivery thereof pursuant hereto, shall for any reason fail or cease to create a
valid and perfected and, except to the extent permitted by the terms hereof or
thereof, first priority Lien in favor of the Collateral Agent for the benefit of
the Agents and the Lenders on any Collateral purported to be covered thereby;

 

(j) one or more judgments, orders or awards (or any settlement of any litigation
or other proceeding that, if breached, could result in a judgment, order or
award) for the payment of money exceeding $500,000 in the aggregate (except to
the extent fully covered (other than to the extent of customary deductibles) by
insurance pursuant to which the insurer has been notified and has not denied
coverage) shall be rendered against the Parent or any of its Subsidiaries and
remain unsatisfied and (i) enforcement proceedings shall have been commenced by
any creditor upon any such judgment, order, award or settlement or (ii) there
shall be a period of 10 consecutive days after entry thereof during which (A) a
stay of enforcement thereof is not be in effect or (B) the same is not vacated,
discharged, stayed or bonded pending appeal;

 

(k) the Parent or any of its Subsidiaries is enjoined, restrained or in any way
prevented by the order of any court or any Governmental Authority from
conducting, or otherwise ceases to conduct for any reason whatsoever, all or any
material part of its business for more than 3 days (which shall be extended for
up to 10 days, if capable of being remedied, to the extent the Parent or such
Subsidiary is diligently pursuing a remedy for such failure);

 

(l) any material damage to, or loss, theft or destruction of, any Collateral,
whether or not insured, or any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty which causes, for
more than 15 consecutive days, the cessation or substantial curtailment of
revenue producing activities at any Facility of any Loan Party, if any such
event or circumstance could reasonably be expected to have a Material Adverse
Effect;

 

(m) the loss, suspension or revocation of, or failure to renew, any license or
permit now held or hereafter acquired by the Parent or any of its Subsidiaries,
if such loss, suspension, revocation or failure to renew could reasonably be
expected to have a Material Adverse Effect;

 

(n) the indictment of the Parent or any of its Subsidiaries or any senior
officer thereof under any criminal statute, or commencement of criminal or civil
proceedings against the Parent or any of its Subsidiaries or any senior officer
thereof, pursuant to which statute or proceedings the penalties or remedies
sought or available include forfeiture to any Governmental Authority of any
material portion of the property of such Person;

 

(o) any Loan Party or any of its ERISA Affiliates shall have made a complete or
partial withdrawal from a Multiemployer Plan, and, as a result of such complete
or partial withdrawal, any Loan Party or any of its ERISA Affiliates incurs a
withdrawal liability in an annual amount exceeding $500,000; or a Multiemployer
Plan enters reorganization status under Section 4241 of ERISA, and, as a result
thereof any Loan Party’s or any of its ERISA Affiliates’ annual contribution
requirements with respect to such Multiemployer Plan increases in an annual
amount exceeding $500,000;

 

  -103- 

 

 

(p) any Termination Event with respect to any Employee Plan shall have occurred,
and, 30 days after notice thereof shall have been given to any Loan Party by any
Agent, (i) such Termination Event (if correctable) shall not have been
corrected, and (ii) the then current value of such Employee Plan’s vested
benefits exceeds the then current value of assets allocable to such benefits in
such Employee Plan by more than $500,000 (or, in the case of a Termination Event
involving liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal
Revenue Code, the liability is in excess of such amount);

 

(q) (i) there shall occur and be continuing any “Event of Default” (or any
comparable term) under, and as defined in the documents evidencing or governing
any subordinated Indebtedness, (ii) any of the Obligations for any reason shall
cease to be “Senior Indebtedness” or “Designated Senior Indebtedness” (or any
comparable terms) under, and as defined in the documents evidencing or governing
any subordinated Indebtedness, (iii) any Indebtedness other than the Obligations
shall constitute “Designated Senior Indebtedness” (or any comparable term)
under, and as defined in, the documents evidencing or governing any subordinated
Indebtedness, (iv) any holder of subordinated Indebtedness shall fail to perform
or comply with any of the subordination provisions of the documents evidencing
or governing such subordinated Indebtedness, or (v) the subordination provisions
of the documents evidencing or governing any subordinated Indebtedness shall, in
whole or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against any holder of the applicable subordinated
Indebtedness;

 

(r) (i) the Loan Parties, taken as a whole, shall fail to maintain sufficient
mine bonding capacity to be able to conduct their operations substantially as
contemplated by the mining plans used in preparing the Projections, or (ii) the
Loan Parties shall default, in any material manner, in the compliance with or
the performance of its surety bonding agreements and obligations (including any
default in the payment of outstanding reimbursement claims owing in connection
with any of the bonds outstanding) and such default would materially adversely
affect the Loan Parties’, taken as a whole, ability to conduct their operations
substantially as contemplated by the mining plans used in preparing the
Projections;

 

(s) any independent expert measurement (including a fly over survey or ground
survey) of the Loan Parties’ Inventory shows a discrepancy in excess of 20% from
the Inventory reported by the Loan Parties to the Agents;

 

(t) a Change of Control shall have occurred; or

 

(u) an event or development occurs which could reasonably be expected to have a
Material Adverse Effect;

 

then, and in any such event, the Collateral Agent shall, at the request of the
Required Lenders, by notice to the Administrative Borrower, (i) terminate or
reduce all Commitments, whereupon all Commitments shall immediately be so
terminated or reduced, (ii) declare all or any portion of the Loans then
outstanding to be accelerated and due and payable, whereupon all or such portion
of the aggregate principal of all Loans, all accrued and unpaid interest
thereon, all fees and all other amounts payable under this Agreement and the
other Loan Documents shall become due and payable immediately, together with the
payment of the Applicable Premium with respect to the Commitments so terminated
and the Loans so repaid, without presentment, demand, protest or further notice
of any kind, all of which are hereby expressly waived by each Loan Party and
(iii) exercise any and all of its other rights and remedies under applicable
law, hereunder and under the other Loan Documents; provided, however, that upon
the occurrence of any Event of Default described in subsection (f) or (g) of
this Section 9.01 with respect to any Loan Party, without any notice to any Loan
Party or any other Person or any act by any Agent or any Lender, all Commitments
shall automatically terminate and all Loans then outstanding, together with all
accrued and unpaid interest thereon, all fees and all other amounts due under
this Agreement and the other Loan Documents, including, without limitation, the
Applicable Premium, shall be accelerated and become due and payable
automatically and immediately, without presentment, demand, protest or notice of
any kind, all of which are expressly waived by each Loan Party.

 

  -104- 

 

 

ARTICLE X

AGENTS

 

Section 10.01 Appointment. Each Lender (and each subsequent maker of any Loan by
its making thereof) hereby irrevocably appoints, authorizes and empowers CB
Agent Services LLC as the Origination Agent and Cortland as the Administrative
Agent and the Collateral Agent to perform the duties of each such Agent as set
forth in this Agreement and the other Loan Documents, together with such actions
and powers as are reasonably incidental thereto, including: (i) to receive on
behalf of each Lender any payment of principal of or interest on the Loans
outstanding hereunder and all other amounts accrued hereunder for the account of
the Lenders and paid to such Agent, and, subject to Section 2.04 of this
Agreement, to distribute promptly to each Lender its Pro Rata Share of all
payments so received; (ii) to distribute to each Lender copies of all material
notices and agreements received by such Agent and not required to be delivered
to each Lender pursuant to the terms of this Agreement, provided that the Agents
shall not have any liability to the Lenders for any Agent’s inadvertent failure
to distribute any such notices or agreements to the Lenders; (iii) to maintain,
in accordance with its customary business practices, ledgers and records
reflecting the status of the Obligations, the Loans, and related matters and to
maintain, in accordance with its customary business practices, ledgers and
records reflecting the status of the Collateral and related matters; (iv) to
execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to this Agreement or any other
Loan Document; (v) to make the Loans and Origination Agent Advances, for such
Agent or on behalf of the applicable Lenders as provided in this Agreement or
any other Loan Document; (vi) to perform, exercise, and enforce any and all
other rights and remedies of the Lenders with respect to the Loan Parties, the
Obligations, or otherwise related to any of same to the extent reasonably
incidental to the exercise by such Agent of the rights and remedies specifically
authorized to be exercised by such Agent by the terms of this Agreement or any
other Loan Document; (vii) to incur and pay such fees necessary or appropriate
for the performance and fulfillment of its functions and powers pursuant to this
Agreement or any other Loan Document; (viii) subject to Section 10.03, to take
such action as such Agent deems appropriate on its behalf to administer the
Loans and the Loan Documents and to exercise such other powers delegated to such
Agent by the terms hereof or the other Loan Documents (including, without
limitation, the power to give or to refuse to give notices, waivers, consents,
approvals and instructions and the power to make or to refuse to make
determinations and calculations); and (ix) to act with respect to all Collateral
under the Loan Documents, including for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations. As to any matters not expressly provided for by
this Agreement and the other Loan Documents (including, without limitation,
enforcement or collection of the Loans), the Agents shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), and such instructions of the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents) shall be binding upon all Lenders and all
makers of Loans; provided, however, the Agents shall not be required to take any
action which, in the reasonable opinion of any Agent, exposes such Agent to
liability or which is contrary to this Agreement or any other Loan Document or
applicable law.

 

  -105- 

 

 

Section 10.02 Nature of Duties; Delegation. (a) The Agents shall have no duties
or responsibilities except those expressly set forth in this Agreement or in the
other Loan Documents. The duties of the Agents shall be mechanical and
administrative in nature. The Agents shall not have by reason of this Agreement
or any other Loan Document a fiduciary relationship in respect of any Lender.
Nothing in this Agreement or any other Loan Document, express or implied, is
intended to or shall be construed to impose upon the Agents any obligations in
respect of this Agreement or any other Loan Document except as expressly set
forth herein or therein. Each Lender shall make its own independent
investigation of the financial condition and affairs of the Loan Parties in
connection with the making and the continuance of the Loans hereunder and shall
make its own appraisal of the creditworthiness of the Loan Parties and the value
of the Collateral, and the Agents shall have no duty or responsibility, either
initially or on a continuing basis, to provide any Lender with any credit or
other information with respect thereto, whether coming into their possession
before the initial Loan hereunder or at any time or times thereafter, provided
that, upon the reasonable request of a Lender, each Agent shall provide to such
Lender any documents or reports delivered to such Agent by the Loan Parties
pursuant to the terms of this Agreement or any other Loan Document. If any Agent
seeks the consent or approval of the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents) to the taking or refraining from taking any action
hereunder, such Agent shall send notice thereof to each Lender. Each Agent shall
promptly notify each Lender any time that the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents) have instructed such Agent to act or refrain from
acting pursuant hereto.

 

(b) Each Agent may, upon any term or condition it specifies, delegate or
exercise any of its rights, powers and remedies under, and delegate or perform
any of its duties or any other action with respect to, any Loan Document by or
through any trustee, co-agent, employee, attorney-in-fact and any other Person
(including any Lender). Any such Person shall benefit from this Article X to the
extent provided by the applicable Agent.

 

  -106- 

 

 

Section 10.03 Rights, Exculpation, Etc. The Agents and their directors,
officers, agents or employees shall not be liable for any action taken or
omitted to be taken by them under or in connection with this Agreement or the
other Loan Documents, except for their own gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction. Without limiting the generality of the foregoing, no
Agent shall be deemed to have knowledge of any Default or Event of Default
unless and until written notice thereof, stating that such notice is a “notice
of default”, is given to such Agent by the Borrowers or a Lender, and the Agents
(i) may treat the payee of any Loan as the owner thereof until the Collateral
Agent receives written notice of the assignment or transfer thereof, pursuant to
Section 12.07 hereof, signed by such payee and in form satisfactory to the
Origination Agent; (ii) may consult with legal counsel (including, without
limitation, counsel to any Agent or counsel to the Loan Parties), independent
public accountants, and other experts selected by any of them and shall not be
liable for any action taken or omitted to be taken in good faith by any of them
in accordance with the advice of such counsel or experts; (iii) make no warranty
or representation to any Lender and shall not be responsible to any Lender for
any statements, certificates, warranties or representations made in or in
connection with this Agreement or the other Loan Documents; (iv) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Person, the existence or possible existence of any
Default or Event of Default, or to inspect the Collateral or other property
(including, without limitation, the books and records) of any Person; (v) shall
not be responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (vi) shall not be deemed to have made any representation or
warranty regarding the existence, value or collectibility of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Agents be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral. The Agents shall not be liable for any
apportionment or distribution of payments made in good faith pursuant to Section
4.03, and if any such apportionment or distribution is subsequently determined
to have been made in error, and the sole recourse of any Lender to whom payment
was due but not made shall be to recover from other Lenders any payment in
excess of the amount which they are determined to be entitled. The Agents may at
any time request instructions from the Lenders with respect to any actions or
approvals which by the terms of this Agreement or of any of the other Loan
Documents the Agents are permitted or required to take or to grant, and if such
instructions are requested, the Agents shall be absolutely entitled to refrain
from taking any action or to withhold any approval under any of the Loan
Documents until they shall have received such instructions from the Required
Lenders, and if it so requests, it shall first be indemnified to its
satisfaction by the Secured Parties against any and all liability and expense
which may be incurred by it by reason of taking, continuing or refraining from
taking any such action. Notwithstanding the foregoing, the Agents shall not be
required to take, or to refrain from taking, any action that is, in the opinion
of such Agent or its counsel, contrary to any Loan Document or applicable
Requirements of Law. Neither the Administrative Agent nor the Collateral Agent
shall be liable for any action taken or refrained to be taken by it with the
consent or at the request of the Origination Agent or the Required Lenders.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against any Agent as a result of such Agent acting or refraining from
acting under this Agreement or any of the other Loan Documents in accordance
with the instructions of the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents).

 

  -107- 

 

 

Section 10.04 Reliance. Each Agent shall be entitled to rely upon any written
notices, statements, certificates, orders or other documents or any telephone
message believed by it in good faith to be genuine and correct and to have been
signed, sent or made by the proper Person, and with respect to all matters
pertaining to this Agreement or any of the other Loan Documents and its duties
hereunder or thereunder, upon advice of counsel selected by it.

 

Section 10.05 Indemnification. To the extent that any Agent is not reimbursed
and indemnified by any Loan Party, and whether or not such Agent has made demand
on any Loan Party for the same, the Lenders will, within five days of written
demand by such Agent, reimburse such Agent for and indemnify such Agent from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including, without limitation,
client charges and expenses of counsel or any other advisor to such Agent),
advances or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against such Agent in any way relating to or
arising out of this Agreement or any of the other Loan Documents or any action
taken or omitted by such Agent under this Agreement or any of the other Loan
Documents, in proportion to each Lender’s Pro Rata Share, including, without
limitation, advances and disbursements made pursuant to Section 10.08; provided,
however, that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, advances or disbursements for which there has been a final
non-appealable judicial determination that such liability resulted from such
Agent’s gross negligence or willful misconduct. The obligations of the Lenders
under this Section 10.05 shall survive the payment in full of the Loans and the
termination of this Agreement.

 

Section 10.06 Agents Individually. With respect to its Pro Rata Share of the
Total Term Loan Commitment hereunder and the Loans made by it, each Agent shall
have and may exercise the same rights and powers hereunder and is subject to the
same obligations and liabilities as and to the extent set forth herein for any
other Lender or maker of a Loan. The terms “Lenders” or “Required Lenders” or
any similar terms shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity as a Lender or one of the Required
Lenders. Each Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of banking, trust or other business with any
Borrower as if it were not acting as an Agent pursuant hereto without any duty
to account to the other Lenders.

 

Section 10.07 Successor Agent. (a) Any Agent may at any time give at least 30
days prior written notice of its resignation to the Lenders and the
Administrative Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right to appoint a successor Agent. If no such
successor Agent shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Agent gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring Agent
may (but shall not be obligated to), on behalf of the Lenders, appoint a
successor Agent. Whether or not a successor Agent has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

  -108- 

 

 

(b) With effect from the Resignation Effective Date, (i) the retiring Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any Collateral held by such
Agent on behalf of the Lenders under any of the Loan Documents, the retiring
Agent shall continue to hold such collateral security until such time as a
successor Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through such retiring Agent shall
instead be made by or to each Lender directly, until such time, if any, as a
successor Agent shall have been appointed as provided for above. Upon the
acceptance of a successor’s Agent’s appointment as Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. After the retiring Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article, Section 12.04 and Section
12.15 shall continue in effect for the benefit of such retiring Agent in respect
of any actions taken or omitted to be taken by it while the retiring Agent was
acting as Agent.

 

Section 10.08 Collateral Matters.

 

(a) The Origination Agent may from time to time make such disbursements and
advances (“Origination Agent Advances”) which the Origination Agent, in its sole
discretion, deems necessary or desirable to preserve, protect, prepare for sale
or lease or dispose of the Collateral or any portion thereof, to enhance the
likelihood or maximize the amount of repayment by the Borrowers of the Loans and
other Obligations or to pay any other amount chargeable to the Borrowers
pursuant to the terms of this Agreement, including, without limitation, costs,
fees and expenses as described in Section 12.04. The Origination Agent Advances
shall be repayable on demand and be secured by the Collateral and shall bear
interest at a rate per annum equal to the rate then applicable to Term Loans
that are Reference Rate Loans. The Origination Agent Advances shall constitute
Obligations hereunder which may be charged to the Loan Account in accordance
with Section 4.01. The Origination Agent shall notify each Lender and the
Administrative Borrower in writing of each such Origination Agent Advance, which
notice shall include a description of the purpose of such Origination Agent
Advance. Without limitation to its obligations pursuant to Section 10.05, each
Lender agrees that it shall make available to the Origination Agent, upon the
Origination Agent’s demand, in Dollars in immediately available funds, the
amount equal to such Lender’s Pro Rata Share of each such Origination Agent
Advance. If such funds are not made available to the Origination Agent by such
Lender, the Origination Agent shall be entitled to recover such funds on demand
from such Lender, together with interest thereon for each day from the date such
payment was due until the date such amount is paid to the Origination Agent, at
the Federal Funds Rate for three Business Days and thereafter at the Reference
Rate.

 

(b) The Lenders hereby irrevocably authorize the Collateral Agent, at its option
and in its discretion, to release any Lien granted to or held by the Collateral
Agent upon any Collateral upon termination of the Total Term Loan Commitment and
payment and satisfaction of all Loans and all other Obligations (other than
Contingent Indemnity Obligations) in accordance with the terms hereof; or
constituting property being sold or disposed of in the ordinary course of any
Loan Party’s business or otherwise in compliance with the terms of this
Agreement and the other Loan Documents; or constituting property in which the
Loan Parties owned no interest at the time the Lien was granted or at any time
thereafter; or if approved, authorized or ratified in writing by the Lenders in
accordance with Section 12.02. Upon request by the Collateral Agent at any time,
the Lenders will confirm in writing the Collateral Agent’s authority to release
particular types or items of Collateral pursuant to this Section 10.08(b).

 

  -109- 

 

 

(c) Without in any manner limiting the Collateral Agent’s authority to act
without any specific or further authorization or consent by the Lenders (as set
forth in Section 10.08(b)), each Lender agrees to confirm in writing, upon
request by the Collateral Agent, the authority to release Collateral conferred
upon the Collateral Agent under Section 10.08(b). Upon receipt by the Collateral
Agent of confirmation from the Lenders of its authority to release any
particular item or types of Collateral, and upon prior written request by any
Loan Party, the Collateral Agent shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to the Collateral Agent for the benefit of the
Agents and the Lenders upon such Collateral; provided, however, that (i) the
Collateral Agent shall not be required to execute any such document on terms
which, in the Collateral Agent’s opinion, would expose the Collateral Agent to
liability or create any obligations or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Lien upon
(or obligations of any Loan Party in respect of) all interests in the Collateral
retained by any Loan Party.

 

(d) Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Loan Parties, each Agent and each Lender hereby agree that
(i) no Lender shall have any right individually to realize upon any of the
Collateral under any Loan Document or to enforce any Guaranty, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Collateral Agent for the benefit of the
Lenders in accordance with the terms thereof, (ii) in the event of a foreclosure
by the Collateral Agent on any of the Collateral pursuant to a public or private
sale, the Administrative Agent, the Collateral Agent or any Lender may be the
purchaser of any or all of such Collateral at any such sale and (iii) the
Collateral Agent, as agent for and representative of the Agents and the Lenders
(but not any other Agent or any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled (either directly or through one or more acquisition
vehicles) for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral to be sold (A) at any
public or private sale, (B) at any sale conducted by the Collateral Agent under
the provisions of the Uniform Commercial Code (including pursuant to Sections
9-610 or 9-620 of the Uniform Commercial Code), (C) at any sale or foreclosure
conducted by the Collateral Agent (whether by judicial action or otherwise) in
accordance with applicable law or (D) any sale conducted pursuant to the
provisions of any Debtor Relief Law (including Section 363 of the Bankruptcy
Code), to use and apply all or any of the Obligations as a credit on account of
the purchase price for any Collateral payable by the Collateral Agent at such
sale.

 

(e) The Collateral Agent shall have no obligation whatsoever to any Lender to
assure that the Collateral exists or is owned by the Loan Parties or is cared
for, protected or insured or has been encumbered or that the Lien granted to the
Collateral Agent pursuant to this Agreement or any other Loan Document has been
properly or sufficiently or lawfully created, perfected, protected or enforced
or is entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to the Collateral Agent in this Section 10.08 or in any other Loan
Document, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Collateral Agent may act in any
manner it may deem appropriate, in its sole discretion, given the Collateral
Agent’s own interest in the Collateral as one of the Lenders and that the
Collateral Agent shall have no duty or liability whatsoever to any other Lender,
except as otherwise provided herein.

 

  -110- 

 

 

Section 10.09 Agency for Perfection. Each Agent and each Lender hereby appoints
each other Agent and each other Lender as agent and bailee for the purpose of
perfecting the security interests in and liens upon the Collateral in assets
which, in accordance with Article 9 of the Uniform Commercial Code, can be
perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and each Agent and each Lender hereby acknowledges
that it holds possession of or otherwise controls any such Collateral for the
benefit of the Agents and the Lenders as secured party. Should the
Administrative Agent or any Lender obtain possession or control of any such
Collateral, the Administrative Agent or such Lender shall notify the Collateral
Agent thereof, and, promptly upon the Collateral Agent’s request therefor shall
deliver such Collateral to the Collateral Agent or in accordance with the
Collateral Agent’s instructions. In addition, the Collateral Agent shall also
have the power and authority hereunder to appoint such other sub-agents as may
be necessary or required under applicable state law or otherwise to perform its
duties and enforce its rights with respect to the Collateral and under the Loan
Documents. Each Loan Party by its execution and delivery of this Agreement
hereby consents to the foregoing.

 

Section 10.10 No Reliance on any Agent’s Customer Identification Program. Each
Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on any Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other requirements imposed by the USA PATRIOT Act or the regulations
issued thereunder, including the regulations set forth in 31 C.F.R. §§
1010.100(yy), (iii), 1020.100, and 1020.220 (formerly 31 C.F.R. § 103.121), as
hereafter amended or replaced (“CIP Regulations”), or any other Anti-Terrorism
Laws, including any programs involving any of the following items relating to or
in connection with any of the Loan Parties, their Affiliates or their agents,
the Loan Documents or the transactions hereunder or contemplated hereby: (1) any
identity verification procedures, (2) any recordkeeping, (3) comparisons with
government lists, (4) customer notices or (5) other procedures required under
the CIP Regulations or other regulations issued under the USA PATRIOT Act. Each
Lender, Affiliate, participant or assignee subject to Section 326 of the USA
PATRIOT Act will perform the measures necessary to satisfy its own
responsibilities under the CIP Regulations.

 

Section 10.11 No Third Party Beneficiaries. The provisions of this Article are
solely for the benefit of the Secured Parties, and no Loan Party shall have
rights as a third-party beneficiary of any of such provisions.

 

Section 10.12 No Fiduciary Relationship. It is understood and agreed that the
use of the term “agent” herein or in any other Loan Document (or any other
similar term) with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

  -111- 

 

 

Section 10.13 Reports; Confidentiality; Disclaimers. By becoming a party to this
Agreement, each Lender:

 

(a) is deemed to have requested that each Agent furnish such Lender, promptly
after it becomes available, a copy of each field audit or examination report
with respect to the Parent or any of its Subsidiaries (each, a “Report”)
prepared by or at the request of such Agent, and each Agent shall so furnish
each Lender with each such Report,

 

(b) expressly agrees and acknowledges that the Agents (i) do not make any
representation or warranty as to the accuracy of any Reports, and (ii) shall not
be liable for any information contained in any Reports,

 

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that any Agent or other party performing any audit or
examination will inspect only specific information regarding the Parent and its
Subsidiaries and will rely significantly upon the Parent’s and its Subsidiaries’
books and records, as well as on representations of their personnel,

 

(d) agrees to keep all Reports and other material, non-public information
regarding the Parent and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 12.19, and

 

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold any Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to the Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of the Borrowers, and (ii) to pay and protect, and indemnify, defend and
hold any Agent and any other Lender preparing a Report harmless from and
against, the claims, actions, proceedings, damages, costs, expenses, and other
amounts (including, attorneys fees and costs) incurred by any such Agent and any
such other Lender preparing a Report as the direct or indirect result of any
third parties who might obtain all or part of any Report through the
indemnifying Lender.

 

Section 10.14 Collateral Custodian (a). Upon the occurrence and during the
continuance of any Default or Event of Default, the Collateral Agent or its
designee may at any time and from time to time employ and maintain on the
premises of any Loan Party a custodian selected by the Collateral Agent or its
designee who shall have full authority to do all acts necessary to protect the
Agents’ and the Lenders’ interests. Each Loan Party hereby agrees to, and to
cause its Subsidiaries to, cooperate with any such custodian and to do whatever
the Collateral Agent or its designee may reasonably request to preserve the
Collateral. All reasonable costs and expenses incurred by the Collateral Agent
or its designee by reason of the employment of the custodian shall be the
responsibility of the Borrowers and charged to the Loan Account.

 

  -112- 

 

 

Section 10.15 Collateral Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Collateral Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether any Agent shall have made
any demand on the Borrowers) shall be entitled and empowered (but not obligated)
by intervention in such proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Secured Parties (including any
claim for the compensation, expenses, disbursements and advances of the Secured
Parties and their respective agents and counsel and all other amounts due the
Secured Parties hereunder and under the other Loan Documents) allowed in such
judicial proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the Collateral Agent and, in the
event that the Collateral Agent shall consent to the making of such payments
directly to the Secured Parties, to pay to the Collateral Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of the
Collateral Agent and its agents and counsel, and any other amounts due the
Collateral Agent hereunder and under the other Loan Documents.

 

Section 10.16 Origination Agent as Advisor. Each Lender acknowledges that
certain affiliates of Colbeck Capital Management, LLC (“Colbeck”) now are and
may hereafter be advisors to the Parent and its Subsidiaries (the “Affiliated
Advisors”), and the Affiliated Advisors may exercise their rights as advisors to
the Loan Parties, in each case as though affiliates of Colbeck were not the
Origination Agent or Lenders hereunder and without accounting to, or incurring
any liability to, the Lenders as a result thereof. Notwithstanding the role of
advisors to the Parent and its Subsidiaries, Colbeck and any funds or accounts
managed by any Affiliate of Colbeck that are Lenders (collectively, “Colbeck
Lenders”) shall have the same rights and powers hereunder as any Lender with
respect to their Commitments, the Loans made by the Colbeck Lenders and the
other obligations owing hereunder to the Colbeck Lenders, and the Colbeck
Lenders may exercise the same rights and powers as if such Affiliated Advisors
were not advisors to the Parent and its Subsidiaries. Colbeck’s affiliates are
executing this Agreement solely in their capacities as Origination Agent and
Lender and shall have no duties or responsibilities to the Lenders or any
fiduciary responsibility to the Lenders, and no express or implied covenants,
functions, responsibilities, duties, obligations or liabilities (for the
performance by any Loan Party hereunder or otherwise) shall be read into this
Agreement or any other Loan Document or exist against Colbeck or any Colbeck
Lender, by reason of the Affiliated Advisors’ role as advisors to the Parent and
its Subsidiaries. It is understood and agreed that Colbeck, its Related Funds
and Affiliates (including, without limitation, the Origination Agent) may
receive fees, Equity Interests and other compensation in connection with the
arrangement of this Agreement and related transactions that other Lenders are
not receiving, and Colbeck, its Related Funds and Affiliates shall have no
obligation to share such fees, Equity Interests and other compensation or
account for such amounts and will not assume any additional duties or
obligations to the Lenders by reason of the foregoing.

 

  -113- 

 

 

Section 10.17 Reserves. The Origination Agent shall have the right (but not the
obligation), in the exercise of its reasonable business judgment, to establish
and decrease reserves against the Collateral Coverage Amount. The amount of any
reserve established by the Origination Agent shall have a reasonable
relationship to the event, condition, other circumstance, or fact that is the
basis for such reserve and shall not be duplicative of any other reserve or
ineligibility criteria established and currently maintained.

 

ARTICLE XI

GUARANTY

 

Section 11.01 Guaranty. Each Guarantor hereby jointly and severally and
unconditionally and irrevocably guarantees the punctual payment when due,
whether at stated maturity, by acceleration or otherwise, of all Obligations of
the Borrowers now or hereafter existing under any Loan Document, whether for
principal, interest (including, without limitation, all interest that accrues
after the commencement of any Insolvency Proceeding of any Borrower, whether or
not a claim for post-filing interest is allowed in such Insolvency Proceeding),
fees, commissions, expense reimbursements, indemnifications or otherwise (such
obligations, to the extent not paid by the Borrowers, being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including reasonable
counsel fees and expenses) incurred by the Secured Parties in enforcing any
rights under the guaranty set forth in this Article XI. Without limiting the
generality of the foregoing, each Guarantor’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
the Borrowers to the Secured Parties under any Loan Document but for the fact
that they are unenforceable or not allowable due to the existence of an
Insolvency Proceeding involving any Borrower.

 

Section 11.02 Guaranty Absolute. Each Guarantor jointly and severally guarantees
that the Guaranteed Obligations will be paid strictly in accordance with the
terms of the Loan Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Secured Parties with respect thereto. Each Guarantor agrees that
this Article XI constitutes a guaranty of payment when due and not of collection
and waives any right to require that any resort be made by any Agent or any
Lender to any Collateral. The obligations of each Guarantor under this Article
XI are independent of the Guaranteed Obligations, and a separate action or
actions may be brought and prosecuted against each Guarantor to enforce such
obligations, irrespective of whether any action is brought against any Loan
Party or whether any Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Article XI shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now or hereafter have in any way relating to, any or all of
the following:

 

  -114- 

 

 

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from any Loan Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Loan Party or otherwise;

 

(c) any taking, exchange, release or non-perfection of any Collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;

 

(d) the existence of any claim, set-off, defense or other right that any
Guarantor may have at any time against any Person, including, without
limitation, any Secured Party;

 

(e) any change, restructuring or termination of the corporate, limited liability
company or partnership structure or existence of any Loan Party; or

 

(f) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Secured Parties that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.

 

This Article XI shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by Secured Parties or any other Person upon the
insolvency, bankruptcy or reorganization of any Borrower or otherwise, all as
though such payment had not been made.

 

Section 11.03 Waiver. Each Guarantor hereby waives (i) promptness and diligence,
(ii) notice of acceptance and any other notice with respect to any of the
Guaranteed Obligations and this Article XI and any requirement that the Secured
Parties exhaust any right or take any action against any Loan Party or any other
Person or any Collateral, (iii) any right to compel or direct any Secured Party
to seek payment or recovery of any amounts owed under this Article XI from any
one particular fund or source or to exhaust any right or take any action against
any other Loan Party, any other Person or any Collateral, (iv) any requirement
that any Secured Party protect, secure, perfect or insure any security interest
or Lien on any property subject thereto or exhaust any right to take any action
against any Loan Party, any other Person or any Collateral, and (v) any other
defense available to any Guarantor. Each Guarantor agrees that the Secured
Parties shall have no obligation to marshal any assets in favor of any Guarantor
or against, or in payment of, any or all of the Obligations. Each Guarantor
acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated herein and that the waiver set forth in this
Section 11.03 is knowingly made in contemplation of such benefits. Each
Guarantor hereby waives any right to revoke this Article XI, and acknowledges
that this Article XI is continuing in nature and applies to all Guaranteed
Obligations, whether existing now or in the future.

 

  -115- 

 

 

Section 11.04 Continuing Guaranty; Assignments. This Article XI is a continuing
guaranty and shall (a) remain in full force and effect until the later of the
cash payment in full of the Guaranteed Obligations (other than Contingent
Indemnity Obligations) and all other amounts payable under this Article XI and
the Final Maturity Date, (b) be binding upon each Guarantor, its successors and
assigns and (c) inure to the benefit of and be enforceable by the Secured
Parties and their successors, pledgees, transferees and assigns. Without
limiting the generality of the foregoing clause (c), any Lender may pledge,
assign or otherwise transfer all or any portion of its rights and obligations
under this Agreement (including, without limitation, all or any portion of its
Commitments and its Loans owing to it) to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted such Lender herein or otherwise, in each case as provided in Section
12.07.

 

Section 11.05 Subrogation. No Guarantor will exercise any rights that it may now
or hereafter acquire against any Loan Party or any other guarantor that arise
from the existence, payment, performance or enforcement of such Guarantor’s
obligations under this Article XI, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Secured Parties against any
Loan Party or any other guarantor or any Collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from any Loan Party
or any other guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security solely on account of such
claim, remedy or right, unless and until all of the Guaranteed Obligations
(other than Contingent Indemnity Obligations) and all other amounts payable
under this Article XI shall have been paid in full in cash and the Final
Maturity Date shall have occurred. If any amount shall be paid to any Guarantor
in violation of the immediately preceding sentence at any time prior to the
later of the payment in full in cash of the Guaranteed Obligations (other than
Contingent Indemnity Obligations) and all other amounts payable under this
Article XI and the Final Maturity Date, such amount shall be held in trust for
the benefit of the Secured Parties and shall forthwith be paid to the Secured
Parties to be credited and applied to the Guaranteed Obligations and all other
amounts payable under this Article XI, whether matured or unmatured, in
accordance with the terms of this Agreement, or to be held as Collateral for any
Guaranteed Obligations or other amounts payable under this Article XI thereafter
arising. If (i) any Guarantor shall make payment to the Secured Parties of all
or any part of the Guaranteed Obligations, (ii) all of the Guaranteed
Obligations and all other amounts payable under this Article XI shall be paid in
full in cash and (iii) the Final Maturity Date shall have occurred, the Secured
Parties will, at such Guarantor’s request and expense, execute and deliver to
such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment by such Guarantor.

 

  -116- 

 

 

Section 11.06 Contribution. All Guarantors desire to allocate among themselves,
in a fair and equitable manner, their obligations arising under this Guaranty.
Accordingly, in the event any payment or distribution is made on any date by a
Guarantor under this Guaranty such that its Aggregate Payments exceeds its Fair
Share as of such date, such Guarantor shall be entitled to a contribution from
each of the other Guarantors in an amount sufficient to cause each Guarantor’s
Aggregate Payments to equal its Fair Share as of such date. “Fair Share” means,
with respect to any Guarantor as of any date of determination, an amount equal
to (a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Guarantor, to (ii) the aggregate of the Fair Share Contribution Amounts with
respect to all Guarantors multiplied by, (b) the aggregate amount paid or
distributed on or before such date by all Guarantors under this Guaranty in
respect of the Guaranteed Obligations. “Fair Share Contribution Amount” means,
with respect to any Guarantor as of any date of determination, the maximum
aggregate amount of the obligations of such Guarantor under this Guaranty that
would not render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Guarantor for purposes of this Section 11.06, any assets or liabilities of such
Guarantor arising by virtue of any rights to subrogation, reimbursement or
indemnification or any rights to or obligations of contribution hereunder shall
not be considered as assets or liabilities of such Guarantor. “Aggregate
Payments” means, with respect to any Guarantor as of any date of determination,
an amount equal to (A) the aggregate amount of all payments and distributions
made on or before such date by such Guarantor in respect of this Guaranty
(including, without limitation, in respect of this Section 11.06), minus (B) the
aggregate amount of all payments received on or before such date by such
Guarantor from the other Guarantors as contributions under this Section 11.06.
The amounts payable as contributions hereunder shall be determined as of the
date on which the related payment or distribution is made by the applicable
Guarantor. The allocation among Guarantors of their obligations as set forth in
this Section 11.06 shall not be construed in any way to limit the liability of
any Guarantor hereunder. Each Guarantor is a third party beneficiary to the
contribution agreement set forth in this Section 11.06.

 

ARTICLE XII

MISCELLANEOUS

 

Section 12.01 Notices, Etc.

 

(a) Notices Generally. All notices and other communications provided for
hereunder shall be in writing and shall be delivered by hand, sent by registered
or certified mail (postage prepaid, return receipt requested), overnight
courier, or telecopier. In the case of notices or other communications to any
Loan Party, Origination Agent, Administrative Agent or the Collateral Agent, as
the case may be, they shall be sent to the respective address set forth below
(or, as to each party, at such other address as shall be designated by such
party in a written notice to the other parties complying as to delivery with the
terms of this Section 12.01):

 

Rhino Resource Partners LP
424 Lewis Hargett Circle, Suite 250
Lexington, Kentucky 40503
Attention: Chief Executive Officer
Telephone: (859) 389-6500

Telecopier: (859) 389-6588

Email: rboone@rhinolp.com

 

  -117- 

 

 

with a copy to:

 

Rhino Resource Partners LP
424 Lewis Hargett Circle, Suite 250
Lexington, Kentucky 40503
Attention: Whitney Kegley, General Counsel
Telephone: (859) 519-3607

Telecopier: (859) 389-6588

Email: wkegley@rhinolp.com

 

and

 

Frost Brown Todd LLC
Lexington Financial Center

250 West Main Street, Suite 2800

Lexington, Kentucky 40507
Attention: Warren J. Hoffmann, Esq.
Telephone: (859) 244-3220
Telecopier: (859) 231-0011

Email: whoffmann@fbtlaw.com

 

if to the Administrative Agent and/or the Collateral Agent, to it at the
following address:

 

Cortland Capital Market Services LLC
225 W. Washington St., 9th Floor
Chicago, Illinois 60606
Attention: Legal Department and Jeffrey Vaughn
Telephone: (312) 564-5080
Telecopier: (312) 376-0751

Email: legal@cortlandglobal.com and

Jeffrey.vaughn@cortlandglobal.com

 

in each case, with a copy to:

 

Holland & Knight LLP
131 S. Dearborn St, 30th Floor
Chicago, Illinois 60603
Attention: Joshua M. Spencer
Telecopier: (312) 578-6666

Email: joshua.spencer@hklaw.com

 

if to the Origination Agent, to it at the following address:

 

CB Agent Services LLC
c/o Colbeck Capital Management, LLC
888 Seventh Avenue, 29th Floor

New York, New York 10106
Attention: Chief Operating Officer
Telephone: 212-603-2800
Telecopier: 212-603-2801
Email: mbeyda@colbeck.com

 

  -118- 

 

 

with a copy to:

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Marc B. Friess, Esq.
Telephone: 212-756-2000
Telecopier: 212-593-5955

Email: marc.friess@srz.com

 

All notices or other communications sent in accordance with this Section 12.01,
shall be deemed received on the earlier of the date of actual receipt or 3
Business Days after the deposit thereof in the mail; provided, that (i) notices
sent by overnight courier service shall be deemed to have been given when
received and (ii) notices by facsimile shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient), provided, further that notices to any Agent
pursuant to Article II shall not be effective until received by such Agent.

 

(b) Electronic Communications.

 

(i) Each Agent and the Administrative Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Notices
and other communications to the Lenders hereunder may be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Agents, provided that the foregoing shall
not apply to notices to any Lender pursuant to Article II if such Lender has
notified the Agents that it is incapable of receiving notices under such Article
by electronic communication.

 

(ii) Unless the Administrative Agent otherwise prescribes, (A) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (B) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (A), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (A)
and (B) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 

  -119- 

 

 

Section 12.02 Amendments, Etc. (a) No amendment or waiver of any provision of
this Agreement or any other Loan Document (excluding the Fee Letter), and no
consent to any departure by any Loan Party therefrom, shall in any event be
effective unless the same shall be in writing and signed (with a fully-executed
copy delivered to the Administrative Agent) (x) in the case of an amendment,
consent or waiver to cure any ambiguity, omission, defect or inconsistency or
granting a new Lien for the benefit of the Agents and the Lenders or extending
an existing Lien over additional property, by the Agents and the Borrowers (or
by the Administrative Borrower on behalf of the Borrowers), (y) in the case of
any other waiver or consent, by the Required Lenders (or by the Administrative
Agent with the consent of the Required Lenders) and (z) in the case of any other
amendment, by the Required Lenders (or by the Administrative Agent with the
consent of the Required Lenders) and the Borrowers (or by the Administrative
Borrower on behalf of the Borrowers), and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall:

 

(i) increase the Commitment of any Lender, reduce the principal of, or interest
on, the Loans payable to any Lender, reduce the amount of any fee payable for
the account of any Lender, or postpone or extend any scheduled date fixed for
any payment of principal of, or interest or fees on, the Loans payable to any
Lender, in each case, without the written consent of such Lender;

 

(ii) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans that is required for the Lenders or any of them to
take any action hereunder without the written consent of each Lender;

 

(iii) amend the definition of “Required Lenders” or “Pro Rata Share” without the
written consent of each Lender;

 

(iv) release all or a substantial portion of the Collateral (except as otherwise
provided in this Agreement and the other Loan Documents), subordinate any Lien
granted in favor of the Collateral Agent for the benefit of the Agents and the
Lenders, or release any Borrower or any Guarantor (except in connection with a
Disposition of the Equity Interests thereof permitted by Section 7.02(c)(ii)),
in each case, without the written consent of each Lender;

 

(v) amend, modify or waive Section 4.02, Section 4.03 or this Section 12.02 of
this Agreement without the written consent of each Lender;

 

(vi) amend the definition of “Delayed Draw Pro Rata Share” without the written
consent of any Lender affected thereby; or

 

(vii) amend the definition of “Applicable Collateral Coverage Limit”,
“Applicable Depreciation Percentage”, “Book Value”, “Collateral Coverage
Amount”, “Depreciation Amount”, “Eligible Accounts”, “Eligible Above Ground
Equipment”, “Eligible Below Ground Equipment”, “Eligible Securities”, “Eligible
Inventory”, “Eligible Production Plant Components”, Eligible Real Property” or
“Net Amount of Eligible Accounts”, in each case, without the written consent of
each Lender.

 

  -120- 

 

 

Notwithstanding the foregoing, (A) no amendment, waiver or consent shall, unless
in writing and signed by an Agent, affect the rights or duties of such Agent
(but not in its capacity as a Lender) under this Agreement or the other Loan
Documents, (B) any amendment, waiver or consent to any provision of this
Agreement (including Sections 4.01 and 4.02) that permits any Loan Party, any
Permitted Holder (or other equity holder of the Parent) or any of their
respective Affiliates to purchase Loans on a non-pro rata basis, become an
eligible assignee pursuant to Section 12.07 and/or make offers to make optional
prepayments on a non-pro rata basis shall require the prior written consent of
the Required Lenders rather than the prior written consent of each Lender
directly affected thereby and (C) the consent of the Borrowers shall not be
required to change any order of priority set forth in Section 2.05(d) and
Section 4.03. Notwithstanding anything to the contrary herein, no Defaulting
Lender that is a Lender shall have any right to approve or disapprove any
amendment, waiver or consent under the Loan Documents and any Loans held by such
Person for purposes hereof shall be automatically deemed to be voted pro rata
according to the Loans of all other Lenders in the aggregate (other than such
Defaulting Lender).

 

(b) If any action to be taken by the Lenders hereunder requires the consent,
authorization, or agreement of all of the Lenders or any Lender affected
thereby, and a Lender other than the Origination Agent and its Affiliates and
Related Funds (the “Holdout Lender”) fails to give its consent, authorization,
or agreement, then the Origination Agent, upon at least 5 Business Days prior
irrevocable notice to the Holdout Lender, may permanently replace the Holdout
Lender with one or more substitute lenders (each, a “Replacement Lender”), and
the Holdout Lender shall have no right to refuse to be replaced hereunder. Such
notice to replace the Holdout Lender shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given. Prior to the effective date of such replacement, the
Holdout Lender and each Replacement Lender shall execute and deliver an
Assignment and Acceptance, subject only to the Holdout Lender being repaid its
share of the outstanding Obligations without any premium or penalty of any kind
whatsoever. If the Holdout Lender shall refuse or fail to execute and deliver
any such Assignment and Acceptance prior to the effective date of such
replacement, the Holdout Lender shall be deemed to have executed and delivered
such Assignment and Acceptance. The replacement of any Holdout Lender shall be
made in accordance with the terms of Section 12.07. Until such time as the
Replacement Lenders shall have acquired all of the Obligations, the Commitments,
and the other rights and obligations of the Holdout Lender hereunder and under
the other Loan Documents, the Holdout Lender shall remain obligated to make its
Pro Rata Share of Loans.

 

Section 12.03 No Waiver; Remedies, Etc. No failure on the part of any Agent or
any Lender to exercise, and no delay in exercising, any right hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right under any Loan Document preclude any other or
further exercise thereof or the exercise of any other right. The rights and
remedies of the Agents and the Lenders provided herein and in the other Loan
Documents are cumulative and are in addition to, and not exclusive of, any
rights or remedies provided by law. The rights of the Agents and the Lenders
under any Loan Document against any party thereto are not conditional or
contingent on any attempt by the Agents and the Lenders to exercise any of their
rights under any other Loan Document against such party or against any other
Person.

 

  -121- 

 

 

Section 12.04 Expenses; Taxes; Attorneys’ Fees. The Borrowers will pay on
demand, all costs and expenses incurred by or on behalf of each Agent (and, in
the case of clauses (b) through (n) below, each Lender), regardless of whether
the transactions contemplated hereby are consummated, including, without
limitation, reasonable fees, costs, client charges and expenses of counsel for
each Agent (and, in the case of clauses (b) through (n) below, each Lender),
accounting, due diligence, periodic field audits, physical counts, valuations,
investigations, searches and filings, monitoring of assets, appraisals of
Collateral, the rating of the Loans, title searches and reviewing environmental
assessments, miscellaneous disbursements, examination, travel, lodging and
meals, arising from or relating to: (a) the negotiation, preparation, execution,
delivery, performance and administration of this Agreement and the other Loan
Documents (including, without limitation, the preparation of any additional Loan
Documents pursuant to Section 7.01(b) or the review of any of the agreements,
instruments and documents referred to in Section 7.01(f)), (b) any amendments,
waivers or consents to this Agreement or the other Loan Documents whether or not
such documents become effective or are given, (c) the preservation and
protection of the Agents’ or any of the Lenders’ rights under this Agreement or
the other Loan Documents, (d) the defense of any claim or action asserted or
brought against any Agent or any Lender by any Person that arises from or
relates to this Agreement, any other Loan Document, the Agents’ or the Lenders’
claims against any Loan Party, or any and all matters in connection therewith,
(e) the commencement or defense of, or intervention in, any court proceeding
arising from or related to this Agreement or any other Loan Document, (f) the
filing of any petition, complaint, answer, motion or other pleading by any Agent
or any Lender, or the taking of any action in respect of the Collateral or other
security, in connection with this Agreement or any other Loan Document, (g) the
protection, collection, lease, sale, taking possession of or liquidation of, any
Collateral or other security in connection with this Agreement or any other Loan
Document, (h) any attempt to enforce any Lien or security interest in any
Collateral or other security in connection with this Agreement or any other Loan
Document, (i) any attempt to collect from any Loan Party, (j) any Environmental
Claim, Environmental Liability or Remedial Action arising from or in connection
with the past, present or future operations of, or any property currently,
formerly or in the future owned, leased or operated by, any Loan Party, any of
its Subsidiaries or any predecessor in interest, (k) any Environmental Lien, (l)
the rating of the Loans by one or more rating agencies in connection with any
Lender’s Securitization, or (m) the receipt by any Agent or any Lender of any
advice from professionals with respect to any of the foregoing. Without
limitation of the foregoing or any other provision of any Loan Document: (x) the
Borrowers agree to pay all broker fees that may become due in connection with
the transactions contemplated by this Agreement and the other Loan Documents and
(y) if the Borrowers fail to perform any covenant or agreement contained herein
or in any other Loan Document, any Agent may itself perform or cause performance
of such covenant or agreement, and the expenses of such Agent incurred in
connection therewith shall be reimbursed on demand by the Borrowers. The
obligations of the Borrowers under this Section 12.04 shall survive the
repayment of the Obligations and discharge of any Liens granted under the Loan
Documents.

 

  -122- 

 

 

Section 12.05 Right of Set-off. Upon the occurrence and during the continuance
of any Event of Default, any Agent or any Lender may, and is hereby authorized
to, at any time and from time to time, without notice to any Loan Party (any
such notice being expressly waived by the Loan Parties) and to the fullest
extent permitted by law, set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
Indebtedness at any time owing by such Agent or such Lender or any of their
respective Affiliates to or for the credit or the account of any Loan Party
against any and all obligations of the Loan Parties either now or hereafter
existing under any Loan Document, irrespective of whether or not such Agent or
such Lender shall have made any demand hereunder or thereunder and although such
obligations may be contingent or unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of set-off, (a) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 4.04 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Agents and the Lenders, and (b) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of set-off. Each Agent and each Lender
agrees to notify such Loan Party promptly after any such set-off and application
made by such Agent or such Lender or any of their respective Affiliates provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of the Agents and the Lenders under this
Section 12.05 are in addition to the other rights and remedies (including other
rights of set-off) which the Agents and the Lenders may have under this
Agreement or any other Loan Documents of law or otherwise.

 

Section 12.06 Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

Section 12.07 Assignments and Participations.

 

(a) This Agreement and the other Loan Documents shall be binding upon and inure
to the benefit of each Loan Party and each Agent and each Lender and their
respective successors and assigns; provided, however, that none of the Loan
Parties may assign or transfer any of its rights hereunder or under the other
Loan Documents without the prior written consent of each Lender and any such
assignment without the Lenders’ prior written consent shall be null and void.

 

(b) Subject to the conditions set forth in clause (c) below, each Lender may
assign to one or more other lenders or other entities all or a portion of its
rights and obligations under this Agreement with respect to all or a portion of
its Term Loan Commitment and any Term Loan made by it with the written consent
of the Origination Agent; provided, however, that no written consent of the
Origination Agent shall be required (A) in connection with any assignment by a
Lender to a Lender, an Affiliate of such Lender or a Related Fund of such Lender
or (B) if such assignment is in connection with any merger, consolidation, sale,
transfer, or other disposition of all or any substantial portion of the business
or loan portfolio of such Lender.

 

  -123- 

 

 

(c) Assignments shall be subject to the following additional conditions:

 

(i) Each such assignment shall be in an amount which is at least $5,000,000 or a
multiple of $1,000,000 in excess thereof (or the remainder of such Lender’s
Commitment and Loans) (except such minimum amount shall not apply to an
assignment by a Lender to (A) a Lender, an Affiliate of such Lender or a Related
Fund of such Lender or (B) a group of new Lenders, each of whom is an Affiliate
or Related Fund of each other to the extent the aggregate amount to be assigned
to all such new Lenders is at least $5,000,000 or a multiple of $1,000,000 in
excess thereof); and

 

(ii) Except as provided in the last sentence of this Section 12.07(c)(ii), the
parties to each such assignment shall execute and deliver to the Administrative
Agent and the Origination Agent, for the Administrative Agent’s acceptance and
the Origination Agent’s consent, an Assignment and Acceptance, together with any
promissory note subject to such assignment and such parties shall deliver to the
Administrative Agent, for the benefit of the Administrative Agent, a processing
and recordation fee of $3,500 (except the payment of such fee shall not be
required in connection with an assignment by a Lender to a Lender, an Affiliate
of such Lender or a Related Fund of such Lender). Notwithstanding anything to
the contrary contained in this Section 12.07(c)(ii), a Lender may assign any or
all of its rights under the Loan Documents to an Affiliate of such Lender or a
Related Fund of such Lender without delivering an Assignment and Acceptance to
the Agents or to any other Person; provided, however, that (A) the Borrowers and
the Administrative Agent may continue to deal solely and directly with such
assigning Lender until an Assignment and Acceptance has been delivered to the
Administrative Agent for recordation on the Register, (B) the Collateral Agent
may continue to deal solely and directly with such assigning Lender until
receipt by the Collateral Agent of a copy of the fully executed Assignment and
Acceptance pursuant to Section 12.07(g), (C) the failure of such assigning
Lender to deliver an Assignment and Acceptance to the Agents shall not affect
the legality, validity, or binding effect of such assignment, and (D) an
Assignment and Acceptance between the assigning Lender and an Affiliate of such
Lender or a Related Fund of such Lender shall be effective as of the date
specified in such Assignment and Acceptance and recordation on the Related Party
Register referred to in the last sentence of Section 12.07(f) below;

 

(iii) No such assignment shall be made to (A) any Loan Party, any Permitted
Holder (or other equity holder of the Parent) or any of their respective
Affiliates or (B) any Defaulting Lender or any of its Affiliates, or any Person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in this clause (B).

 

(d) Upon such execution, delivery and acceptance, from and after the effective
date specified in each Assignment and Acceptance and recordation on the
Register, (A) the assignee thereunder shall become a “Lender” hereunder and, in
addition to the rights and obligations hereunder held by it immediately prior to
such effective date, have the rights and obligations hereunder that have been
assigned to it pursuant to such Assignment and Acceptance and (B) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto).

 

  -124- 

 

 

(e) By executing and delivering an Assignment and Acceptance, the assigning
Lender and the assignee thereunder confirm to and agree with each other and the
other parties hereto as follows: (i) other than as provided in such Assignment
and Acceptance, the assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any other Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto; (ii) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Loan Party or any of its Subsidiaries or the performance or observance by any
Loan Party of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement and the other Loan Documents, together with
such other documents and information it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance; (iv)
such assignee will, independently and without reliance upon the assigning
Lender, any Agent or any Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement and the other Loan
Documents; (v) such assignee appoints and authorizes the Agents to take such
action as agents on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Agents by the terms hereof
and thereof, together with such powers as are reasonably incidental hereto and
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement and the
other Loan Documents are required to be performed by it as a Lender.

 

(f) The Administrative Agent shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain, or cause to be maintained at the
Payment Office, a copy of each Assignment and Acceptance delivered to and
accepted by it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitments of, and the principal amount of
the Loans (and stated interest thereon) (the “Registered Loans”) owing to each
Lender from time to time. The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrowers, the Agents
and the Lenders may treat each Person whose name is recorded in the Register as
a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Administrative Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice. In the case
of an assignment pursuant to the last sentence of Section 12.07(c)(ii) as to
which an Assignment and Acceptance is not delivered to the Administrative Agent,
the assigning Lender shall, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, maintain, or cause to be maintained, a register (the
“Related Party Register”) comparable to the Register on behalf of the Borrowers.
The Related Party Register shall be available for inspection by the Borrowers
and any Lender at any reasonable time and from time to time upon reasonable
prior notice.

 

(g) Upon receipt by the Administrative Agent of a completed Assignment and
Acceptance, all “know your customer” information requested by the Administrative
Agent of the new Lender, receipt by the Administrative Agent of its fee pursuant
to Section 12.07(c)(ii) hereof, and subject to any consent required from the
Administrative Agent or the Collateral Agent pursuant to Section 12.07(b) (which
consent of the applicable Agent must be evidenced by such Agent’s execution of
an acceptance to such Assignment and Acceptance), the Administrative Agent shall
accept such assignment, record the information contained therein in the Register
(as adjusted to reflect any principal payments on or amounts capitalized and
added to the principal balance of the Loans and/or Commitment reductions made
subsequent to the effective date of the applicable assignment, as confirmed in
writing by the corresponding assignor and assignee in conjunction with delivery
of the assignment to the Administrative Agent) and provide to the Collateral
Agent a copy of the fully executed Assignment and Acceptance.

 

  -125- 

 



 



(h) A Registered Loan (and the registered note, if any, evidencing the same) may
be assigned or sold in whole or in part only by registration of such assignment
or sale on the Register or the Related Party Register (and each registered note
shall expressly so provide). Any assignment or sale of all or part of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by registration of such assignment or sale on the Register or the
Related Party Register, together with the surrender of the registered note, if
any, evidencing the same duly endorsed by (or accompanied by a written
instrument of assignment or sale duly executed by) the holder of such registered
note, whereupon, at the request of the designated assignee(s) or transferee(s),
one or more new registered notes in the same aggregate principal amount shall be
issued to the designated assignee(s) or transferee(s).

 

(i) In the event that any Lender sells participations in a Registered Loan, such
Lender shall, acting for this purpose as a non-fiduciary agent on behalf of the
Borrowers, maintain, or cause to be maintained, a register, on which it enters
the name of all participants in the Registered Loans held by it and the
principal amount (and stated interest thereon) of the portion of the Registered
Loan that is the subject of the participation (the “Participant Register”). A
Registered Loan (and the registered note, if any, evidencing the same) may be
participated in whole or in part only by registration of such participation on
the Participant Register (and each registered note shall expressly so provide).
Any participation of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register. The Participant Register shall be
available for inspection by the Administrative Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

 

(j) Any Foreign Lender who purchases or is assigned or participates in any
portion of such Registered Loan shall comply with Section 2.09(d).

 

(k) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement and
the other Loan Documents (including, without limitation, all or a portion of its
Commitments and the Loans made by it); provided, that (i) such Lender’s
obligations under this Agreement (including without limitation, its Commitments
hereunder) and the other Loan Documents shall remain unchanged; (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, and the Borrowers, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and the other Loan
Documents; and (iii) a participant shall not be entitled to require such Lender
to take or omit to take any action hereunder except (A) action directly
effecting an extension of the maturity dates or decrease in the principal amount
of the Loans, (B) action directly effecting an extension of the due dates or a
decrease in the rate of interest payable on the Loans or the fees payable under
this Agreement, or (C) actions directly effecting a release of all or a
substantial portion of the Collateral or any Loan Party (except as set forth in
Section 10.08 of this Agreement or any other Loan Document). The Loan Parties
agree that each participant shall be entitled to the benefits of Section 2.09
and Section 2.10 of this Agreement with respect to its participation in any
portion of the Commitments and the Loans as if it was a Lender.

 

  -126- 

 

 

(l) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or loans made to such Lender pursuant to securitization or similar
credit facility (a “Securitization”); provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto. The Loan Parties
shall cooperate with such Lender and its Affiliates to effect the Securitization
including, without limitation, by providing such information as may be
reasonably requested by such Lender in connection with the rating of its Loans
or the Securitization.

 

Section 12.08 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by telecopier or electronic mail shall be equally as effective as
delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by telecopier or electronic
mail also shall deliver an original executed counterpart of this Agreement but
the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement. The foregoing
shall apply to each other Loan Document mutatis mutandis.

 

Section 12.09 GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN
THE STATE OF NEW YORK.

 

  -127- 

 

 

Section 12.10 CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE. 

 

(a) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE
COUNTY OF NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
LOAN PARTY HEREBY IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH LOAN PARTY
HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY ANY MEANS
PERMITTED BY APPLICABLE LAW, INCLUDING, WITHOUT LIMITATION, BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE
ADMINISTRATIVE BORROWER AT ITS ADDRESS FOR NOTICES AS SET FORTH IN SECTION
12.01, SUCH SERVICE TO BECOME EFFECTIVE 10 DAYS AFTER SUCH MAILING. THE LOAN
PARTIES AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
THE AGENTS AND THE LENDERS TO SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY LOAN
PARTY IN ANY OTHER JURISDICTION. EACH LOAN PARTY HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT
ANY LOAN PARTY HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF
ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH
RESPECT TO ITSELF OR ITS PROPERTY, EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES
SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS.

 

(b) Each Loan Party hereby irrevocably appoints C T Corporation System (the
“Process Agent”), with an office on the date hereof at 111 Eighth Avenue, New
York, New York 10011 as its agent to receive on behalf of each Loan Party
service of the summons and complaint and any other process which may be served
in any action or proceeding described above. Such service may be made by mailing
or delivering a copy of such process to each Loan Party, in care of the Process
Agent at the address specified above for such Process Agent, and such Loan Party
hereby irrevocably authorizes and directs the Process Agent to accept such
service on its behalf. Each Loan Party covenants and agrees that, for so long as
it shall be bound under this Agreement or any other Loan Document, it shall
maintain a duly appointed agent for the service of summons and other legal
process in New York, New York, United States of America, for the purposes of any
legal action, suit or proceeding brought by any party in respect of this
Agreement or such other Loan Document and shall keep the Agents advised of the
identity and location of such agent. If for any reason there is no authorized
agent for service of process in New York, each Loan Party irrevocably consents
to the service of process out of the said courts by mailing copies thereof by
registered United States air mail postage prepaid to it at its address specified
in Section 12.01. Nothing in this Section 12.10 shall affect the right of any
Secured Party to (i) commence legal proceedings or otherwise sue any Loan Party
in the jurisdiction in which it is organized or in any other court having
jurisdiction over such Loan Party or (ii) serve process upon any Loan Party in
any manner authorized by the laws of any such jurisdiction.

 

  -128- 

 

 

Section 12.11 WAIVER OF JURY TRIAL, ETC. EACH LOAN PARTY, EACH AGENT AND EACH
LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH LOAN
PARTY CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF ANY AGENT
OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY AGENT OR ANY
LENDER WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK
TO ENFORCE THE FOREGOING WAIVERS. EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENTS AND THE LENDERS ENTERING INTO
THIS AGREEMENT.

 

Section 12.12 Consent by the Agents and Lenders. Except as otherwise expressly
set forth herein to the contrary or in any other Loan Document, if the consent,
approval, satisfaction, determination, judgment, acceptance or similar action
(an “Action”) of any Agent or any Lender shall be permitted or required pursuant
to any provision hereof or any provision of any other agreement to which any
Loan Party is a party and to which any Agent or any Lender has succeeded
thereto, such Action shall be required to be in writing and may be withheld or
denied by such Agent or such Lender, in its sole discretion, with or without any
reason, and without being subject to question or challenge on the grounds that
such Action was not taken in good faith.

 

Section 12.13 No Party Deemed Drafter. Each of the parties hereto agrees that no
party hereto shall be deemed to be the drafter of this Agreement.

 

Section 12.14 Reinstatement; Certain Payments. If any claim is ever made upon
any Secured Party for repayment or recovery of any amount or amounts received by
such Secured Party in payment or on account of any of the Obligations, such
Secured Party shall give prompt notice of such claim to each other Agent and
Lender and the Administrative Borrower, and if such Secured Party repays all or
part of such amount by reason of (i) any judgment, decree or order of any court
or administrative body having jurisdiction over such Secured Party or any of its
property, or (ii) any reasonable good faith settlement or compromise of any such
claim effected by such Secured Party with any such claimant, then and in such
event each Loan Party agrees that (A) any such judgment, decree, order,
settlement or compromise shall be binding upon it notwithstanding the
cancellation of any Indebtedness hereunder or under the other Loan Documents or
the termination of this Agreement or the other Loan Documents, and (B) it shall
be and remain liable to such Secured Party hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by such Secured Party.

 

  -129- 

 

 

Section 12.15 Indemnification; Limitation of Liability for Certain Damages.

 

(a) In addition to each Loan Party’s other Obligations under this Agreement,
each Loan Party agrees to, jointly and severally, defend, protect, indemnify and
hold harmless each Secured Party and all of their respective Affiliates,
officers, directors, employees, attorneys, consultants and agents (collectively
called the “Indemnitees”) from and against any and all losses, damages,
liabilities, obligations, penalties, fees, reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees, costs and expenses)
incurred by such Indemnitees, whether prior to or from and after the Effective
Date, whether direct, indirect or consequential, as a result of or arising from
or relating to or in connection with any of the following: (i) the negotiation,
preparation, execution or performance or enforcement of this Agreement, any
other Loan Document or of any other document executed in connection with the
transactions contemplated by this Agreement, (ii) any Agent’s or any Lender’s
furnishing of funds to the Borrowers under this Agreement or the other Loan
Documents, including, without limitation, the management of any such Loans or
the Borrowers’ use of the proceeds thereof, (iii) the Agents and the Lenders
relying on any instructions of the Administrative Borrower or the handling of
the Loan Account and Collateral of the Borrowers as herein provided, (iv) any
matter relating to the financing transactions contemplated by this Agreement or
the other Loan Documents or by any document executed in connection with the
transactions contemplated by this Agreement or the other Loan Documents, or (v)
any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto (collectively, the
“Indemnified Matters”); provided, however, that the Loan Parties shall not have
any obligation to any Indemnitee under this subsection (a) for any Indemnified
Matter caused by the gross negligence or willful misconduct of such Indemnitee,
as determined by a final non-appealable judgment of a court of competent
jurisdiction.

 

(b) The indemnification for all of the foregoing losses, damages, fees, costs
and expenses of the Indemnitees set forth in this Section 12.15 are chargeable
against the Loan Account. To the extent that the undertaking to indemnify, pay
and hold harmless set forth in this Section 12.15 may be unenforceable because
it is violative of any law or public policy, each Loan Party shall, jointly and
severally, contribute the maximum portion which it is permitted to pay and
satisfy under applicable law, to the payment and satisfaction of all Indemnified
Matters incurred by the Indemnitees.

 

(c) No Loan Party shall assert, and each Loan Party hereby waives, any claim
against the Indemnitees, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this Agreement or any other Loan Document
or any agreement or instrument contemplated hereby or thereby or referred to
herein or therein, the transactions contemplated hereby or thereby, any Loan or
the use of the proceeds thereof or any act or omission or event occurring in
connection therewith, and each Loan Party hereby waives, releases and agrees not
to sue upon any such claim or seek any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

 

(d) The indemnities and waivers set forth in this Section 12.15 shall survive
the repayment of the Obligations and discharge of any Liens granted under the
Loan Documents.

 

  -130- 

 

 

Section 12.16 Records. The unpaid principal of and interest on the Loans, the
interest rate or rates applicable to such unpaid principal and interest, the
duration of such applicability, the Commitments, and the accrued and unpaid fees
payable pursuant to Section 2.06 hereof, shall at all times be ascertained from
the records of the Agents, which shall be conclusive and binding absent manifest
error.

 

Section 12.17 Binding Effect. This Agreement shall become effective when it
shall have been executed by each Loan Party, each Agent and each Lender and when
the conditions precedent set forth in Section 5.01 hereof have been satisfied or
waived in writing by the Agents, and thereafter shall be binding upon and inure
to the benefit of each Loan Party, each Agent and each Lender, and their
respective successors and assigns, except that the Loan Parties shall not have
the right to assign their rights hereunder or any interest herein without the
prior written consent of each Agent and each Lender, and any assignment by any
Lender shall be governed by Section 12.07 hereof.

 

Section 12.18 Highest Lawful Rate. It is the intention of the parties hereto
that each Agent and each Lender shall conform strictly to usury laws applicable
to it. Accordingly, if the transactions contemplated hereby or by any other Loan
Document would be usurious as to any Agent or any Lender under laws applicable
to it (including the laws of the United States of America and the State of New
York or any other jurisdiction whose laws may be mandatorily applicable to such
Agent or such Lender notwithstanding the other provisions of this Agreement),
then, in that event, notwithstanding anything to the contrary in this Agreement
or any other Loan Document or any agreement entered into in connection with or
as security for the Obligations, it is agreed as follows: (i) the aggregate of
all consideration which constitutes interest under law applicable to any Agent
or any Lender that is contracted for, taken, reserved, charged or received by
such Agent or such Lender under this Agreement or any other Loan Document or
agreements or otherwise in connection with the Obligations shall under no
circumstances exceed the maximum amount allowed by such applicable law, any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Agent or such Lender on the principal amount of the Obligations (or, to
the extent that the principal amount of the Obligations shall have been or would
thereby be paid in full, refunded by such Agent or such Lender, as applicable,
to the Borrowers); and (ii) in the event that the maturity of the Obligations is
accelerated by reason of any Event of Default under this Agreement or otherwise,
or in the event of any required or permitted prepayment, then such consideration
that constitutes interest under law applicable to any Agent or any Lender may
never include more than the maximum amount allowed by such applicable law, and
excess interest, if any, provided for in this Agreement or otherwise shall,
subject to the last sentence of this Section 12.18, be canceled automatically by
such Agent or such Lender, as applicable, as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited by such Agent or such
Lender, as applicable, on the principal amount of the Obligations (or, to the
extent that the principal amount of the Obligations shall have been or would
thereby be paid in full, refunded by such Agent or such Lender to the
Borrowers). All sums paid or agreed to be paid to any Agent or any Lender for
the use, forbearance or detention of sums due hereunder shall, to the extent
permitted by law applicable to such Agent or such Lender, be amortized,
prorated, allocated and spread throughout the full term of the Loans until
payment in full so that the rate or amount of interest on account of any Loans
hereunder does not exceed the maximum amount allowed by such applicable law. If
at any time and from time to time (x) the amount of interest payable to any
Agent or any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Agent or such Lender pursuant to this Section 12.18 and (y)
in respect of any subsequent interest computation period the amount of interest
otherwise payable to such Agent or such Lender would be less than the amount of
interest payable to such Agent or such Lender computed at the Highest Lawful
Rate applicable to such Agent or such Lender, then the amount of interest
payable to such Agent or such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Agent or such Lender until the total amount of interest
payable to such Agent or such Lender shall equal the total amount of interest
which would have been payable to such Agent or such Lender if the total amount
of interest had been computed without giving effect to this Section 12.18.

 

  -131- 

 

 

For purposes of this Section 12.18, the term “applicable law” shall mean that
law in effect from time to time and applicable to the loan transaction between
the Borrowers, on the one hand, and the Agents and the Lenders, on the other,
that lawfully permits the charging and collection of the highest permissible,
lawful non-usurious rate of interest on such loan transaction and this
Agreement, including laws of the State of New York and, to the extent
controlling, laws of the United States of America.

 

The right to accelerate the maturity of the Obligations does not include the
right to accelerate any interest that has not accrued as of the date of
acceleration.

 

Section 12.19 Confidentiality. Each Agent and each Lender agrees (on behalf of
itself and each of its affiliates, directors, officers, employees and
representatives) to use reasonable precautions to keep confidential, in
accordance with its customary procedures for handling confidential information
of this nature and in accordance with safe and sound practices of comparable
commercial finance companies, any non-public information supplied to it by the
Loan Parties pursuant to this Agreement or the other Loan Documents which is
identified in writing by the Loan Parties as being confidential at the time the
same is delivered to such Person (and which at the time is not, and does not
thereafter become, publicly available or available to such Person from another
source not known to be subject to a confidentiality obligation to such Person
not to disclose such information), provided that nothing herein shall limit the
disclosure by any Agent or any Lender of any such information (i) to its
Affiliates and to its and its Affiliates’ respective equityholders (including,
without limitation, investors and/or partners), directors, officers, employees,
agents, trustees, counsel, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such information and instructed to keep such information
confidential in accordance with this Section 12.19); (ii) to any other party
hereto; (iii) to any assignee or participant (or prospective assignee or
participant) or any party to a Securitization so long as such assignee or
participant (or prospective assignee or participant) or party to a
Securitization first agrees, in writing, to be bound by confidentiality
provisions similar in substance to this Section 12.19; (iv) to the extent
required by any Requirement of Law or judicial process or as otherwise requested
by any Governmental Authority; (v) to the National Association of Insurance
Commissioners or any similar organization, any examiner, auditor or accountant
or any nationally recognized rating agency or otherwise to the extent consisting
of general portfolio information that does not identify Loan Parties; (vi) in
connection with any litigation to which any Agent or any Lender is a party;
(vii) in connection with the exercise of any remedies hereunder or under any
other Loan Document or any action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder; or
(viii) with the consent of the Administrative Borrower.

 

  -132- 

 

 

Section 12.20 Disclosure. Each Loan Party agrees that neither it nor any of its
Affiliates will now or in the future issue any press release or other disclosure
using the name of an Agent, any Lender or any of their respective Affiliates or
referring to this Agreement or any other Loan Document without the prior written
consent of such Agent or such Lender, except to the extent that such Loan Party
or such Affiliate is required to do so under applicable law (in which event,
such Loan Party or such Affiliate will consult with such Agent or such Lender
before issuing such press release or other public disclosure). Each Loan Party
hereby authorizes each Agent and each Lender, after consultation with the
Borrowers, to advertise the closing of the transactions contemplated by this
Agreement, and to make appropriate announcements of the financial arrangements
entered into among the parties hereto, as such Agent or such Lender shall deem
appropriate, including, without limitation, on a home page or similar place for
dissemination of information on the Internet or worldwide web, or in
announcements commonly known as tombstones, in such trade publications, business
journals, newspapers of general circulation and to such selected parties as such
Agent or such Lender shall deem appropriate.

 

Section 12.21 Integration. This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

 

Section 12.22 USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies the Borrowers that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies the entities composing the Borrowers, which
information includes the name and address of each such entity and other
information that will allow such Lender to identify the entities composing the
Borrowers in accordance with the USA PATRIOT Act. Each Loan Party agrees to take
such action and execute, acknowledge and deliver at its sole cost and expense,
such instruments and documents as any Lender may reasonably require from time to
time in order to enable such Lender to comply with the USA PATRIOT Act.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

  -133- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

  BORROWERS:       RHINO ENERGY LLC                                           
By:

/s/ Richard A. Boone

  Name: Richard A. Boone   Title: CEO & President

 

  RHINO EXPLORATION LLC   RHINO TECHNOLOGIES LLC   SPRINGDALE LAND LLC   CAM
MINING LLC   MCCLANE CANYON MINING LLC   HOPEDALE MINING LLC   CAM-OHIO REAL
ESTATE LLC   CAM-KENTUCKY REAL ESTATE LLC   CAM-COLORADO LLC   TAYLORVILLE
MINING LLC   LEESVILLE LAND LLC   CAM AIRCRAFT LLC   CASTLE VALLEY MINING LLC  
PENNYRILE ENERGY LLC     By: /s/ Richard A. Boone   Name: Richard A. Boone  
Title: CEO & President

 

  -134- 

 

 

  GUARANTORS:       RHINO RESOURCE PARTNERS LP       By: Rhino GP LLC, its
general partner       By: /s/ Richard A. Boone   Name: Richard A. Boone   Title:
CEO & President

 

  RHINO TRUCKING LLC   RHINO SERVICES LLC   RHINO OILFIELD SERVICES LLC   TRIAD
ROOF SUPPORT SYSTEMS LLC   CLINTON STONE LLC   RHINO COALFIELD SERVICES LLC  
RHINO NORTHERN HOLDINGS LLC   CAM-BB LLC   CAM COAL TRADING LLC       By:

/s/ Richard A. Boone

  Name: Richard A. Boone   Title: CEO & President

 

  -135- 

 

 

  COLLATERAL AGENT AND ADMINISTRATIVE AGENT:       CORTLAND CAPITAL MARKET
SERVICES LLC       By: /s/ Emily Ergang Pappas   Name: Emily Ergang Pappas  
Title: Associate Counsel

 

 

 

 

  ORIGINATION AGENT:       CB AGENT SERVICES LLC       By:

/s/ Morris Beyda

  Name: Morris Beyda   Title: Partner & COO

 

 

 

 

 

  LENDER:       COLBECK STRATEGIC LENDING MASTER, L.P.       By: Colbeck Capital
Management, LLC, its investment manager       By: /s/ Baabur Khondker   Name:
Baabur Khondker   Title: Chief Financial Officer

 

 

 

 

  LENDER:       CION INVESTMENT CORPORATION       By:

/s/ Michael Reisner

  Name: Michael Reisner   Title: Co-President and Co-CEO

 

 

 

 

Schedule 1.01(A)

 

Name of Lender  Effective Date Term Loan Commitment   Delayed Date Term Loan
Commitment   Total Term
Loan
Commitment  Colbeck Strategic Lending Master, L.P.  $30,000,000   $40,000,0000  
$70,000,000  CION INVESTMENT CORPORATION  $10,000,000   $0   $10,000,000  Total 
$40,000,000   $40,000,000   $80,000,000 

 

 

 

 

EXHIBIT 2.09(d)-1

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Financing Agreement dated as of December 27,
2017 (as amended, supplemented or otherwise modified from time to time, the
“Financing Agreement”), by and among Rhino Resource Partners LP, a Delaware
limited partnership (the “Parent”), Rhino Energy LLC, a Delaware limited
liability company (“Rhino”), each subsidiary of Rhino listed as a “Borrower” on
the signature pages thereto (together with Rhino, each a “Borrower” and
collectively, the “Borrowers”), each subsidiary of the Parent listed as a
“Guarantor” on the signature pages thereto (together with the Parent and each
other Person that executes a joinder agreement and becomes a “Guarantor”
thereunder, each a “Guarantor” and collectively, the “Guarantors”), the lenders
from time to time party thereto (each a “Lender” and collectively, the
“Lenders”), Cortland Capital Market Services LLC (“Cortland”), as collateral
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, the “Collateral Agent”), Cortland, as administrative
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, the “Administrative Agent”) and CB Agent Services LLC,
as origination agent for the Lenders (in such capacity, together with its
successors and permitted assigns in such capacity, the “Origination Agent” and
together with the Collateral Agent and the Administrative Agent, each an “Agent”
and collectively, the “Agents”). Unless otherwise defined herein, terms defined
in the Financing Agreement and used herein shall have the meanings given to them
in the Financing Agreement.

 

Pursuant to the provisions of Section 2.09(d) of the Financing Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan or Loans (as well as any promissory note evidencing any such Loan)
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iii)
it is not a ten percent shareholder of a Borrower within the meaning of Section
871(h)(3)(B) of the Internal Revenue Code and (iv) it is not a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Administrative
Borrower and the Administrative Agent, and (2) the undersigned shall have at all
times furnished the Administrative Borrower and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF LENDER]         By:     Name:     Title:    

Date: ________ __, 20[  ]

 

 

 

 

EXHIBIT 2.09(d)-2

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Financing Agreement dated as of December 27,
2017 (as amended, supplemented or otherwise modified from time to time, the
“Financing Agreement”), by and among Rhino Resource Partners LP, a Delaware
limited partnership (the “Parent”), Rhino Energy LLC, a Delaware limited
liability company (“Rhino”), each subsidiary of Rhino listed as a “Borrower” on
the signature pages thereto (together with Rhino, each a “Borrower” and
collectively, the “Borrowers”), each subsidiary of the Parent listed as a
“Guarantor” on the signature pages thereto (together with the Parent and each
other Person that executes a joinder agreement and becomes a “Guarantor”
thereunder, each a “Guarantor” and collectively, the “Guarantors”), the lenders
from time to time party thereto (each a “Lender” and collectively, the
“Lenders”), Cortland Capital Market Services LLC (“Cortland”), as collateral
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, the “Collateral Agent”), Cortland, as administrative
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, the “Administrative Agent”) and CB Agent Services LLC,
as origination agent for the Lenders (in such capacity, together with its
successors and permitted assigns in such capacity, the “Origination Agent” and
together with the Collateral Agent and the Administrative Agent, each an “Agent”
and collectively, the “Agents”). Unless otherwise defined herein, terms defined
in the Financing Agreement and used herein shall have the meanings given to them
in the Financing Agreement.

 

Pursuant to the provisions of Section 2.09(d) of the Financing Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to a Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]       By:     Name:     Title:    

Date: ________ __, 20[  ]

 

 

 

 

EXHIBIT 2.09(d)-3

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Financing Agreement dated as of December 27,
2017 (as amended, supplemented or otherwise modified from time to time, the
“Financing Agreement”), by and among Rhino Resource Partners LP, a Delaware
limited partnership (the “Parent”), Rhino Energy LLC, a Delaware limited
liability company (“Rhino”), each subsidiary of Rhino listed as a “Borrower” on
the signature pages thereto (together with Rhino, each a “Borrower” and
collectively, the “Borrowers”), each subsidiary of the Parent listed as a
“Guarantor” on the signature pages thereto (together with the Parent and each
other Person that executes a joinder agreement and becomes a “Guarantor”
thereunder, each a “Guarantor” and collectively, the “Guarantors”), the lenders
from time to time party thereto (each a “Lender” and collectively, the
“Lenders”), Cortland Capital Market Services LLC (“Cortland”), as collateral
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, the “Collateral Agent”), Cortland, as administrative
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, the “Administrative Agent”) and CB Agent Services LLC,
as origination agent for the Lenders (in such capacity, together with its
successors and permitted assigns in such capacity, the “Origination Agent” and
together with the Collateral Agent and the Administrative Agent, each an “Agent”
and collectively, the “Agents”). Unless otherwise defined herein, terms defined
in the Financing Agreement and used herein shall have the meanings given to them
in the Financing Agreement.

 

Pursuant to the provisions of Section 2.09(d) of the Financing Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners or members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners or members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners or members is a ten percent
shareholder of a Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners or members
is a controlled foreign corporation related to a Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]       By:     Name:     Title:    

Date: ________ __, 20[  ]

 

 

 

 

EXHIBIT 2.09(d)-4

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Financing Agreement dated as of December 27,
2017 (as amended, supplemented or otherwise modified from time to time, the
“Financing Agreement”), by and among Rhino Resource Partners LP, a Delaware
limited partnership (the “Parent”), Rhino Energy LLC, a Delaware limited
liability company (“Rhino”), each subsidiary of Rhino listed as a “Borrower” on
the signature pages thereto (together with Rhino, each a “Borrower” and
collectively, the “Borrowers”), each subsidiary of the Parent listed as a
“Guarantor” on the signature pages thereto (together with the Parent and each
other Person that executes a joinder agreement and becomes a “Guarantor”
thereunder, each a “Guarantor” and collectively, the “Guarantors”), the lenders
from time to time party thereto (each a “Lender” and collectively, the
“Lenders”), Cortland Capital Market Services LLC (“Cortland”), as collateral
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, the “Collateral Agent”), Cortland, as administrative
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, the “Administrative Agent”) and CB Agent Services LLC,
as origination agent for the Lenders (in such capacity, together with its
successors and permitted assigns in such capacity, the “Origination Agent” and
together with the Collateral Agent and the Administrative Agent, each an “Agent”
and collectively, the “Agents”). Unless otherwise defined herein, terms defined
in the Financing Agreement and used herein shall have the meanings given to them
in the Financing Agreement.

 

Pursuant to the provisions of Section 2.09(d) of the Financing Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan or
Loans (as well as any promissory note evidencing any such Loan) in respect of
which it is providing this certificate, (ii) its direct or indirect partners or
members are the sole beneficial owners of such Loan or Loans (as well as any
promissory note evidencing such Loan), (iii) with respect to the extension of
credit pursuant to this Financing Agreement or any other Loan Document, neither
the undersigned nor any of its direct or indirect partners or members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, (iv) none of its direct or indirect partners or
members is a ten percent shareholder of a Borrower within the meaning of Section
871(h)(3)(B) of the Internal Revenue Code and (v) none of its direct or indirect
partners or members is a controlled foreign corporation related to a Borrower as
described in Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Administrative
Borrower with IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Administrative Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Administrative Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

[NAME OF LENDER]         By:     Name:     Title:    

Date: ________ __, 20[  ]

 

 

 

 

 

